     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 1 of 113




 1   FRANK M.PITRE(SBN 100077)
     fpitre@cpmlegal.com
2
     ALISON E. CORDOVA(SBN 284942)
3    acordova@cpmlegal.com
     COTCHETT,PITRE & McCARTHY,LLP
4    San Francisco Airport Office Center
     840 Malcolm Road, Suite 200
5
     Burlingame, CA 94010
     Telephone:(650)697-6000
6
     Facsimile:(650)697-0577
7
     STEVEN M.CAMPORA(SBN 110909)
8    scampora@dbbwc.com
     DREYER BABICH BUCCOLA WOOD CAMPORA,LLP
9
     20 Bicentennial Circle

10
     Sacramento, CA 95826
     Telephone:(916)379-3500
11   Facsimile:(916)379-3599

12

13

14
                                UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
16

17   UNITED STATES OF AMERICA,                    Case No. 14-CR-00175-WHA

18                             Plaintiff,         ATTORNEYS PITRE AND CAMPORA'S
                                                  COMMENTS ON THE ACCURACY OF
19                                               PG&E'S RESPONSE;DECLARATIONS OF
                                                 ATTORNEYS FRANK PITRE,STEVE
20
     PACIFIC GAS AND ELECTRIC                     CAMPORA AND DARIO DE GHETALDI IN
                                                 SUPPORT THEREOF
     COMPANY,
21
                                                  Judge: Hon. William Alsup
22                             Defendant.


23

24

25

26

27

28
         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                       Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 2 of 113




 1
     PARAGRAPH 1 OF PLAINTIFFS* SUBMISSION:

2          'T.     INTRODUCTION

3
            Pursuant to this Court's Order following hearing on the Order To Show Cause dated
4
            January 30, 2019, attorneys Frank M.Pitre ('Pitre') and Steven M.Campora('Campora'),
            hereby file their written submission in support oftheir briefcomments during the hearing.
5           The purpose ofthis submission is to address specific deficiencies in PG&E's risk
            management practices and corporate governance which the undersigned believe have
6           contributed to an increased risk ofcatastrophic wildfires in recent years. The hope is that a
            better understanding ofthe factors that have contributed to the increased risk, from those who
7
            have served adversarial roles in representing the victims ofthese tragedies, will provide a
8
            framework for implementing short and long-term policies, practices and procedures to
            prevent any reoccurrence. Attorneys Pitre and Campora wish to acknowledge the assistance
9           from the law firms of Walkup, Melodia, Kelly & Schoenberger and Corey, Luzaich,
            De Ghetaldi & Riddle, LLP in preparing this submission."
10

11   RESPONSE TO PARAGRAPH 1:

12          As PG&E stated in its Memorandum Regarding 2019 Wildfire Safety Plan in Response to

13   Court's January 30,2019 Order("Mem.")(Dkt. 1004),PG&E welcomes comments from members
14   ofthe community concerning the ways in which it is combating wildfire risk. (Mem.,Dkt. 1004 at
15   5.) That includes Plaintiffs' counsel, who have familiarity with PG&E's policies and procedures and
16   who represent thousands ofcustomers in PG&E's service territory who are affected by the myriad
17   issues related to increased wildfire risk, such as vegetation management and de-energization. It is

18   important to PG&E that all stakeholders' voices are heard so that PG&E may consider the views of
19   the communities it serves. PG&E notes, however,that the vast majority of discovery that Plaintiffs'

20   counsel has received through litigation against PG&E,including with respect to the October 2017
21   North Bay Wildfires, has focused on issues pre-October 2017 and has not included much
22   information about the new and enhanced measures PG&E has taken since the 2017 and 2018

23   wildfires occurred to further reduce the risk ofcatastrophic wildfires. Those measures, which are

24   most relevant to this Court's Order to Show Cause, are set forth in detail in recent PG&E

25   submissions to this Court and the California Public Utilities Commission("CPUC"),including in its

26   Response to Order to Show Cause Why PG&E's Conditions ofProbation Should Not Be Modified
27

                                                       1
28
          ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           CaseNo. I4-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 3 of 113




 1   (the "Jan. 23 Br.")(Dkt. 976), its 2020 General Rate Case testimony dated December 13,2018(Dkt.
2    976-6)and its 2019 Wildfire Safety Plan("WSP")dated Febraary 6,2019(Dkt. 1004-1).'
3           Although PG&E disagrees with many ofthe characterizations set forth in Plaintiffs'
4    submission, it is open to Plaintiffs' suggestions and in fact, as previously discussed with the Court
5    and as set forth in PG&E's Wildfire Safety Plan, has already implemented measures that cover the

6    majority ofPlaintiffs' short-term and long-term recommendations. Plaintiffs propose several
7    recommendations related to vegetation management,such as a focus on higher risk areas, removal of
8    overhanging branches and monitoring ofcontractor certification, all of which PG&E has already
9    adopted. Plaintiffs also recommend that PG&E adopt San Diego Gas & Electric's("SDG&E")
10   policies related to de-energization, which PG&E has already embraced in creating its own de-
11   energization plan. To the extent that PG&E disagrees with any ofPlaintiffs' recommendations in
12   whole or in part, PG&E explains its rationale and sets forth the actions it has taken, and continues to
13   take, to address the issue raised by that particular recommendation. PG&E continues to approach
14   wildfire prevention with the goal of doing all that it can to make sure its facilities do not create
15   public safety risks, and looks forward to receiving public comments on its Wildfire Safety Plan both
16   as part ofthis proceeding and the CPUC process.

17   REPLY TO PG&E*S RESPONSE TO PARAGRAPH 1:

18          This Court asked Plaintiffs' Counsel to provide information, under oath, with regard to Pacific
19   Gas and Electric Company's vegetation management and wildfire risk management. Plaintiffs
20   complied with the Court's request. In response, Pacific Gas and Electric Company suggests that
21   Plaintiffs' submission focused on the period prior to October 2017. Plaintiffs supplied the Court with
22   a declaration and deposition testimony addressing conditions which existed at the time of the Butte
23   Fire and/or the Nor Cat Fires as the factual basis for their submission. Plaintiffs do not have access

24   to current PG&E information, but Pacific Gas and Electric Company does. However,PG&E has failed
25

26      'The page numbers referenced in all citations to the WSP throughout PG&E's Response refer to
     the Wildfire Safety Plan's internal pagination, not the ECF page numbers.
27

28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 4 of 113




 1   to provide their factual information under oath. Instead, Pacific Gas and Electric Company has
2    referred the Plaintiffs and this Court to its rate case submission (Dkt. 976 and 976-6) and its Wildfire

3    Safety Plan (Dkt. 1004-1). Those items were not provided under oath. Further, the Wildfire Plan, is
4    just that - a plan.

5            In Plaintiffs' experience, PG&E is very proficient in planning and not proficient at following
6    through with performance. For example, following San Bruno,PG&E professed to have learned its
7    lesson with regard to gas pipeline safety. However, most recently the CPUC has commented as
8    follows:
             SED alleges that the time-period in which gas record falsification emd safety violations
9
             occurred is 2012 through 2017. This is the period immediately following the 2010 San
10
             Bruno gas explosion and fire that resulted in eight fatalities, numerous injuries and
             damage to property. This Commission would expect that after such a tragedy, caused
11           by multiple proven violations oflaw,PG&E would have sought to vigorously enhance
             and increase its effectiveness in all aspects of its gas safety^.
12
             In 2015, Pacific Gas and Electric Company caused the Butte Fire. That fire burned 70,000
13
     acres and killed two people. While PG&E is representing that it has changed,PG&E's employees
14
     and CEO have testified that no changes were made to PG&E's vegetation management program
15
     because ofthe Butte Fire. (See Exhibits H,I, J and K to the Campora Declaration.)
16
     PARAGRAPH 2 OF PLAINTIFFS* SUBMISSION:
17
             "II.    PG&E ACCEPTS A HIGH RISK OF WILDFIRES IN ITS ELECTRICAL
18                   OPERATIONS AND CAUSES SIGNIFICANTLY MORE WILDFIRES THAN
                     OTHER COMPARABLE UTILITIES
19
             Every three years,PG&E submits to the CPUC the General Rate Case, a proposal for funding
20           its core gas and electric operations. As part of its rate case for the period 2017 to 2019,
             PG&E submitted written testimony- GRC-050115-PGE-Safety-Assessment-Testimony. Part
21           ofthe submission was the written testimony ofJanaize Markland. At the time, Ms. Markland
             was the Director ofPG&E's Enterprise and Operational Risk and Insurance Department.
22
             (See Campora Deck, Exhibit A). Ms. Markland's testimony stated in pertinent part:
23
                     'Risk cannot be completely driven out ofPG&E's—or any—^business. Today,
24                   risk tolerance is implicitly defined by the resources allocated to manage specific
                     risks. For example,PG&E has a robust program to manage Wildfire Risk that
25
          2 See CPUC, Order Instituting Investigation and Order to Show Cause on Commission's Own Motion into the
26
     Operations and Practices of Pacific Gas and Electric Company with Respect to Locate and Mark Practices and Relates
     Matters, December 14,2018, Exhibit E to the Declaration of Steven M. Campora.
27

28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                               Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 5 of 113




                   consists of an award-winning vegetation management program, equipment
 1
                   retrofits in high-risk areas, and enhanced inspections. As a result,tree-related
2
                   outages are in the neighborhood of 17 per 1.000 miles* <0,02 percent of
                   trees in contact and there are a small number of wildfires caused by PG&E
3                  equipment each year. It mav be possible to drive tree-related outages to less
                   than 17 per 1.000 miles,or to have less than 0.02 percent oftrees in contact
4                  but that would require a level of investment greater than what PG&E is
                    making today. With limited resources—^PG&E cannot do everything and must
5
                    decide at what point it is okay not to mitigate the risk further— tradeoff
6
                    decisions must be made.'


7                  (Campora Deck, Exhibit A [Exhibit 2034 - Written Testimony of Janaize
                    Markland])."
8

9    RESPONSE TO PARAGRAPH 2;


10          PG&E admits Paragraph 2 with respect to the fact that every three years, it submits to the

11   CPUC its General Rate Case and that on May 1,2015, it submitted its General Rate Case containing

12   the Safety Model Assessment Proceeding testimony, cited in Paragraph 2 ofPlaintiffs' Submission
13   above. To be clear, however,the way in which PG&E performed its risk assessment and allocated

14   resources throughout its service territory in 2015, at the time PG&E provided to the CPUC the
15   testimony cited above, is vastly different from the way in which PG&E assesses and manages risk

16   today given the significantly increased risk ofcatastrophic wildfires. That is precisely why,in
17   PG&E's most recent General Rate Case submission to the CPUC,dated December 13,2018,PG&E

18   recognized that "system risk driven by climate change has increased" and therefore its Electric

19   Operations department is "moving forward aggressively with wildfire mitigation plans", including
20   "longer term grid resiliency initiativesQ and systemwide vegetation management". (Jan. 23 Br.

21   Exhibit F, Dkt. 976-6 at 9.) And, in its Wildfire Safety Plan,PG&E described the enhanced,

22   accelerated and new programs that it is and will aggressively continue to implement to prevent

23   wildfires in 2019 and beyond. {See generally WSP,Dkt. 1004-1.)^
24

25

26       ^ The page numbers cited throughout PG&E's Response refer to the Wildfire Safety Plan's page
     numbers, not the ECF page numbers.
27

28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 6 of 113




1    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 2:

2           PG&E provides no factual statements, concerning its performance,to which Plaintiffs can
3    respond. Again,PG&E simply refers to its 2019 plan and the new programs it promises it will
4    "aggressively continue to implement to prevent wildfires in 2019 and beyond."
5           Plaintiffs have addressed the percentage ofcontact trees and tree related outages, as
6    requested by the Court, in the document captioned. Plaintiffs' Response to Court's Question
7    Concerning Percentage of Contact Trees, filed herewith.
8           PG&E claims that the risk ofcatastrophic wildfires in Northern California significantly
9    increased after 2015 and that this significant increase led PG&E to take action. But the risk of
10   catastrophic wildfires in Northern California existed before 2015. We know this because they
11   happened. Repeatedly. In fact, PG&E has been responsible for several ofthem, pajdng enormous
12   settlements to federal, state and local governments, as well as private citizens. Below is a non-
13   comprehensive list with a short description ofthe wildfire,PG&E's negligence, and the fines,
14   penalties, and/or settlements involved:
        • 1994; TRAUNER FIRE- Wildfire in Nevada County that burned 500 acres, destroyed 12
15
            homes and 22 structures. Investigators determined the fire began when a 21,000-volt power
16          line brushed against a tree limb that PG&E should have trimmed.Post-fire, investigators
            found several hundred safety violations in the area near the origin ofthe Trauner Fire.
17          Approximately 200 ofthese violations involved contact between vegetation and PG&E's
18
            power lines. As a result, PG&E was convicted of739 counts ofcriminal negligence and
            required to pay $24 million in penalties.(Pitre Deck, Ex. 1).
19

20      • 1999:PENDOLA FIRE -"PG&E paid a $14.75 million settlement to the U.S. Forest
            Service in 2009 after being blamed for the 1999 Pendola Fire. It burned for 11 days and
21          scorched 11,725 acres, mainly in the Tahoe and Plumas national forests. The fire's cause: A
22
            rotten pine, which the government said PG&E should have removed, fell on a power line."
            (Pitre Deck,Ex. 2). "The utility also reached a $22.7 million settlement with the CPUC in
23          1999 after regulators found PG&E hadn't spent money earmarked for tree trimming and
            removal toward those purposes. Shareholders paid the settlement amount for future projects,
24
            and PG&E paid a $6 million penalty to the state."(Id.).
25
        • 2001:POE FIRE- Wildfire caused by a "tree into powerline", burned approximately 8,333
26
            acres and destroyed 36 structures, including 26 homes and 2 commercial properties.(Pitre
27          Deck,Ex. 3). It took over 1,500 firefighters and 54 fire crews to battle the blaze, which
                                                        5
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. I4-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 7 of 113




            burned for six days and cost over $5 million to suppress.(Id.) As described by The Mercury
 1
            News:

2
                    On Sept. 6, 2001, heavy winds near Poe Powerhouse, south ofPoe Dam, knocked
3
                    over a dead 100-foot-tall Ponderosa pine that crashed into three backup power lines
                    running into the PG&E hydroelectricfacility there, sparking afire. Multiplefires
4                   converged into what would become known as the Poe Fire, auicklv Bobblim up more
                    than LOGO acres in the Bis Bend and Yankee Hill communities southeast of
5                   Paradise. The winds died down,slowine the blaze, but early mornine winds the
                    next day toppins 30 moh and a humidity at less than 7percent stoked the fire a
6
                    second time.

7
                    (Pitre Decl., Ex.4).

8           "In 2006,PG&E reached a $5.9 million settlement with 122 residents who sued the utility
            and some of its contractors. PG&E admitted no wrongdoing in the agreement."(Id.)
9

10      • 2004:SIMS AND FREDS FIRES-Started in July and October 2004 respectively.
          The Sims Fire burned over 4,000 acres of the Six Rivers and Trinity National
11
            Forests. The federal lawsuit alleged that PG&E failed to remove a decaying tree,
12          which buckled and fell on a 66,000-volt transmission line and ignited the blaze. The
            Freds Fire started near Kyburz,El Dorado County.The federal lawsuit claimed that
13          PG&E's contractor lost control of a large tree it was cutting down. The tree fell
            onto a PG&E power line and caused a fire that burned over 7,500 acres.PG&E and
14
            its contractors paid $29.5 million to settle the lawsuits over the Freds Fire and the
15          Sims Fire.(Pitre Decl., Ex. 5).

16
        • 2004: POWER FIRE - Ignited in October 2004 because PG&E contractors left
17        cigarettes burning during a break from clearing vegetation around PG&E's power
          lines. The contractor paid $45 million as part of a settlement deal with federal
18
          prosecutors. PG&E also paid a settlement to the U.S. Forest Service for the Power
19        Fire, which is reflected in the next paragraph. The fire burned over 17,000 acres of
            the Eldorado National Forest in Amador County. It took 17 days to contain and
20          $8.46 million in suppression costs.(Pitre Decl., Ex. 6).
21
        • innS; WHISKEY FIRE - Started in June 2008. The fire burned 7,783 acres ofthe
22
            Mendocino National Forest in Tehama County, and took over 14 days to contain.(Pitre
23          Decl., Ex. 7). As a result ofthe Power Fire and the Whiskey Fire,PG&E and its contractors
            agreed to pay a $50.5 million settlement to the U.S. Forest Service for burning over 18,000
24          acres of national forest.(Pitre Decl., Ex. 8).
25
            In addition to the catastrophic wildfires in Northern California that PG&E has been causing
26
     for decades, there is a wealth of data on historic catastrophic wildfires in Northern California
27

28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 8 of 113




 1   maintained and disseminated by federal and state authorities, primarily the California Department of
 2   Forestry and Fire Protection ("CAL FIRE"). For example, the State of California in conjunction with
 3   CALFIRE,the United States Bureau of Land Management, the National Park Service, and the

4    United State Forest Service, recently published a map called "Fire Perimeters: Wildfires 1950 —
 5   2017".(Pitre Decl., Ex. 9). The map shows where wildfires have occurred in California since 1950
6    and what acres burned. This information is also color-coded by the decade the fire occurred. Here is

 7   a snapshot of the Counties involved in the North Bay Fires and the Camp Fire:
8                                                            1950-1959        1970-1979          2010-2017
                                                             1960-1969    1 1990-1999            Private Lands
                                                             1980-1989        2000-2009          Public Lands
9
                                                                         .^
10

11

12

13

14

15

16
                                                                          iV      r       ^ f.       f(

17                                                                                 Al.-




18

19

20
                                    Frands

21
     The map confirms that large destructive wildfires in Northern California have been a significant risk
22
     and problem for several decades.
23
            Each year, CAL FIRE publishes a Wildfire Activity Statistics report. These reports are
24
     voluminous with wildfire statistics and date back to 1943. All ofthe reports are also available for
25
     free on CAL FIRE's website at: http://www.fire.ca.gov/fire_protection/fire_
26
     protection_fire_info_redbooks. In these reports, CAL FIRE publishes a list ofthe top five most
27
                                                       7
28        ATTORNEYS PITRE AND CAMPORA-S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                    Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 9 of 113




 1   destructive wildfires that year. Here is a snapshot example from 1992:

2
                The explothwllre season took Ra loti wtth over 191,490 acres burned, whtoti was 170% of thefive-
                year averaga and 7,939fires, wlileh was 110% ofthe five-year average. ThomestsignlfiGBnl
                fires for the year,fn COPs iurls<fiofiorv are Rated below:
3

4
                 V - NAiteyv-v.."-                                                          mmm
5                                                   Trinity                  63.960                674
                     Foimlain
                     Old Culdi            Tuolumne-CaliVMlt                  17.386                170
6                    MoecMtn              Tuoluffliia-CalivefM                B.370                 10
                     VBIa                 Bulte                               6.760                 20
                     Buften               Butto                               6.0CD                  0
7

8
            After reviewing this top five list for the years 1990 through 2010,the following conclusions
9    were made:

10          -    A wildfire in Northern California and within PG&E*s service territorv made the top
                 five list every year but one year;
11
                 In nine of the twenty years examined,a Northern California wildfire in a PG&E
12               serviee territory was the most destructive wildfire ofthe year: and
13               In six of the twenty years examined,oowerlines and/or newer were the determined
                 cause of one of the ton five most destrnctive wildfires that year. And in all six
14
                 instances, the wildfires were in Noithern California and within PG&E's service
15               territory.

16               (Pitre Decl.,^ 12).

17
            Also available for free on CAL FlRE's website are insightful summary charts regarding
18
     wildfires, including: Top 20 Largest California Wildfires and Top 20 Most Destructive California
19
     Wildfires.(Pitre Decl., Ex. 10). In regard to the too 20 most destructive wildfires.5 of the top
20
     20 ore-date 2017. occurred in Northern California and within PG&E's. Of those 5 wildfires.3
21
     were started by powerlines. In regard to the ton 20 largest wildfires.8 were ignited prior to
22
     2017 and occurred in Northern California and within PG&E's service territory.
23
            The history and risk ofcatastrophic wildfires in Northern California was also well-
24
     documented and disseminated by local governments who, in conjunction with CAL FIRE, published
25
     their knowledge regarding the history and risk of wildfires in their county in Fire Plans starting in
26
     2005. All ofthese plans are available for free on CAL FIRE's website here:
27
                                                                   8
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                    Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 10 of 113




 1   http://cdfdata.fire.ca.gov/fire_er/fpp_planning_plans. Below we have excerpted sections from the
2    2005 fire plans ofeach county where the Butte Fire, North Bay Fires, and Camp Fire occurred,
3    which clearly indicate four things:(1)the risk ofcatastrophic wildfires existed in those counties
4    before 2015;(2)the risk was significant historically;(3)the areas ofelevated risk in each county had
5    been identified; and(4)the conditions that lead to catastrophic wildfires were generally understood —
6    high winds, low humidity, and dry vegetation.

7                                 SONOMA-LAKE-NAPASOLANO 2005:

8
                                             (Pitre Deck, Ex. 11)

9       • "The Sonoma-Lake-Napa Unit(LNU)is one oftwenty-one(21)California Department of
          Forestry and Fire Protection(CDF)administrative units. ... and ranks third in the average
10
          number of annual fires."(Id. at pg. 7[emphasis added & internal citations omitted]).
11
        • "Accelerated growth is occurring in the population centers ofSanta Rosa. Petaluma,
12
          Windsor, Healdsburg, Cloverdale, Vacaville, Fairfield, Vallejo, and Lake County. All of
13          these areas are characterized bv a growing wildland urban interface(WUD fire
            problem.**(Id. at pg. 14)
14

15
        • "Nearly every major fuel type in California exists within the Unit*s boundary, including
16        grasslands, oak woodlands, brush, unique redwood forests, mixed conifer forests, and
          hardwood forests. The only fuel model not found is the desert type. Because of the extreme
17
            vegetative and climatic diversity, the Unit experiences virtually any type of wildfire that
18          can occur in California,from fast spreading grass fires to full-blown forest fires. This
            means the Unites fire protection system must be extremely versatile and adaptable. It
19
            has long been observed that certain areas are prone to wildfires again and again. These
20          "historic wildfire corridors" occur where topography,fuels, and weather combine to
            channel large and damaging fires in particular locations.**(Id. at pg. 19)
21

22      • "While most of the Unit has burned at least once since the beginning of organized fire
            protection, there are several areas of the Unit that have burned with such frequency as
23
            to exhibit the characteristic of historic wildfire corridors(Figure 81,"(Id. at pg. 19-20).
24          Of note, both the Tubbs and Atlas Fires started in one of these historic wildfire
            corridors identified by the County back in 2005.(See Figure 8 below with origins points
25
            ofTubbs, Atlas and Pocket Fire mapped on top).
26

27

28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 11 of 113




 1                                                                                       LEGEND
                                                                                     (*«■■(> Liae
2

3       Pockel Fire                                                                  UQdlin ('MTMlon
        Orieiii
                                                                                HRE HISTORY BY DECADE
4
                                                                                       B 2000-2004
              Gevscrs Fire
5                                                                                      B 1990-1999
                                                                                             1980-1989
      lubb<i rire
6                                                                                      B 1970-1979
      Origin
                                                                                       B 1960-1969
7                                                                       . VOI
                                                                                       B Pre-1950
                wSONOM
8
                                                        NAPA
9

10   Atlas ri
     Origin
11

12      AtUs Pire
        Origin
13

14         "Fire behavior is dramatically influenced by weather conditions. Large, costly fires are
              frequently, though not always, associated with severe fi re weather. Severe fi re weather
15
              is typified bv high temperatures, low relative humidity, and strong surface winds. The
16            State fire plan weather assessment considers the different climates in California. There are
              also various different climates in LNU. The Pacific Ocean to the west and the San Francisco
17
           Bay to the south greatly affect the Unit weather, as does the eastern edge of the Unit being
18         the western edge of the Sacramento Valley. Each of these local climates experiences a
              different frequency of weather events that lead to severe fi re behavior as a result of the
19
           weather." {Id. at pg. 47).
20

21                                                BUTTE 2005:
                                               (Pitre Decl., Ex. 12).
22

              "Both Butte and Plumas Counties have an extensive history of large and damaging fi res,
23
              most of which have burned within the urban interface area resulting in not only the loss
24            of property but life. The following table shows some of Butte and Plumas Counties most
              recent (10 year) fire history." (Id. at pg. 49)
25

26

27
                                                         10
28       ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 12 of 113




                              Butte and Plumas Coun^ Recent Largo Fire History
 1    Rre Name                Year   Acreage      Residences    Fatalities                  Comments
                                                   Destroyed    (Civilian)
2     Butte County
      Oreoon                  2004    2.030            1           0         Additional structures threatened
3     Skvwav                  2002    2.010            0           0         Structures threatened
      Hiahwav 70              2001    1.710            0           0         Commercial timber loss
4     Pee                     2001    8.333           51           0         •*•120 outbuildlnos & 155 vehicles
      Concow                  2000    1.835           14            1        FIreflahters burned over
5     Butte Complex           1999    33.924           3            1        <•■11 outbuildings, 9 major fires. Qghlning
      Plumes County
6     Stream                  2001     3.556           1            0        Liahtnino
      Stonie                  2000    55.261           0            0        Commercial timber loss
      Mt .Houqh Complex       1999    40.720           0            0        4 major fires, structures threat lightning
7
      Feather River Complex   1999     3.860           0            0        4 major flies, lightning Butte & Rumas Co.
      Morton II               1999    4.336            0            0        Structures threatened
8
      Cemeteiv                1999    3.930            0            0        Structures threatened
      kitte & Plumas Co. Totals      160.476          81            2
9

10         "The primary cause of fires in both areas is debris burning, arson, equipment/vehicle and
           power lines. Numbers of fires and the primary causes have declined steadily since 1995.
11
           During 1999 there were 12 to 15 lightning caused fires. This is more than occurred from 1991
12         to 1998. The area east of Highway 99 has extensive large fire history. Fire season 2001
           continued the pattern of large fast moving fires in the Feather River Canyon. On September
13
           6th the Foe fire became the most destructive fire in Butte County history burning 8,333 acres
14         and destroying 50 residences for a property loss of $6,256,112. This was followed by the 70
           fire on October 24th. This fire burned 1711 acres threatening the populated community areas.
15
           On September 19th 2000 the Concow fire burned 1845 acres, causing one fatality and
16         destroying 16 residences. The Raulson fire burned 1000 acres and 6 homes in 1994. In 1992
           the Dry fire burned 800 acres and the Burton fire started on the Skyway between Chico and
17
           Paradise and burned up to Durham Pentz Rd. west of Butte College." (Id. at pg. 84)
18
                                               MENDOCINO 2005:

19
                                                (Pitre Deck, Ex. 13).

20          "The following page contains a map of most of the large fires in the Mendocino Unit since
            1922. This information can aid in understanding the potential for a large fire at any particular
21
            location and also help in determining areas where pre-fire management plans can be put to
22         the best use. One thing this fire history makes clear is that, although the County has
           been spared large fires in the recent past, this Unit can and will sustain large,
23
           devastating wildfires. Indeed, the lack oflaree fires for many years points to the
24         likelihood of one or more happenins: in the near future. To prepare and lower the risks
            now will benefit all stakeholders concerned." (Id. at pg. 45 [italicized in original
25
            document]). The map referenced on "the following page" identifies the below list of historic
26          catastrophic fires:

27
                                                           11
28       ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 13 of 113




              o 1931 Comptche Fire - 33,102 acres
              o   1945 Will Creek Fire - 30,725 acres
2             o 1945 Hayworth Ridge Fire - 14,943 acres
              o 1950 Strong Mountain Fire - 20,619 acres
3
              o   1981 Cow Mountain Fire - 25,664 acres
4             o   1987 Mendenhall Fire - 65,467 acres


^         "Fire behavior is dramatically influenced by weather conditions. Large costly fires are
6         frequently,though not always,associated with severe fire weather conditions. Severe
          fire weather is typified by high temperatures,low humidity,and strong surface winds.^
^         (Id. at pg. 42)
^                                   TUOLUMNE-CALA VERAS2005:
9                                          (Pitre Decl., Ex. 14).

10        'The most sacred of all possessions is a person^s home or business. These are threatened
jj        almost every time a wildfire burns.*'(Id. at pg. 35)

12     • *The fire environment in the Tuolumne-Calaveras Unit is conducive to large, damaging
          fires as shown by the maior fire history map. Over 38% of the CDF DPA lands are
          covered with high hazard fuels(brush and timber). The topography contains many steep
14        canyons, which, in some cases, are inaccessible. Fighting fires with bulldozers is difficult, if
j^        not impossible, in much ofthe Unit due to this rugged terrain. Severe fire weather occurs
          on 35% of the days during the fire season in much of the Unit. This,coupled with the
16        rugged terrain and the high hazard fuels, increases the probability that large damaging
jy        fires will occur on a regular basis."(Id. at pg. 13).
18
          "The Tuolumne-Calaveras Unit Fire History Map shows that TCU has had a significant
19        history of maior fire incidents over the last 50 years. Almost every community in the
          unit has been threatened by wildfires that have occurred during this period. The
20
          greatest hazard to these communities due to the fuels, weather and topography exists on
21        and east of the Highway 49 corridor. The Valley Springs, Copperopolis and Lake Don
          Pedro areas are examples of vicinities outside this corridor that are threatened on a regular
22
          basis. As mentioned in the Fire Environment section of this document,conditions that
23        lead to the occurrence of maior fires exist throughout much of the fire season. The
          question to ask is not."Will a maior fire occur?" but"When will a maior fire occur?""
          (Id. at pg. 50)
25

26

27
                                           12
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                         Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 14 of 113




        • "Through the National Fire Plan, the Communities at Risk list was developed to
 1
            identify communities that were at risk from the threat of wildfires. The official
2           California Communities at Risk list includes 34 communities in Calaveras County and
            28 in Tuolumne(Tables 1 & 2)."(Id. at pg. 36) Of note, all of the communities that were
3
            either burned or threatened and evacuated by the 2015 Butte Fire were identified as
4           "Communities at Risk", including Mountain Ranch, Mokelumne Hill, Murphys, Rail
            Road Flat. San Andreas, and Sheen Ranch.(Id.).
5

6           Each one ofthe County Fire Plans also contain two maps:(I)a map that reflects major fire
7    history in the area; and (2)a map that reflects fire risk severity in the area. All maps unequivocally
8    show a history of catastrophic fires and a knowledge that severe risk for fire existed in several areas
9    in the counties. Below are pasted the two maps for each relevant County as of2005.
10
                                    SONOMA-NAPA-LAKE'SOLANO 2005:
11

12

13

14

15

16

17

18                                                           K!\C>




19

20

21
                                          LEGEND
22                                 w• «

                                    A
                                   Sctm Fii* Wnltcr lUaUai
23                                        (23                           mi
                                          C3 Mrti-             Au.a,u_^2>i   A

                                             llltk
24

25                       Figure 22: Final FWI Ranking with RAWS Locations(pg. 54)
26

27
                                                             13
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG«&E'S RESPONSE
                                                Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 15 of 113




 1                                                SiMi«iiM-Lakr<Napa I oil
                                                    Fire MaaaKtrairnl Plu
                                                            2W
2

3

4                                                                           ASSETS AT RISK
                                                                                      Total Score
5

6

7

8

9                                                           i
10

11

12

13

14

15

16

17

18

19                    LEGEND
                 ^ ^ ('o«al> l.iar
20
                 13 >*aler
21               AucU at Risk Score
                       U«:

22                     MrObtoi: IB -                              20
                                                                  _U
                                                                                      40

                      lUth: 95-icon                              Miks

23
                                            Figure 5: AsMt» ai Riii Map(TuCai &wn:l
24

25                                     Figure 5: Assets at Risk (pg. 17)
26

27
                                                           14
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PGi&E'S RESPONSE
                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 16 of 113




 1

2

3

4                                      L.VKt



5                                                                                 Rumsc\' Fire


6

7

8                  Geners Fire


9

10                                                                   \OLO

                     wSONOMA

11

12

13

14

15

16                  LEGEND
           ^ ^ Count}' Line
                                                                            SOl^NO
17              Water


18         es »'Udnre Corridon
           FIRE HISTORY BY DECADE
19
                  ■ 2000-2004
20                B 1990-1999
                        1980-1989

21                ■ 1970-1979
                  ■ 1960-1969             u       12.5     25
                                                           1     .   I
                                                                             50
                                                                              1
22                B Prv-1950                              Milo
                                                                                     IDI LM. ni
                                                                                     Im I. dl|4




23
                        Figure 8: LNU Fire History with Wildfire Corridors(pg. 20)
24

25

26

27
                                                    15
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                        Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 17 of 113




                                               BUTTE2005:
 1

2

3
        Assets at Risk
        Butte & Plumas Counties
                                                                                             cor. hat «M

        ^450Acre Parcel(Quad 81)                                                             ttvPlinOlM*
4

5

6                              MaSO(?^

7

8

9

10

11                Durham
                                                                              Legend
                                                                                   Highways
12
                                                                                - • Rivers

                    Richval                                                   ^ Lakes
13                                         Challenge
                                                                                   Dty/Town
                                                                                   Low BatlomSOH
14                                                       675.000                   Medium Top 20% to top 5%
                                           0   375 75        15    225   30        High Too 5%
15

16

17                                        Assets at Risk (pg. 33)
18

19

20

21

22

23

24

25

26

27
                                                        16
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                         Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 18 of 113




1
        Butte Fuel Hazard Ranking                                                        Cma Hawt.Cwan
                                                                                         F«e Pideeten Pitmng

        Butte & Piumas Counties
2                                                                                        Ft« PMnQSjntf
        By 450 Acre Parcel(Quad 61)

3

4

5

6
                               asset . 3,^gQju
7                         FofHWanch



8

9

10
                     LAjrham
                                                                                       Legend
                                                                                            Htgrhvays
                                                                                         -- Riv»rs
n
                                                                                            UVes
                       Rctval
                                                     i'ienge
                                                                                            C*j^Own
12
                                                                                            Motfetato
                                                                 1:675.000                  Hijh
13
                                                    0   375 75      15       225   M        WtyHoh

14

15

16                                          Butte Fuel Hazard Ranking (pg.46)

17

18

19

20

21

22

23

24

25

26

27
                                                               17
28      ATTORNEYS PiTRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                 Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 19 of 113




 1      Butte Unit Fire History by Decade                                                      OlM KMU.CXOK

                                                                                               cor - tun* cm
                                                                                               <<rt ;} locn
        Butte & Plumas Counties
2       CDF & USFS Rres


3

4

5

6

7

8

9

                                                                         r               Legend
10
                                                                              IP   Bune ijnt                  HigfTways
                                                                                      units                   UKes
11
                                                                                       OvoaM     nn           1950- 1959

12                                                                            nn   1900- 1909                 1960- 1969

                                                                                   1910- 1919                 1970- 1979

13                                                                            nn   1920- 1929                 1980- 1989

                                                     1:675.000                IH   1930- 1939                 1990- 1999

14                                       5   10                  30                1940- 1949
                                                                                                 n
                                                                                                              2000-201^
                                                                      Miie$


15

                                  Butte Unit Fire History By Decade(pg 50)
16

17

18

19

20

21

22

23

24

25

26

27
                                                     18
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 20 of 113




                                        MENDOCINO 2005:
1

2
                                   Mendocino Unit
3
                               Severe Fire Weather
4

5                                                          frwnd Min



6                                                                                               Paltymoeut




7

                                                                       edRiw
8
                                                                               t* Hrii«' HA
                                                     COMAS

9
                                   ROMdW»l««

10
                                               tMonvMltf


11

12
                                                                                                   >pnnB«
13
                                                                                                   Sevsre               As9«inient

14                                                                                                  *>*•         9*     fm


                                                                                                             MM6A rs             XI JC 9*11
                                                                                                    tO*t

15                                                                                                         »<r >«»€ pet      P-t *v
                                                                                                               pk»rpO»«« ii'if


                                                                                                   Ff«Qur>cy c9«w» Rrs Wmvm'
16
                                                                                        rspmsft
17                                                                                                  ■— lykuarltoad*
                                                                                        RAVVS              A^ARadlSa**

18                                                                                                  • C«n>«A>0ienCa>r«

                                                                                                    A      csnmnsicowASAs

19                                                                                                   •     Emafgtney CammBul Cailar

                                                                                                    4 l<erMiFmStaUBn
                                                                                                    *■     NtlttMiBsMr
20
                                                                                                           LMkOul

                                                           Boanvttc HAWS                            i      Linii Hsodsusruri
21

                                                                                              CO HAWS
22

23
        0 25 5
24                       I Miles


25                      Mendocino Unit - Severe Fire Weather Map (44)

26

27
                                                           19
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                       Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 21 of 113




 1                                                   Mendociiio I'nit
2                                                         Fire History. ^
3

4                                                                   ^•T

5

6                  Awnlo       1^;




7

8
                                                                   5
9

10
                                     2i.frA£t*\

11                                   HjywcrJi

                                     •i 04? A-'M
12

13

14

15
                              .crtt'-*

16                           )} -o: tr-n



17
                Legend
18                                                                                       j*#« r»
                                                                                                   t»S
                 CFC*cH««                                                                i     AtfM

19              :cF .oo*c.A

                Vi<» 5c»«t                         %
20      1   1                                                                                .om vot.-'U"
                                                                                             Aup^M ? n fi
        I   I                                                                                :f '6* A;-«t
21
        [   1
22      {   1
        E3
23                                                                      -uy's 'If:
                                                                        :j'o *JT»


24
                                                   Fire History Map 1922-2004 {pg. 46)
25

26

27
                                                                   20
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                        Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 22 of 113




                                    TUOLUMNE-CALA VERAS 2005:
 1

2
        Tuolumne-Calaveras Unit                                                          Bear valley
3
          Fuel Hazard Rank Map
4

5

6                         Cfemens



7                                              ■T onp-m

8                                             CoaperooaisL    v
                                                                     ATudun

9

10                   Manleca



11                                      Oakdae                        "■« l.*k «*» n ["• -nkC •»»
                                                                      a«*MS t>                t
                                                                      "♦u-'atAukii"*"! g-eytT
                                                                      tr-a •»              IS IP* S.n
12                              Modesto
                                                                       I   T-« —*c <1 ftp tpfp-irp*!*
                                                                      tcraitrtmiv S) ftCU' l«c«i;p
                                                                                                           Legend
13                                                                                                         C«M
                                                                                                        — Stole
                                                                                                        ^JTCU Beu^ler.
                                    TuflKK*                                                                CP4 6cj*»'>
14                                                                                                         mw.rpftief
                                                                                                        RielRarli
                                                                                                           veawe
15                                                                                                         p-jp
                                                                                                                  -T


16
                               Figure 6: Fuel Hazard Rank Map (pg. 27)
17

18

19

20

21

22

23

24

25

26

27
                                                             21
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 23 of 113




 1          Tuolumne-Calaveras Unit                                                 o


                   Major Rre History
                                                                          WMlPomt       ct
2

 3                       1900-2004
                                                                                        MDOU


4                               a«Tiefiia




5

6

                                                                                    Xuo4jnm
7

8

                         Uanttca
9
                                                      Oddak
                                                                                                                            MapFwturtt
                                                                                               nie              u>rg
10                                                                                        CC ''enilory diti        tp     • Man ComrLn(«8
                                                                                          a a" ascpamatc tee'cacnta^icn       SUI« H91A3. t
                                                                                          ef»a>ai ncanoa
                                                                                                                              TCU Boindart
11                                                                                                                            DP\ Boimar
                                                                                                                              LXs

                                                                                                                          VUUnres by OKOdk
12                                               Turlock                                                                      1900- 1K0
                                                                                                                              igeos
                                                                                                                              !970s
13                                                                                                                            19605
                                                                                                                          CID t990s
                      ia-Mo.s
14                     i^w Cx               ->
                                                                                                                              ?000«




15
                                     Table 11: TCU Major Fire History Map (pg. 51).

16
             Furthermore, in January 2014, Governor Edmund Gerald Brown, Jr. declared a state of
17
     emergency due to California's continued drought. In response, the acting director ofthe Safety and
18
     Enforcement Division ofthe CPUC sent a letter in February 2014 to all Investor Owned Electric
19
     Utilities, including PG&E,that directed "them to take all practicable measures necessary to reduce
20
     the likelihood offires started by [their] facilities."(Pitre Dec!., Ex. 15).
21
             In June that same year, the CPUC issued Resolution ESRB-4, which "fdlirects Investor
22
     Owned Electric Utilities to take remedial measures to reduce the likelihood of fires started by
23
     or threatening utility facilities."(Id. at pg. 1)"This Resolution will cause Investor Owned Electric
24
     Utilities to take remedial measures to reduce the likelihood of fires associated with or threatening
25
     their facilities during the current drought." (Id.). As for the "safety considerations", the
26
     Resolution "directs Investor Owned Electric Utilities to take measures to reduce the likelihood of
27
                                                                     22
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 24 of 113




 1   fires associated with or threatening their facilities, which will increase the safety to the general

2    public in both forested areas and at urban-rural interfaces."(Id.)

3            On October 30,2015, Governor Brown proclaimed a California Tree Mortality State of
4    Emergency.(Pitre Decl., Ex. 16). In that proclamation. Governor Brown stated:
5            WHEREAS a lack of precipitation over the last four years fLe. since 20111 has made
             trees in many regions of California susceptible to epidemic infestations of native bark
6            beetles, which are constrained under normal circumstances by the defense mechanisms of
             healthy trees; and
7

             WHF.RF.AS these drought conditions and resulting bark beetle infestations across
8
             broad areas have caused vast tree mortality in several regions of the state, with the
9            United State Forest Service estimating that over 22 million trees are dead and that tens
             of millions more are likely to die bv the end of this year: and
10
             WHEREAS recent scientific measurements suggest that the scale ofthis tree die-off is
11
             unprecedented in modem history; and
12
             WHEREAS this die-off is of such scale that it worsens wildfire risk across large regions
13           ofthe State, presents life safety risks from falling trees to Califomians living in impacted
             rural, forested communities, and worsens the threat oferosion across watersheds;
14
            (Id. at pg. 1).
15
             Although the Govemor issued an Executive Order in April 2017 ending the Drought
16
     State of Emergency,
17
             the declaration directed state agencies "to continue response activities that may be
18           needed to manage the lingering drought impacts to people and wildlife". The
             California Tree Mortality State of Emergency issued in October 2015 bv
19
             Governor Brown regarding the bark beetle infestation and resulting tree
20
             mortality remains in effect. The CPUC has not rescinded ESRB-4.and work by
             the utilities to comply with it and the Tree Mortality Emergency continues.
21
            (Pitre Decl., Ex. 17, pg. 2).
22
             Further, it bears noting that GAL FIRE has found PG&E overwhelming responsible for the
23
     2017 catastrophic wildfires and as ofFebmary 28,2019,PG&E publicly admitted that it is probably
24
     responsible for the Camp Fire."^ IfPG&E caused the wildfires, then the fundamental risk of wildfires
25

26
         "Eavis, Peter,"PG&E Says It Probably Caused the Fire That Destroyed Paradise, Calif.", NYTimes.com (Feb. 28,
     2019) available at: https://www.nytimes.eom/2019/02/28/business/energy-environment/pge-camp-fire.html.
27
                                                            23
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                               Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 25 of 113




 1   did not increase.PG&E simply amplified the risk that already existed. For example: every car has a
2    fundamental risk of breaking down. Certain weather conditions and wear-and-tear on the vehicle can
3    amplify that risk. However,the owner can also amplify that risk by failing to change the oil and
4    failing to bring the vehicle in for repairs when dashboard lights go on. Ifa person fails to change the
5    oil or repair the car, then the risk that owner's car will break down significantly increases. However,
6    the same make and model car with the same miles, driven in the same area, in another person's

7    hands who gets a regular oil change and repairs the car when lights go on, will not experience that
8    significant increase in risk.

9           PG&E should have been changing the oil and repairing the car. PG&E has always been
10   responsible for delivering power safely, maintaining its lines and equipment, and trimming
11   hazardous vegetation. Ifthey did not fulfill their legal duties, then PG&E amplified the risk of
12   catastrophic wildfires and cannot rely on their own failures as an excuse for not recognizing the risk
13   that already existed of not changing the oil and repairing the car.
14   PARAGRAPHS OF PLAINTIFFS'SUBMISSION;

15          "During the course of discovery in the State Court actions,PG&E has at various times
             identified the number of miles of its distribution line as anywhere between 81,000 miles and
16           115,000 miles.(See Campora Deck, Exhibit B.)This means that PG&E was accepting trees
             on its lines would cause between 1,377 to 1,955 outages per year. In 2016,PG&E actually
17
             had 3,299 transmission and distribution 'wires down'(outages). According to PG&E,this
18
             total number was exacerbated by 'full tree failures.'(See Campora Deck, Exhibit C.)"

19
     RESPONSE TO PARAGRAPH 3:

20
            PG&E admits Paragraph 3 with respect to the number of wires down in 2016 and otherwise
21
     clarifies its accuracy. The document that Plaintiffs cite in support ofthe number ofPG&E's line
22
     miles indicates that PG&E has approximately 81,000 miles ofoverhead distribution lines and 26,000
23
     miles of underground distribution lines. (See Campora Deck Exhibit B,Dkt. 1008-2 at 3.) It further
24
     indicates that PG&E's electric transmission system consists ofapproximately 18,000 line miles, the
25

26

27
                                                        24
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 26 of 113




 1   majority of which are overhead lines. {Id.) Combined,PG&E has approximately 100,000 overhead
2    line miles.^ PG&E's underground lines are not vulnerable to above ground vegetation contact.
3            In its May 2015 Safety Model Assessment Proceeding testimony, discussed in Paragraph 2,
4    PG&E did acknowledge that "[r]isk cannot be completely driven out ofPG&E's—or any—
5    business". (Campora Decl. Exhibit A,Dkt. 1008-1 at 46.) PG&E explained that it used a risk
6    management process to determine where resources should be allocated based on the risk assessment
7    procedures used at that time. {Id.) At that time, as discussed below in response to Plaintiffs'
8    Paragraph 50,the risk of wildfire in Northern California was understood by PG&E and other
9    stakeholders, such as the CPUC and the California Department of Forestry and Fire Protection

10   ("CAE FIRE"),to be significantly lower than it is today. In fact, the statewide fire maps adopted by
11   the CPUC in 2012 classified Santa Barbara County as the only "high fire threat area" in PG&E's

12   service territory. PG&E's 2015 risk assessment with respect to vegetation contact with power lines
13   must be understood in that pre-October 2017 context. That is not the risk climate in which PG&E
14   operates today, and as PG&E has set forth in its Wildfire Safety Plan and its prior submissions to
15   this Court,PG&E has fundamentally changed its risk management approach to address increased
16   risks, particularly as it relates to vegetation management.

17           Plaintiffs further state that PG&E experienced 3,299 wires down in 2016. Although
18   Plaintiffs are accurately citing the document,the PG&E data does not refer only to wires down
19   caused by vegetation contact with power lines. Instead, it is "the number ofinstances where an
20   electric transmission or primary distribution conductor is broken or falls". (Campora Decl.
21   Exhibit C,Dkt. 1008-3 at 4.) This can and does occur for reasons other than vegetation contact (e.g.,
22   car-pole collisions or other third-party contacts with power lines).®
23

24       ® This figure is consistent with the figures PG&E represented to the Court in its January 23
     Submission (Jan. 23 Br. at 37), as well as its 2020 General Rate Case {id. Exhibit F,Dkt. 976-6 at
25
     99).
26
         ® In 2016, approximately 1,400 ofthe wires down were caused by vegetation contact as
27   compared to approximately 800 caused by third-party contact(primarily vehicles) with power lines.
                                                        25
28          ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 27 of 113




 1          Finally, Plaintiffs state that the number of wires down in 2016 was exacerbated by full tree
2    failures. In 2014, Governor Brown declared a state ofemergency due to California's severe drought

3    and associated unprecedented tree mortality.^ As an emergency measure to mitigate the effects of
4    the drought and further reduce the likelihood offire ignition associated with its facilities, PG&E
5    began its Drought & Tree Mortality Response Program("CEMA Program")in 2014. The program
6    includes, among other things, increased inspections and vegetation removal in higher-fire threat
7    areas, cooperating with Califomia agencies and organizations to increase protective measures to
8    decrease fire response times (e.g., scheduling aircraft flights to provide early detection offires),
9    clearing access roads, and reducing fire fuels, such as brush.
10          In 2016, due to drought conditions, PG&E did experience a higher number oftree failures
11   than it had experienced in prior years. {Id.) 2016 was a highly uifusual year for tree mortality in
12   Califomia. Because ofthe drought, which continued to worsen in the years following 2014, as well
13   as the associated bark beetle infestation, by November 2016, the USES estimated that 62 million
14   trees had died in that year alone—^a 100 percent increase in trees dying in Califomia since 2015.
15   U.S. Forest Service, News Release, New Aerial Survey Identifies More Than 100 Million Dead Trees

16   in California(Nov. 18,2016), available at https://www.fs.fed.us/news/releases/new-aerial-survey-
17   identifies-more-lOO-million-dead-trees-califomia. PG&E's drought and tree mortality response

18   program was designed to respond to this increasing volume ofdead and dying trees. Between 2010
19   and 2013,PG&E addressed between approximately 30,000 and 39,000 Facility Protection Trees
20   ("FPTs") per year, and in 2014, when the drought and tree mortality response program began,PG&E
21   addressed approximately 57,000 FPTs in connection with its routine and drought response
22

23

24
         ^ By December 2017,the U.S. Forest Service("USFS")and CAL FIRE announced that a
25   record-breaking 129 million trees on 8.9 million acres died due to drought and bark beetles in
     Califomia fi-om 2010 to 2017. U.S. Forest Service, News Release, Record 129 Million Dead Trees
26   in Califomia(Dec. 12, 2017), available at
     https://www.fs.usda.gov/Internet/FSE_D0CUMENTS/fseprd566303.pdf.
27
                                                        26
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 28 of 113




 1   programs.^ By 2015,PG&E addressed more than 100,000 FPTs, and by 2016,PG&E addressed
2    approximately 280,000 FPTs, nearly triple the trees it had removed the prior year.
3    REPLY TO PG&E*S RESPONSE TO PARAGRAPH3:

4           In regard to PG&E's claim that as of May 2015,'The risk of wildfire in Northern California
5    was understood by PG&E and other stakeholders, such as the CPUC and the California Department
6    ofForestry and Fire Protection("CAE FIRE")to be significantly lower than it is today", the
7    statement contradicts the information presented in our response to Paragraph 2. Further, there are
8    several indications that other interested stakeholders were taking the risk of wildfires seriously

9    before 2017 and that PG&E was and/or should have been aware ofthe position of other

10   stakeholders.

11
            For example,the first sentence ofCAE FIRE's 2010 Strategic Fire Plan states: "The 2010
12
     Strategic Fire Plan is a strikingly different fire plan than those developed in the past. This Plan
13
     recognizes that fire will occur in California and works to answer the question of *how do we
14
     utilize and live with that risk of wildfire?"* (Pitre Deck,Ex. 18, pg. 1). The Executive Summary
15
     ofthe Plan also shows that PG&E and the parties understood that trees and forested areas were
16
     becoming a large hazard for the start of wildfires that are "ready to ignite and bum with great
17
     intensity."
18
            Scientists have generally agreed that the Earth's climate is changing. Although the
19          far-reaching implications ofthese changes are still unknown,they may have impacted
20
            weather patterns, resulting in longer fire seasons and a greater probability ofintense
            fires in western forests. In addition, the cumulative effects of multiple years of
21          drought along with overstocked vegetation conditions have increased fire hazards in
22
            many forests of California that prehistorically experienced frequent, low-severity
            fires. The reduced moisture content ofdrought-stressed vegetation increases
23          fiammability over a longer period ofthe year, resulting in an active buming period
24

25       ^ As discussed in more detail below,PG&E defines FPTs as "[t]rees that are dead, show signs of
     disease, decay or ground or root disturbance, which may fall into or otherwise impact the
26   conductors, towers or guy wires before the next inspection cycle". (Biancardi Decl. Ex. B,at PGE-
     CPUC_00005483.)
27
                                                        27
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 29 of 113




            that starts earlier and lasts longer than historical patterns. Drought-stressed vegetation
 1
            is more susceptible to insects and diseases, resulting in high mortality in trees and
2           shrubs, leaving California wildlands with high levels oftinder-dry, dead woody
            material ready to ignite and bum with great intensity.
3

            (Id. at pg. 5)
4

5
            Data suggests a trend toward increasing acres burned statewide, with particular
            increases in conifer vegetation types. This trend is supported in part by the fact that
6           the three largest fire years since 1950 have all occurred within the last 10 years.
7
            Looking at the fire acreage organized by decade and by life form confirms these basic
8           trends. Fire is most common in shmblands, across all decades, with a large spike in
            the last decade (Figure 1). Conifer, hardwood and herbaceous(grassland) all burned
9           at a relatively similar amount from 1970 through 2000. In the 2000s, conifer fires
10
            significantly increased in annual acres bumed,averaging 193,000 acres per year,
            compared to an average of48,000 acres over the previous four decades.
11
            (Id. at pg. 8)
12

13   Notably, "[t]his[was]the first statewide fire plan developed in concert between the State Board of
14   Forestry and Fire Protection(Board)and the California Department ofForestry and Fire Protection
15   (CAL FIRE). The Board consulted a group of outside experts to complete a needs assessment and
16   subsequently formed the Fire Plan Steering Committee. This Committee worked for over a year
17   preparing this document."(Id. at pg. 1).
18          PG&E and CALFIRE also collaborated in 2008 to publish the Power Line Fire Prevention
19   Field Guide.(Pitre Deck,Ex. 19, pg 1-1 ["was developed as a mutual undertaking by Cal Fire, the
20   Pacific Gas and Electric Company,the Southern California Edison Company,San Diego Gas and
21   Electric and the other electric utilities of California."]). It specifically instructs and advises:
             Electrical power presents an unusual hazard which brings about a mutual
22
             concern on the part of Local. State. Federal fire protection agencies and the
23           electric utilities for making the transmission and distribution of electrical power
             as fire safe as possible. Fire protection agencies in their regulatory roles are
24
             concerned with public safety, loss and damage to natural resources and watershed as
25           well as the costs offire suppression. The electric utilities, both publicly and
             privately owned,are concerned with mininiizing potential electrical fire hazards
26
             and minimizing interruptions ofservice to their customers.
27
                                                          28
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 30 of 113




            This mutual concern has led to the creation ofseveral editions of this Guide and
 1
            now,to this revision. This Guide will be useful to, and used by, utility employees and
2           the Local, State and Federal fire and resource protection agencies. The potential
            exists that power         line caused fires will become conflagrations during the
3
            long, hot and dry fire season commonly experienced in California. The very
4           same weather conditions that contribute to power line faults also lead and
            contribute to the rapid spread of wildfire. The most critical of these weather
5
            factors is high wind,which is commonly accompanied bv high temperatures and
6           low humidity.

7           High,gusty winds mav cause vegetation to swav into power lines, break off limbs
            or fall into power lines. High winds may also create vibrations in power lines
8
            that can lead to stress failures or cause loose connections to separate. Arcing
9           usually accompanies such faults. Automatic Reclosers re-energizing the line into
            the fault mav cause repeated arcing and increase the probability of igniting
10
            vegetation.
11
            (Id. at pg. 1-5).
12

13
            There is also the 1996 State of California Fire Plan, which states in four separate places that

14
     CDF (i.e. California Department ofForestry and Fire Protection, a.k.a. CAL FIRE) is actively
15
     "working with""Pacific Gas & Electric Co." along with other stakeholders to address the threat of
16
     wildfires in California.^ ((Pitre Deck,Ex. 20). Those excerpts in their entirety are pasted below:
17          "This analysis addresses two basic questions: What are the aggregate values ofthe assets at
             risk to wildfire? What are the losses, both economic and non-economic, in a fire? Where
18
             possible, estimates of values were made on a dollar-per-acre basis. The methodologies used,
19           although exposed to some peer review, need further review and refinement that is partofthe
             pilot projects in the three ranger units. Also, CDF is working with the Department ofFish
20
             and Game, State Water Resources Control Board staff. Department of Water Resources,
21           USDA Forest Service, Los Angeles Flood Control District, Pacific Gas & Electric Co. and
             the East Bay Municipal Utility District and other stakeholders to refine our approaches to
22           wildlife, plants, ecosystem health, watersheds and water."(Id. at pg. 27)
23
         - "Overall, it is clear that the economic costs ofintense wildfire impacts on water and
24           watershed are greater than the benefits derived from increased water flow. CDF is working
             with the State Water Resources Control Board staff. Department of Water Resources, USDA
25

26
       '   Quite notably, Southern California Edison and San Diego Gas & Electric are never specifically acknowledged
     anywhere in the document as a stakeholder that CDF is working with to refine their approach.
27
                                                             29
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 31 of 113




            Forest Service, Los Angeles Flood Control District, Pacific Gas & Electric Co.,the East Bay
 1
            Municipal Utility District, and other stakeholders, to improve these preliminary
2           characterizations and valuations of water and watershed impacts."(Id. at pg. 33)

3       - "CDF is working with the Department ofFish and Game, State Water Resources Control
          Board staff. Department of Water Resources, USDA Forest Service, Los Angeles Flood
4
            Control District, Pacific Gas & Electric Co. and the East Bay Municipal Utility District to
5           refine our approaches to wildlife, plants, ecosystem health, watersheds and water."(Id. at pg.
            58)
6

7
        - "The department is working with the State Water Resources Control Board staff. Department
            of Water Resources, USDA Forest Service, Los Angeles Flood Control District, Pacific Gas
8           & Electric Co.and East Bay Municipal Utility District to refine our approaches to water and
            watersheds."(Id. at pg. 82, fii. 3).
9

10          PG&E's claim that "the statewide fire maps" were "adopted by the CPUC in 2012" is
11   inaccurate-the first map was not adopted by the CPUC until 2016. According to the CPUC website:
12   "In 2012,the CPUC ordered the development ofa statewide map that is designed specifically for the
13   purpose ofidentifying areas where there is an increased risk for utility associated wildfires.""A
14   multistep process was used to develop the statewide CPUC Fire-Threat Map.The first step was to
15   develop Fire Map 1(FM 1), an agnostic map which depicts areas of California where there is an
16   elevated hazard for the ignition and rapid spread of powerline fires due to strong winds, abundant
17   dry vegetation, and other environmental conditions.""FM 1 was developed by CAL FIRE and
18   adopted by the CPUC in Decision 16-05-036."((Pitre Deck,Ex. 21). Decision 1605-036, adopting
19   Fire Map 1, was not issued until May 2016.(See snapshot below; Pitre Deck,Ex.22).
20

21   ///

22

23   ///

24

25   ///

26

27
                                                       30
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 32 of 113




 1                 AL/jnM/ek4                                     Date at Issnance S^7/2016

2
                   Decision 16-05-036 May 26,2016
3
                   BEFORE THE PUBUC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

4                                                                 Rulemaking 15-05-006
                   Order Instiluling Rulemaking to Develop and
                   Adopt Fire-Threat Maps and Fire-Safety          (Filed May 7. 2015)
5
                   Regulations.
6

7
                                        DECISION ADOPTING FIRE MAP 1
8

9           On top ofthis, Fire Map I—which appears on the last page of the decision—absolutely

10   depicts elevated and extreme wildfire danger in more Northern California areas within PG&E's

11   service territory than just Santa Barbara.(See snapshot below; Id. at Appendix A).

12                  utility Fire Threat Map 1: Utility Threat Index
13
                                                                        CF1_UtilityThreatlndex.lmg
14                                                                      Utility Fire Threat(Map 1)
15
                                                                        nn to - 223
                                                                             224-446

16                                                                           447 - 668

                                                                        ■§670 - 892
17
                                                                             803- 1.115
                                                                             1,116-1.561
18
                                                                             1.562 - 2.007
19                                                                      ■1 ^006 - 2.898
                                                                        §■ 2.869 - 4.236
20
                                                                        §■4.237 - 56.852
21                                                                      §^H Enchwxi ( < 10)

22

23

24

25
            However, other governmental agencies had published fire maps way before 2016 that
26
     indicated elevated fire hazard areas in California, including CAL FIRE. CAL FIRE publishes the
27
                                                            31
28        ATTORNEYS PURE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 33 of 113




 1   Fire Hazard Severity Zone Map. According to CAL FIRE,"Fire Hazard Severity Zones(FHSZ),

2    influence how people construct buildings and protect property to reduce risk associated with

3    wildland fires. The maps were last updated in the mid-1980s and early 1990s."(Pitre Decl., Ex. 23).

4    While we were not able to find the early versions ofthe map, we were able to access the 2007 CAL

5    FIRE Fire Hazard Severity Zone Map on CAL FIRE's website at:

6    http://frap.fire.ca.gov/webdata/maps/statewide/fhszs_map.pdf.

7           The November 7, 2007 CAL FIRE Fire Hazard Severity Zones Map identifies "very high",

8    "high", and "moderate" fire hazard severity zones. Several areas in Northern California and
9    PG&E's service territory were identified as "very high" and "high" hazard severities.

10   including where several of the North Bav Fires originated.(Pitre Decl., Ex. 24).

11           All but two North Bay Fires started in areas identified in 2007 as fire hazard zones.

12   (Pitre Decl.,^ 28). The only two North Bay Fires that did not start in an area identified as a fire
13   hazard were Potter and Sullivan. In regard to Potter and Sullivan, their respective origins are less
14   than five miles away from very high hazard severity zones.(Id.).
15           Seven North Bav Fires started in areas identified in 2007 as "very high" fire hazard

16   severity zones, including the Nuns Complex, Cascade, Cherokee, Lobo, McCourtney,Pocket, and
17   Point.(Id.). Four started in areas identified as "high"fire hazard severity, including Atlas, La
18   Porte, Honey, and Sulphur.(Id.).

19           All three of the most destructive and deadly fires in the oast two years where it has been

20   alleged that PG&E is at fault. i.e. the Tubbs. Nuns and Camn Fires,started less than one mile

21   away from a "very high" fire hazard severity zone» (Id.). The Nuns Complex Fire started in a
22   "very high" fire hazard severity zones. And the Tubbs Fire and Camp Fire started within less than
23   half-a-mile ofa "very high" fire hazard severity zone.(Id.).
24

25

26

27
                                                        32
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 34 of 113




 1          As an example pasted below are CAL FIRE's 2007 Fire Hazard Severity Zones Map for the
2    three counties most impacted by the North Bay and Camp Fires (i.e. Napa, Sonoma and Butte), all of
3    which have extensive areas zoned as "very high" fire hazard severity.

4                                                                 Napa County
5
                   FIRE HAZARD
6
          SEVERITY ZONES IN S^
7          Adopted by CAL FIRE on November 7,2007

8

9

10

11

12

13

14

15

16

17
                                                                                 \ y
18

19

20

21

22

23

24

25

26

27
                                                      33
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 35 of 113




                                                                             Sonoma County
 1
                                                                            FIRE HAZARD ;
                                                                        SEVERITY ZONES IN SRA
2                                                                       Adopted by CAL FIRE on Novcmbor 7,2007


3

4

5

6

7

8

9

10

11

12
                                                                               BuTTii County
13
                                 FIRE HAZARD
14                        SEVERITY ZONES IN SRA
                          Adopted by CAL FIRE on NovcBib«r7,2007

15

16

17

18

19
                                                                                   h
20

21

22

23

24

25

26        As stated directly on the front of the 2007 CAL FIRE Fire Hazard Severity Zones Map,the
27
                                                                   34
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 36 of 113




 1   map was meant to indicate where fire nosed the greatest risk to human life in the State of

2    California:

3           Public Resources Code 4201-4204 direct the California Department ofForestry and
           Fire Protection(CAL FIRE)to map fire hazard within State Responsibility Areas
4
           (SRA), based on relevant factors such as fuels, terrain, and weather. These statutes
5          were passed after significant wildland-urban interface fires; consequently these
            hazards are described according to their potential for causing ignitions to
6
            buildings. These zones, referred to as Fire Hazard Severity Zones(FHSZl,
7           provide the basis for application of various mitigation strategies to reduce risks
            to buildings associated with wildland fires.
8

9
           This map has been created by CAL FIRE's Fire and Resource Assessment Program
           (FRAP)using data and models describing development patterns, estimated fire
10          behavior characteristics based on potential fuels over a 30-50 year time horizon,
            and expected burn probabilities to Quantify the likelihood and nature of
11
            vegetation fire exposure to new construction. Details on the project and specific
12          modeling methodology can be found at
            http://frap.cdf.ca.gov/proJects/hazard/methods.htm.
13

14
            The version ofthe map shown here represents the official "Maps of Fire Hazard
            Severity Zones in the State Responsibility Area of California" as required by PRC
15          4201-4204 and entitled in the California Code of Regulation, Title 14, Section 1280
16
            Fire Hazard Severity Zones, and as adopted by CAL FIRE on November 7,2007.

17          (Pitre Decl., Ex. 24).

18
            According to CALFIRE's description ofthe Fire Hazard Severity Zone map, it can assist in
19
     identifying "where wildfire hazards could be more severe and therefore are of greater concern :
20
            What is a "Fire Hazard Severity Zone." or FHSZ?
21
            Answer: An FHSZ is a mapped area that designates zones(based on factors such as
22          fuel, slope, and fire weather) with varying degrees offire hazard (i.e., moderate, high,
23
            and very high). While FHSZ zones do not predict when or where a wildfire will
            occur,thev do identify areas where wildfire hazards could be more severe and
24          therefore are ofereater concern.

25          How are FHSZ classifications determined?
26
            Answer: The classification of a zone as moderate, high,or very high fire hazard
27          is based on a combination of how a fire will behave and the probability offlames
                                                       35
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 37 of 113




            and embers threatening buildings. Zone boundaries and hazard levels are
 1
            determined based on vegetation. For wildland areas, the current FHSZ model uses
2           burn probability and expected fire behavior based on weather, fuel, and terrain
            conditions. For urban areas,zone boundaries and hazard levels are based on
3
            vegetation density, adjacent wildland FHSZ scores, and distance from wildland areas.
4           Each area ofthe map gets a score for flame length, embers, and the likelihood ofthe
            area burning. Scores are then averaged over the zone areas.
5

            How are FHSZs used?
6

7
            Answer: The FHSZs serve several purposes: they are used to designate areas where
            California's wildland urban interface building codes apply to new buildings; they can
8           be a factor in real estate disclosure; and local governments consider fire hazard
            severity in the safety elements of their general plans.
9

10          (Pitre Decl., Ex. 25).

11
            Again, it absolutely depicts elevated and extreme fire hazard risks in Northem California
12
     areas within PG&E's service territory, and in fact, those areas heavily correlate with the origin
13
     points ofthe North Bay Fires and the Camp Fire.
14
     PARAGRAPH 4 OF PLAINTIFFS'SUBMISSION:
15          "In 2015,PG&E electrical equipment caused 435 fires, including the Butte Fire which
            burned 70,868 acres, destroyed 549 homes,and killed two people.(See Campora Decl.,
16
            Exhibit D.)In 2016,PG&E reported 362 wildfires caused by its equipment. In 2017,that
17          number was 501.(See Pitre Decl., Exhibit A[CPUC Fire Incident Data submitted by PG&E,
            SoCalEd, and SDG&E for 2014- 2017]). As of2017,PG&E's own data predicted its
18          equipment would cause'1 to 2 large fires per year(300 acres or greater).'(See Campora
            Decl., Exhibit C.)"
19

20   RESPONSE TO PARAGRAPH 4:

21          PG&E clarifies Paragraph 4. On February 5,2014,the CPUC adopted a Fire Incident Data
22   Collection Plan, which requires all electric utilities to submit an annual report to the CPUC of all
23   fire-related reportable events that could include PG&E facilities meeting the following conditions:
24   "(a) A self-propagating fire of material other than electrical and/or communication facilities,[where]
25   (b)The resulting fire traveled greater than one linear meter from the ignition point, and(c)The
26   utility has knowledge that the fire occurred". (CPUC Decision 14-02-015.) This reporting
27
                                                        36
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 38 of 113




 1   requirement does not include fires where the ignitions are not associated with utility facilities. {Id.
2    Appendix C-3 n.4.) Many ofthe fires referenced in PG&E's incident reports from 2015 to 2017
3    were very small. For example, in 2015,206 ofthe 435 fire incidents reported were less than 0.25
4    acres and another 121 were less than three meters. {See Pitre Decl. Exhibit A,Dkt. 1006-1.) Only

5    16 ofthe reported incidents were more than 10 acres.'® {Id.)
6           Plaintiffs cite a March 2017 PG&E document that discusses the risk of wildfire in PG&E's

7    service territory and noted that PG&E's Fire Incident Data Collection Plans from 2014 to 2016
8    indicated that there was a possibility that one to two large fires(300 acres or greater) could occur
9    each year. (Campora Decl. Exhibit C,Dkt. 1008-3 at 4.) That risk assessment was performed before
10   the 2017 and 2018 wildfires, at which point PG&E,GAL FIRE and others understood that the risk of
11   wildfire spreading at a catastrophic rate in Northern California had significantly increased. The cited
12   risk assessment must be understood in this pre-October 2017 context. As PG&E has set forth in its
13   Wildfire Safety Plan and its prior submissions to this Court,PG&E has fundamentally changed its
14   risk management approach to address increased risks, particularly as it relates to vegetation
15   management."
16   REPLY TO PG&E*SRESPONSE TO PARAGRAPH 4:

17                  In regard to PG&E's claim that"the risk assessment was performed before the 2017
18   and 2018 wildfires, at which point PG&E,CAE FIRE and others understood that the risk of wildfire
19   spreading at a catastrophic rate in Northern California had significantly increased ,we refer the
20   Court to our response to PG&E's response to Paragraphs 2 and 3.
21          PG&E attempts to mislead the Court regarding their own document when stating "Plaintiffs
22   cite a March 2017 PG&E document that discusses the risk of wildfire in PG&E's service territory
23   and noted that PG&E's Fire Incident Data Collection Plans from 2014 to 2016 indicated that there
24
         '® 106 ofthe 435 fire incidents reported were caused by vegetation contact. {Id.)
25
         "PG&E also notes that the California Department ofForestry and Fire Protection's("CAE
26   FIRE")data showed that at that time, only a small fraction ofthose one to two fires—approximately
     5-10%—could become catastrophic. (Campora Decl. Exhibit C,Dkt. 1008-3 at 3.)
27
                                                         37
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 39 of 113




 1   was a possibility that one to two large fires(300 acres or greater) could occur each year." The exact
2    language ofPG&E's document is below and it clearly shows that 1 to 2 large fires per year was not a

3    guess as to what possibly could happen in the future, but what their own data reflected was actually

4    haDvenins:

5           In regard to PG&E's claim that somehow its equipment causing one to two large fires(300
6
                                 Driver of Change:                                        frcn ^o-iro year*; TO
                                              Liv          .n.; oil Odt^ jrd CAL^i^E                 <i-e M >lO''y ®«3&E Igritic^
7                                    "->1 • v.; :    . 1 f'g®      pp'         I 'Of'                         "AiF SF cJata
                                                     iO'., 1      ;crr',' ra!-;' ■-'•■lyht: fir:-.     "'5
8

9    acres or greater) each year is not a significant enough fact to have warranted the mitigation measures

10   it is now allegedly taking, requires explanation, especially when drought conditions were pervasive

11   across Northern California before 2017. Can PG&E identify how many miles of its lines are not

12   within 300 acres of structures? How many lives was it knowingly putting at risk one to two times

13   each year?

14
            Arguably, knowing that you will cause a fire one to two times a year that will put people's
15   lives and livelihood at risk (even if not a catastrophic number) warrants taking mitigation and

16
     hardening measures in identified historic fire corridors and fire hazard areas. But because PG&E
17
     admittedly did not take those measures, the risk absolutely warranted proactively de-energizing lines
18   when conditions in those areas indicated extreme high winds, low humidity and dry vegetation, i.e.

19   the perfect storm for a 300 acre fire to turn into a catastrophic event.

20

21   PARAGRAPH 5 OF PLAINTIFFS' SUBMISSION:

22           "Although PG&E claims that there are only 'a small number of wildfires caused by PG&E
             equipment each year,' the data reflects a much different story; especially when PG&E s
23           numbers are compared to the number of wildfires caused by Southern California Edison
             ('SoCalEd') ~ a comparable utility to PG&E. (Campora Deck, Exhibit A). SoCalEd serves
24
             15 million people across approximately 50,000 square-miles, operating and maintaining
25           91,375 miles of distribution lines and 1,433,336 electric poles.* In comparison, PG&E
             services approximately 16 million people throughout a 70,000-square-mile service area,
26           operating and maintaining between 81,000 miles and 115,000 miles of distribution lines and
             2,400,000 electric poles.*
27
                                                                  38
28        ATTORNEYS PURE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                    Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 40 of 113




            *[FN 1]: https://www.sce.com/about-us/who-we-are.
 1

            *[FN 2]: https://www.pgecurrents.eom/2017/ll/08/facts-about-pge-pole-management-and-
2
            maintenance/."
3
     RESPONSE TO PARAGRAPH 5:
4
            PG&E clarifies Paragraph 5. Plaintiffs assert that"PG&E claims that there are only 'a small
5

     number of wildfires caused by PG&E equipment each year'", but do not attribute that statement to
6

     any source. PG&E made that statement in its May 1,2015 Safety Model Assessment Plan
7

     testimony. {See Campora Decl. Ex. A,at 46.) As ofthe date ofthat submission,there had been only
8
     six ignitions that year, all of which were smaller than 9.99 acres. The statement was accurate at the
9
     time it was made, before the Butte fire and long before the 2017 and 2018 wildfires. When the quote
10
     is viewed in its proper context, it confirms PG&E's statements here and in other submissions that
11
     wildfire risk in PG&E's service territory has fundamentally changed in the past few years.
12
            Plaintiffs' attempt to draw comparisons between PG&E and Southern California Edison
13
     ("SCE")is misleading given differences between PG&E's and SCE's service territories. For
14
     example,the geography ofthe utilities' service territories differs significzintly. According to the
15

16
     USFS, most ofthe high-density forest area in California is in Northern California. (WSP at 19 &

17
     n.l9(citing USDA Forest Service, 2017 RPA data).) PG&E therefore operates in a more heavily
     forested and vegetated area than SCE. {Id. at 71 & n.54 (citing California Forest Resources: Forest
18
     Inventory and Analysis, 2001-2010, Gen. Tech. Rep.PNW-GTR-913,Portland, OR,U.S. Dep't of
19
     Agriculture, Forest Service, Pacific Northwest Research Station(2016)at 3,6-7,17, available at
20
     https://www.fs.fed.us/pnw/pubs/pnw_gtr913.pdf).) This is readily evident from the number oftrees
21

22
     in proximity to each utility's power lines: there are more than 100 million trees in proximity to
     PG&E's overhead power lines whereas SCE has closer to 900,000 trees in proximity to its overhead
23

24
     power lines. Southern California Edison, 2018 Fire Prevention Plan, Oct. 30,2018, at 20 available
     at
25
     http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Safety/Electric_Safety_and_
26
     Reliability/Filings/2018%20SCE%20GO%20166.pdf.
27
                                                        39
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 41 of 113




 1          Further, Plaintiffs note that SCE operates 91,375 miles ofdistribution lines compared to
2    PG&E's 81,000 miles of distribution lines, apparently seeking to suggest that the two companies
3    have a comparable number of distribution circuit miles impacting wildfire risk. PG&E,however,
4    has approximately 25,000 overhead primary distribution circuit miles in High Fire-Threat Districts
5    ("HFTDs")—^nearly twice as many as SCE's approximately 13,000 HFTD overhead primary
6    distribution circuit miles.   Moreover, many of SCE's HFTD miles are more densely populated
7    urban areas generally understood to represent lower wildfire risk. In fact, PG&E has more overhead
8    distribution circuit miles in its service territory that traverse HFTD areas than SCE and SDG&E
9    combined; about 65 percent of California investor owned utilities' overhead distribution circuits
10   located in Tier 2 and Tier 3 HFTD areas are in PG&E's service territory.

11   REPLY TO PG&E'S RESPONSE TO PARAGRAPH5:

12           First, PG&E claims that its statement that "there are only a small number of wildfires caused
13   by PG&E equipment each year" is accurate because it was made in May 2015 and PG&E had only
14   caused six ignitions so far that year. However,this entirely ignores the last two words ofthe
15   sentence: each year. Therefore, this explanation does not appear responsive.
16           Second,PG&E seems to be generally claiming in this response that its territory is somehow
17   at greater risk for catastrophic wildfires than SoCalEd. This assertion undermines PG&E's argument
18   that it did not know there was a significant risk ofcatastrophic wildfires in Northern California
19   before 2017.

20           Specifically, in regard to PG&E's claim that it is not comparable to SoCalEd because there
21   are more than ICQ million trees in proximity to PG&E's overhead power lines,PG&E does not cite
22   to any evidence or support for its data. Nor is there any declaration to support the statement.
23   However,even if we accept this alleged fact, PG&E is ostensibly using it to argue that its overhead
24   lines are inherently more at risk to causing catastrophic wildfires due to their proximity to trees. And
25
         ^2 In January 2018, the CPUC adopted the High Fire-Threat District Map that identified certain
26   areas statewide as Tier 2("elevated") and Tier 3("extreme")for wildfire risk. {See Pitre Decl.
     Exhibit D,Dkt. 1006-4.)
27
                                                        40
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 42 of 113




 1   that only supports the conclusion that PG&E should have been diligently trimming hazardous
2    vegetation and maintaining equipment in heavily forested areas that were known to be at risk for
3    causing a fire.

4             Regarding PG&E's claims that its territory has significantly more area at high risk for
5    wildfire than Southern California, this argument completely contradicts PG&E's claim that the
6    wildfire risk was not significant in Northern Califomia before 2017. The world did not turn on its
7    head in 2017. A comparison ofthe GAL FIRE 2007 Fire Hazard Severity Zones Map with the 2018
8    CPUC Fire-Threat Map demonstrates this-the maps reflect very similar hazard areas and levels of
9    risk.

10                                                            CPUC Fire-Threat Map Adopted
         CAL FIRE 2007 Fire Hazard Severity
                        Zones Map                                       January 19,2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
              Here are the full-size maps for the Court's reference:
26

27
                                                         41
28           ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 43 of 113




 1
                                                                  CPUC Fire-Threat Map
                                                                 Adopted byCPUC Januaryi9,2018
                                                                     C^CFift T>v»*l M^p wr'f ilwvloprd unil«f Bulvmtkinq
                                               lo'k»»«>9P'Otf4;r*ii'iD»tJi'On(0 )i/oi 0C9, trriVKlSyO J) <* oj*. wliKfiPdopted IwoAptaifw
2                                              Ih*d*M«<0«>inrMO<4uIiL|y Hiqhrci»'Th>«M Ontml(HfTPI(ck fpphtMion otpr^rKCdfiM U<>ty
                                               t»^L*oon TTi» 4f4<pn»flWn»d i»«imw o<dn«d t»i«t lh» nFTD b* tomp.nrd at l»o »H>»»tdu4l m*
                                               piadu(«vOiwollhot>'Tuep'Odw<l>itltaCPUC'<» Thi««lM4p T7>rCPUCF>i» Th>»4(M4pd«pcls
                                               i>»*»i»f»^*rh*niedfB»M'rly ie^l4linml0u«d«D*tHiM»f >< ai* urtt ipplj Th*liml CBUC F«f-
3                                              Thi»»t P*»p «M uibiwnpd 10 lt>»Cpmmitt®n'rt4 4T*t iAtfn(rUUt> tUtwatidoptfd tri Ih*
                                               CCKrnrmM^ S4l«tf and Cn'ctrmBM DiBmenlSCOl mthadMpoUon Mtc on Mnutry >3,Msl Ml
                                               d<u<n]i'ifo"n4iienpa>i'«yedonir>BCPVCF>r TFitpjt Mtpait fvltieeip'nMdowcalirdevl n
4                                              0 a; 14 PM,*nd *nv ot>«< ui« at itin nup *te not iht mpomAOitir 0( mdawd by M Comrmtao* e>
                                               CaMpeitnalndrpendtnt Bmrm Team


5
                                                                         Fire-Threat Areas

6                                                                                   Tier 2• Elevated

                                                                                    Tiers-Extreme
7
                                                                                    Counties

8

9

10

11

12

13

14

15

16

17

18

19

20

21        1 0 15 30   60   90 -^20
                                ^MIICS     ieBdfc-               Jtr* a*k.r Ai'
22                                   http://cpuc.ca.gov/firethreatmaps/
23

24

25

26

27
                                                            42
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                         Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 44 of 113




 1




                                  k
2
                                                              FIRE HAZARD
3                                                            SEVERITY ZONES
                                                           IN STATE RESPONSIBLITY AREAS
4
                                                           Adopted by CAL FIRE on November 7,2007
5

                 r:.
6                                             I

7

8

9

10

11

12

13

14                                                             \
15

16

17

18

19

20                                -I

21                      http://frap.fire.ca.gov/webdata/maps/statewide/fhszs_map.pdf

22   PARAGRAPH 6 OF PLAINTIFFS' SUBMISSION:

                ite
          'Despite    the similarities in service size and miles of distribution lines, PG&E*s electrical
23
          equipment caused 1.208 more wildfires than SoCalEd^s equipment between 2014 to
24        2017- as selfreported to the CPUC by the utilities. In total, PG&E's equipment caused
          1552 wildfires. While SoCalEd only caused 344 fires over the same time period. This
25        means PG&E's equipment caused 4.5 times more wildfires than SoCalEd.(See Pitre
          Dec!., Exhibit A [CPUC Fire Incident Data submitted by PG&E, SoCalEd, and SDG&E for
26
          2014-2017])."
27
                                                      43
28      ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E"S RESPONSE
                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 45 of 113




1    RESPONSE TO PARAGRAPH 6;

2           For the reasons stated in its response to Paragraph 5,PG&E denies Paragraph 6 with respect
3    to Plaintiffs' statement that PG&E's and SCE's service size and miles of distribution lines are

4    comparable. PG&E also clarifies Paragraph 6 with respect to Plaintiffs' inaccurate description ofthe
5    data reported to the CPUC as set forth in PG&E's response to Paragraph 4 {i.e., the Fire Incident
6    Collection Plan requires that utilities submit data concerning all fire incidents greater than one linear
7    mile associated to a utility's facilities). From 2014 to 2017,PG&E reported nine fires greater than
8    300 acres. In comparison, SCE reported seven fires greater than 300 acres during that same time.'^
9    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 6:

10          Refer to Paragraphs 2, 3,4 and 5 responses.

11
     PARAGRAPH 7 OF PLAINTIFFS'SUBMISSION:
12          "PG&E's equipment was also responsible for more fires of large scale, including 43 more
            fires than SoCalEd that burned between 10-99 acres, 3 more between 100-299 acres, and 2
13
            more between 300-999 acres.(Id.).'CALFIRE data shows -5% to 10% of large fires become
14          catastrophic fires(P95 events).' (See Campora Decl., Exhibit C.)"

15
     RESPONSE TO PARAGRAPH 7:
16
            PG&E admits that Paragraph 7 accurately summarizes the utilities' respective Fire Incident
17
     Data Collection Plans and accurately quotes the language in Campora Decl. Exhibit C,Dkt. 1008-3.
18
     PG&E also refers to its response to Paragraph 4.
19
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 7:
20
             Refer to Paragraphs 2, 3,4 and 5 responses.
21
     PARAGRAPH 8 OF PLAINTIFFS* SUBMISSION:
22
            "What is more troubling is that PG&E's numbers do not include the North Bay Fires, as
23           PG&E admitted to this Court that it did not include those fires in its submission of2017 Fire
             Incident Data to the CPUC.(See document 971, Case No. 14-CR-00175-WHA,'Response to
24           Request for Clarification', pg. 2['Fire incidents that apparently occurred as part ofthe
25
            As discussed in Response to Peiragraph 8,PG&E's 2017 Fire Incident Data Collection Plan
26   did not include the North Bay Fires, and SCE's 2017 Fire Incident Data Collection Plan did not
     include the Thomas fire.
27
                                                         44
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 46 of 113




            October 2017 Northern California Wildfires have been excluded from this report were the
 1
            cause ofthe ignition is under investigation or may be disputed.'])."
2
     RESPONSE TO PARAGRAPH 8:
3
            PG&E admits Paragraph 8 to the extent that its 2017 Fire Incident Data Collection Plan does
4
     not include the North Bay Fires, as the causes ofthe ignitions were under investigation and/or
5
     disputed. These fires collectively bumed about 230,000 acres. PG&E notes that SCE's 2017 Fire
6
     Incident Data Collection Plan does not include the Thomas fire, which occurred in SCE's service
7
     territory in December 2017 and bumed approximately 282,000 acres.
8
     REPLY TO PG&E'S RESPONSE TO PARAGRAPH 8:
9
            Refer to Paragraphs 2,3,4 and 5 responses.
10

11   PARAGRAPH 9 OF PLAINTIFFS'SUBMISSION;

12
            "While PG&E may not be able to mitigate all risk, it should be able to at least keep pace with
            its counter-part SoCalEd, which serves more extreme wildfire prone areas. Roughly a quarter
13          of SoCalEd's service territory is categorized as a high fire risk area.*(See also Pitre Deck,
            Exhibit B [Utility Service Territories Overlaid onto CPUC Fire Map]).
14
            *[FN 3]: https://www.sce.com/safety/wildfire."
15

     RESPONSE TO PARAGRAPH 9;
16

17
            PG&E denies Paragraph 9 to the extent Plaintiffs assert that SCE currently serves more

18
     extreme wildfire prone areas than does PG&E. As stated in response to Paragraph 5,PG&E has

19
     more overhead distribution circuit miles in its service territory that traverse HFTD areas than SCE

20
     and SDG&E combined; about 65 percent of California investor owned utilities' overhead
     distribution circuits located in Tier 2 and Tier 3 HFTDs are in PG&E's service territory.
21

22
     Approximately 52 percent ofPG&E's service territory is characterized as an HFTD area as

23
     compared to roughly a quarter of SCE's.

24
            PG&E accepts and acknowledges that with respect to wildfire mitigation measures, there are
     certain areas in which SDG&E and SCE are more advanced than PG&E. This is because, as             ,
25

26
     discussed in response to Paragraph 50, historically. Southern California faced a higher wildfire risk.

27
     The wildfire risks in Northem Califomia were not comparable to those seen in Southern California
                                                       45
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 47 of 113




 1   in the 2007-2008 time period, which is when the Southern California utilities began developing their
2    wildfire reduction programs. At that time, Northern California had not yet experienced the
3    confluence of weather events that led to a dramatic increase in wildfire risk that culminated in the

4    October 2017 North Bay Wildfires. PG&E is working diligently to adopt similar aggressive and
5    effective programs given the new risk level present in PG&E's service territory.
6
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 9:

7
            Refer to Paragraphs 2, 3,4 and 5 responses.
8
     PARAGRAPH 10 OF PLAINTIFFS^ SUBMISSION:
9
            "III.   IT IS WELL-UNDERSTOOD THAT UTILITY CAUSED WILDFIRES
10
                    OCCUR IN PREDICTABLE LOCATIONS,DURING EXTREME HIGH
11
                    WIND EVENTS,AND ARE PRIMARILY CAUSED BY TREE FAILURES

12                     A. High Wildfire-Prone Areas Are Identifiable Based On Fire Historv. Vegetation
                           And Topographv
13                  First, it is important to note that *[l]arge wildfires are not new to California's
                    landscape.'(See Pitre Deck, Exhibit C,pg. 1). CAL FIRE statistics dating back to
14                  1933 confirm that the number of wildfires and the acreage burned by those fires is not
                    the 'new' normal, but has been occurring for decades.(See Pitre Deck, Exhibit U)."
15

16   RESPONSE TO PARAGRAPH 10:

17          PG&E admits that the first sentence ofParagraph 10 accurately quotes a line from a 2018
18   study by the National Oceanic Atmospheric Agency and the National Weather Service Storm
19   Prediction Center titled "The 2017 North Bay and Southern California Fires: A Case Study", but
20   denies that the study supports the general proposition for which Plaintiffs cite it—^that the October
21   2017 North Bay Wildfires and the 2018 Camp Fire do not represent a "new normal" oflarge,
22   catastrophic wildfires. Instead, that very same study found that the October 2017 fires "featured key
23   fire-weather metrics that were unprecedented in the observational record that followed a sequence of
24   climatic conditions that enhanced fine fuel abundance and fiiel availability". {See Pitre Deck,
25   Exhibit C,Dkt. 1006-3 at 2.) According to the report, this confluence ofabnormal weather events,
26   including an exceptionally wet winter, preceded by a severe four-year drought and the delayed onset
27
                                                       46
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 48 of 113




 1   ofautumn precipitation, meant that the conditions in October 2017 were uniquely preconditioned for
2    intense and quickly moving wildfires. {Id.)

3           Plaintiffs have also chosen to exclude data from 2016, when 3,233 fires in California burned

4    250,956 acres ofland. (Pitre Decl. Exhibit U,Dkt. 1006-21 at 3). In sharp contrast, the last two
5    years have seen a doubling in wildfire frequency and severity with 7,117 fires burning over 505,956
6    acres in 2017 and 6,284 fires burning over 876,147 acres in 2018. (GAL FIRE Incident Information,
7    Number of Fires and Acres for 2017 and 2018, available at:

8    http://cdfdata.fire.ca.gov/incidents/incidents_stats?year=2018.)

9           The dramatic increase in the frequency and destructiveness of wildfires in recent years has
10   been recognized by key government stakeholders. As GAL FIRE stated following the October 2017
11   North Bay Wildfires,"California now often experiences a year-round fire season, with an increase in
12   both the number and the intensity oflarge, damaging wildfires over the last decade. This is the 'new
13   normal' ofthe State's wildfire environment." (GAL FIRE,News Release,"Board ofForestry and
14   Fire Protection and GAL FIRE Working to Increase Pace and Scale of Wildfire Prevention Activities
15   (Dec. 19,2017)available at

16   http://calfire.ca.gOv/communications/downloads/newsreleases/2017/2017_BOF_GALFIRE_VTPPEI
17   R_newsrlease.pdf.) In August of last year. Governor Brown echoed these comments,stating that a
18   busy fire season is "the new normal that [California] will have to face", and he expected that over
19   the next decade, California would see "more destructive fire". (Mireya Villarreal,"Devastating
20   wildfires a'new normal' for California, Gov. Jerry Brown says", CBS News, August 1, 2018,
21   available at https://www.cbsnews.com/news/devastating-wildfires-a-new-normal-for-califomia-gov-
22   brown-says/.)

23   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 10:

24          Refer to Paragraphs 2, 3,4 and 5 responses.

25          Further,PG&E's claim that Plaintiffs chose to "exclude data from 2016" is not true. The
26   graphs and tables reflected 2016. See highlighted bar on far right ofeach graph below.PG&E seems
27   to have been confused because the graphs only list odd years on the x-axis. This is because there is
                                                       47
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 49 of 113




 1   not enough room to list each year between 1933 and 2016, but as the Court can see, there is a bar for

2    each year, including 2016.

3
                  California Wildfires: Acres Burned by Year
4

5

6

7

8

9

10

11

12

13

14                CatKomia Wildfires: Total Number By Year


15

16

17

18



                     Hi II
19

20

21
     This is also clear from the table next to the graphs which lists the acres and number of fires each year
22
     (i.e. the data points for the graph). Here is a snapshot of the end of the table showing 2016 was
23
     included:
24

                                                       ^14      S21S
25                                                      2QtS    3543   2976*7
                                                        2016    3233   250996
26

27
                                                               48
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 50 of 113




 1   PARAGRAPH 11 OF PLAINTIFFS^ SUBMISSION:

2           "The areas in California at high and/or extreme risk for utility associated wildfires are
            identifiable and predictable.(See Pitre Deck, Exhibit D[CPUC Press Release, CPUC
3           Approves Statewide Fire-Threat Map, which states: The map,approved by the CPUC's
            Safety and Enforcement Division following a public process, delineates areas in the state
4
            where there is an elevated risk and an extreme risk(including likelihood and potential
5
            impacts on people and property)from utility associated wildfires. The Fire-Threat Mao
            helps prioritize fire hazard areas to allow for implementation ofnew fire-safety regulations
6           adopted by the CPUC in December 2017.']; see also Pitre Deck, Exhibit E[a May 2014
            study done at Duke University, Nicholas School ofthe Environment titled 'Quantifying the
7           Economic Risk of Wildfires and Power Lines in San Diego County' revealed 'clear spatial
            patterns in the distribution of[] fire history —'])."
8

9    RESPONSE TO PARAGRAPH 11:

10          PG&E agrees that the High Fire Threat Maps are useful tools for predicting fire prone areas,
11   but disagrees with Plaintiffs' suggestion that such maps somehow predicted the October 2017 North
12   Bay Wildfires or the 2018 Camp Fire.

13          The High Fire-Threat Map that Plaintiffs cite in support oftheir claim was adopted by the
14   CPUC on January 18,2018, after the October 2017 North Bay Wildfires. {See generally Pitre Deck
15   Exhibit D,Dkt. 1006-4.) In the previous iteration ofthis map,adopted by the CPUC in 2012,the
16   only portion ofPG&E's service territory that was classified as a "high fire threat area" was Santa
17   Barbara County and just 15 percent ofPG&E's territory was identified as having an elevated
18   wildfire risk. (Jan 23 Br. at 16.) In the 2018 maps, more than 50 percent ofPG&E's territory is now
19   identified as having an elevated or extreme wildfire risk. {Id. at 17.) These changes, which were
20   implemented after a years-long process involving input from various stakeholders, including PG&E,
21   other utilities and CAL FIRE, demonstrate the innate complexity in identifying and mapping wildfire
22   risk in a changing climate.

23          The 2014 Duke University study that Plaintiffs cite looks only at SDG&E's service territory
24   and speaks only to "clear spatial patterns in the distribution of both fire history and property values"
25   in San Diego County. (Pitre Deck Exhibit E,Dkt. 1006-5 at 22.) As discussed in PG&E's response
26   to Paragraphs 9 and 46,the conditions in Southern California are significantly different than those
27
                                                        49
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 51 of 113




 1   present in PG&E*s Northern California service territory. That was true in 2014, before the risk of
2    extreme wildfires grew in Northern California.

3    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 11:

4           Refer to Paragraphs 2,3,4 and 5 responses.

5
     PARAGRAPH 12 OF PLAINTIFFS* SUBMISSION:
6           "According to a study by the Department ofEnvironmental Science, Policy and Management
            at the University ofCalifornia, Berkeley, titled 'Spatial Variation in Extreme Winds Predicts
7
            Large Wildfire Locations in Chaparral Ecosystems',(hereinafter the 'Berkeley Study'),
8
                     'Based on modeled fire weather patterns, we found that large October
9                    wildfires consistently occur in locations experiencing higher fire weather
                     severities, compared to distributions from all shrublands available to bum during
10                   Santa Ana events (i.e., distributions shifted rightward in Figure 4). Across the
                     chaparral-dominated ecosystems of the region, only about one quarter(~24%)of
11
                     the area experiences very high fire weather severities (e.g., index > 25) during the
12
                     wind episodes we exeimined. Nonetheless, almost half(45%) of the large fires >
                     500 have occurred in these regions prone to the highest fire weather severities, and
13                   the relationship is stronger in terms of area burned (65%).'
14                   (Pitre Deck, Exhibit F, pg. 4)."
15
     RESPONSE TO PARAGRAPH 12:

16
            PG&E admits that Paragraph 12 accurately quotes from page 1 ofa 2010 U.C. Berkeley
17
     study titled "Spatial Variation in Extreme Winds Predicts Large Wildfire Locations in Chaparral
18
     Ecosystems", but denies that this study supports Plaintiffs' claim that the October 2017 North Bay
19
     Wildfires were predictable. The 2010 U.C. Berkeley study does not review Northern California
20
     weather or fire data, but provides "the first detailed analysis offire weather severity patterns during
21
     Santa Ana wind events and how they relate to past fire activity, particularly large fire events, in the
22
     chaparral ecosystems of Mediterranean-climate southem California". (Pitre Decl. Exhibit F, Dkt.
23
     1006-6 at 2.)
24

25

26

27
                                                        50
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 52 of 113




 1   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 12:

2           Refer to Paragraphs 2, 3,4 and 5 responses.

3
     PARAGRAPH 13 OF PLAINTIFFS^ SUBMISSION:
4          "According to a 2018 Study by the National Oceanic Atmospheric Agency and the National
            Weather Service Storm Prediction Center:
5

6
                   'California's fire history is littered with fast-moving, destructive wildfires adjacent
                   to populated areas. Many wind-driven fires that occur in the coastal ranges of
7                  California bum across steep terrain with fuels shaped by a Mediterranean climate
                   during periods ofstrong foehn winds in early autumn when fuels remain dry prior
8                  to the onset of cool-season precipitation. The coincidence of land development in
                   areas prone to wind driven extreme fire weather (i.e., Diablo winds, Santa Ana
9
                   winds)results in fire-related hazards for a large number of people.'
10
                   (See Pitre Decl., Exhibit C, pg. 1)."
11

     RESPONSE TO PARAGRAPH 13:
12

13
            PG&E admits that Paragraph 13 accurately quotes from page 1 ofa 2018 study by the

14
     National Oceanic Atmospheric Agency and the National Weather Service Storm Prediction Center

15
     titled "The 2017 North Bay and Southern Califomia Fires: A Case Study", but denies that the study

16
     supports Plaintiffs' claim that the October 2017 North Bay Wildfires were predictable. As explained

17
     in PG&E's Response to Paragraph 10,the study found that the October 2017 North Bay Wildfires

18
     were unprecedented and the result ofa confluence ofabnormal weather events.
     REPLY TO POLE'S RESPONSE TO PARAGRAPH 13:
19
            Refer to Paragraphs 2, 3,4 and 5 responses.
20

21   PARAGRAPH 14 OF PLAINTIFFS^ SUBMISSION:

22                 "B.     Catastrophic Wildfires Are Associated With Extreme High Wind Events

23          'Across Mediterranean-climate ecosystems — those highly fire-prone regions experiencing
            cool, wet winters and warm,dry summers — devastating fires are often associated with short
24          episodes of severe fire weather generated by hot and dry winds.'(Pitre Decl., Exhibit F, pg.
            1). The Berkeley Study notes that Santa Ana winds in Southem Califomia 'have long been
25
            linked to large wildfire occurrence,' citing to several academic publications dating back to
26          1964.(Id.)."

27
                                                       51
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 53 of 113




 1   RESPONSE TO PARAGRAPH 14;

2           PG&E admits that Paragraph 14 accurately quotes from page 1 ofa 2010 U.C. Berkeley
3    study titled "Spatial Variation in Extreme Winds Predicts Large Wildfire Locations in Chaparral
4    Ecosystems". As detailed in PG&E's response to Paragraph 12 above,this 2010 Berkeley study
5    concerns Southern California and does not review Northern California weather or fire data.

6    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 14:

7           Refer to Paragraphs 2, 3,4 and 5 responses.

8
     PARAGRAPH 15 OF PLAINTIFFS* SUBMISSION;
9           "And the CPUC and CAL FIRE agree, noting that:'[w]ind data is indeed critical for wildfire
            mitigation and response.'(See Pitre Deck,Exhibit G[CPUC Safety and Enforcement
10
            Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and Recommendation
11          Report(Sept. 19,2018)] pg. 2), This is why as ofSeptember 2018,the CPUC's Safety and
            Enforcement Division ('SED')along with CAL FIRE recommended:
12
                   'in light ofthe great potential public benefit ofand the current expenditures already
13                 underway for deployment of weather stations throughout the HFTD and other high-
                    risk fire areas, SED and CAL FERE recommend that,to the extent reasonable,
14
                   the Commission encourage and support utility efforts to install weather
15
                   stations and gather high-aualitv weather data.Furthermore, we also recommend
                    the Commission, to the extent reasonable, encourage studies for potential uses of
16                  such high-quality weather data to develop and implement operational and
                    predictive tools that enhance utility situational awareness and allow for improved
17                  detection and response, thus increasing system resiliency and further growing
                    mitigating wildfire risk.'
18

                   (Id. at 3)."
19

20   RESPONSE TO PARAGRAPH 15:

21          PG&E admits that Paragraph 15 accurately quotes from the September 19,2018 CPUC
22   Safety and Enforcement Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and
23   Recommendation Report, but denies that the SED and CAL FIRE comments in the quotation are
24
     agreeing with the 2010 Berkeley study concerning wildfires in Southern California or that the 2018
25   Joint Assessment has any connection to that study. PG&E agrees with SED's and CAL FIRE's
26   finding that the Commission should encourage and support utility efforts to install weather stations.
27
                                                       52
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 54 of 113




 1   PG&E notes that the report went on to recognize that several utilities, including PG&E,"have taken
2    heed to the issue ofincreasing wildfire risk and preemptively began dedicating resources to
3    implement systems and programs to better understand local conditions throughout the service
4    territory and the potential impacts on the system". (Pitre Deci. Exhibit G, 1006-7 at 21.) The SED
5    and CAL FIRE cited in particular PG&E's installation ofover 100 weather stations since 2017 and
6    its plan to install an additional 100 by the end of2018. {Id. at 19.) PG&E is committed to making
7    significant investments to continue to enhance its situational awareness in HFTDs,as PG&E agrees
8    that monitoring local conditions in HFTDs can be an important tool in preventing and responding to
9    wildfires. That is precisely why PG&E already has implemented measures to enhance its situational
10   awareness in HFTDs,including:

11             • Installing 200 weather stations in its service territory in 2017 and 2018 with plans to
                    install an additional 400 weather stations by September 1,2019, and approximately
12                  1,300 weather stations in total within five years. (WSP at 91.)
13             • Installing nine high-definition cameras in 2018 with plans to install approximately 70
                 more in 2019, and nearly 600 cameras(90 percent HFTD coverage) by 2022. {Id.)
14
               • The development offorecast models that use data and information from the National
15               Weather Service('TSIWS")and the European Center for Medium Range Forecasting
                 ("ECM"), which will then be input into PG&E's proprietary in-house mesoscale
16
                    forecast model,PG&E Operational Mesoscale Modeling System("POMMS")to
17
                    generate short- and medium-term fire danger forecasts across PG&E's service area
                    down to a 3-km resolution. {Id. at 90.)
18
               • Deploying advanced fire spread modelling technology that will produce hourly fire
19               spread risk scores for overhead distribution and transmission circuits in HFTDs by
                 running hundreds of millions offire spread simulations daily, designed to provide
20               PG&E with an hour-by-hour understanding ofthe risk ofasset-related wildfires and
                 help inform de-energization and recloser disabling decisions in real time. {Id.)
21
               • The creation, in 2018, ofPG&E's Wildfire Safety Operations Center("WSOC")
22               which operates as a central wildfire-related information hub for PG&E and
23
                 coordinates PG&E's wildfire prevention and response efforts throughout its service
                    area. {Id. at 93-94.)
24
     REPLY TO PG&E'S RESPONSE TO PARAGRAPH 15:
25
            Refer to Paragraphs 2,3,4 and 5 responses.
26

27
                                                      53
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 55 of 113




 1          Further, nothing in PG&E's response provides evidence as to what PG&E has actually done.
2    Even the language PG&E uses in its response shows that it is presently attempting and/or
3    contemplating action -not that any action has actually been completed:''installing 200 weather
4    stations","installing nine high-definition cameras","the development offorecast models that use
5    data and information", and "deploying advance fire spread modelling technology that will produce".
6           In addition,PG&E provides no evidence to support that its installation ofweather stations
7    was not slow or that funding was not delayed for the project historically. Nor does PG&E provide
8    evidence as to how many weather stations have been installed in the North Bay Counties, and
9    whether a weather station close to Paradise was providing PG&E with real-time data to assist it with
10   its decision not to proactively de-energize lines that fateful day.
11   PARAGRAPH 16 OF PLAINTIFFS* SUBMISSION;

12
                    "C. Wildfires Are Overwhelmingly Caused bv Tree Failures
13

            'Based on a review ofexisting data and information,[the CPUC Safety and Enforcement
14
            Division ('SED')] and CAE FIRE have concluded that most utility-caused fire ignitions are
15          due to(1)contact with vegetation and (2)failure of conductors.* (See Pitre Decl., Exhibit
            G,pg.2-3)."
16

17   RESPONSE TO PARAGRAPH 16:


18          PG&E admits that Paragraph 16 accurately quotes from the September 19,2018 CPUC
19   Safety and Enforcement Division Rulemaking 15-05-006 SED-CAL FI^ Joint Assessment and
20   Recommendation Report. As PG&E has stated to the Court, our Wildfire Safety Plan includes
21   enhanced vegetation management("EVM")measures designed to mitigate potential ignitions caused
22   by vegetation contact. (WSP at 70-86.) In addition,PG&E is implementing system hardening
23   measures as well as enhanced inspections ofits distribution, transmission and substation assets. {See
24   Resp. to ^ 16; WSP at 52-69.)
25   REPLY TO PG&E'S RESPONSE TOPARAGRAPH 16:

26           Refer to Paragraphs 2, 3,4 and 5 responses.
27
                                                         54
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 56 of 113




 1   PARAGRAPH 17 OF PLAINTIFFS* SUBMISSION;

2          "PG&E also reported to the CPUC in March 2018 that ^vegetation contact with
            conductors* was the leading cause of the 486 fire ignitions associated with PG&E
3           facilities during 2015-2016. causing 37% of the fires.(See Pitre Decl., Exhibit H [Risk and
            Safety Aspects ofRisk Assessment and Mitigation Phase Report ofPG&E Investigation 17-
4
            11-003(March 30,2018)], pg. 84)."
5
     RESPONSE TO PARAGRAPH 17;
6
            PG&E admits Paragraph 17.
7
     REPLY TO PG&E*S RESPONSE TO PARAGRAPH 17:
8
            None.
9

10   PARAGRAPH 18 OF PLAINTIFFS* SUBMISSION:

11
           "In February 2013,Charles Filmer ofPacific Gas & Electric Company prepared a report
           based on PG&E Vegetation Management fire investigations, which he testified to receiving
12         50 to 100 such investigations per year.* (See Campora Decl., Exhibit E.)Four Endings are of
            particular note.
13
                    1.   Over 85% of vegetation-related fire incidents involved high-voltage
14                       distribution lines and almost 90% of those fires were caused bv tree
                         failures:
15
                    2.   Ignitions are most frequent during the 'conventional fire season of'mid-April
16                       through October;'
                    3.   PG&E was aware that during the May-October time frame. Blue Oak, Valley
17                       Oak,and Blue Gum trees suffered branch failures and,'it could be cost
                         effective fire-risk reduction work to remove overhanging branches of these
18                       species in high-risk areas*: and

19
                    4.   'Gray pine located in high-risk areas that are tall enough to hit the powerlines
                         should be considered for removal or lowering in height to protect facilities.'
20
            *[FN 4]: Although the report references 'ignitions,' Mr. Filmer made it clear in his
21          deposition that, he was referring only to ignitions referenced in Vegetation Management
            investigative reports for the years 2007 to 2012. He did not know how many vegetation
22          related PG&E fires occurred each year.(See Campora Decl., Exhibit E, Filmer Depositions,
            pages 44- 46.)"
23

24   RESPONSE TO PARAGRAPH 18:

25          PG&E admits Paragraph 18 to the extent that Mr. Filmer made the statements at his
26   deposition and in his February 2013 report that Plaintiffs attribute to him. PG&E notes, however.
27
                                                       55
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. I4-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 57 of 113




 1   that for over ten years, as one facet of its vegetation management program, it has performed

2    additional foot patrols and tree work on its distribution lines as part ofthe Public Safety &

3    Reliability Program. The patrols are focused on areas that have a higher rate of vegetation-caused
4    outages and vegetation-caused wires down. As part ofthis program, in 2017, over 26,000 additional
5    trees were either pruned or removed in these higher-risk areas. By focusing on areas with a higher
6    rate ofvegetation-caused outages, the patrols are designed to address wildfire risk. In addition,
7    another facet ofPG&E's vegetation management program,the Drought and Tree Mortality Program,
8    was implemented in 2014 to respond to the effects ofthe drought, including increased tree fatality.
9    This program also resulted in additional patrols in higher-risk areas as well as the removal oftens of
10   thousands of potentially hazardous trees. (See Resp. to 3.)

11          As the Court has noted, the problem today is that a single ignition can result in a catastrophe.
12   That was not the environment in Northern California in 2013 when the document Plaintiffs cite was

13   created. Mr. Filmer's findings must be considered in that context. Given the increased level of
14   wildfire risk in Northern California,PG&E has implemented several measures to address these
15   issues. PG&E's EVM program includes clearing all overhanging branches above the four-foot radial
16   clearance zone ofelectric distribution lines in HFTD areas. Its EVM program also includes an

17   initiative in HFTD areas to remove or trim trees from the ten species that have been responsible for
18   approximately 75 percent ofthe vegetation-related fire ignitions that are tall enough to strike
19   distribution lines, have a clear path to strike, and/or exhibit other potential risk factors such as
20   leaning toward a line or being weighted toward a line. Black Oak, Coast Live OakA/^alley Oak,Blue
21   Gum and Grey Pine are four ofthe ten species covered by this program. (WSP at 79-80.)
22   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 18:

23           Refer to Paragraphs 2, 3,4 and 5 responses, especially in regard to PG&E's claim that "the
24   problem today is that a single ignition can result in a catastrophe. That was not the environment in
25   Northern California in 2013 when the document Plaintiffs cite was created."

26

27
                                                         56
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 58 of 113




     PARAGRAPH 19 OF PLAINTIFFS* SUBMISSION:

2           "IV. PG&E CAN TAKE TARGETED MEASURES TO MITIGATE AND/OR
                   PREVENT THE RISK
3

4
                           A.      PG&E Can Harden Its Equipment In Wildfire Prone Areas.

5
            After the 2007 wildfires, SDG&E Tire-hardened' its electrical equipment in high fire prone
6
            areas, including replacement of wooden poies with steel poles and installation of heavier
            conductors.(Pitre DecL, Exhibit E, pg. 4). According to SDG&E:
7
                   'Steel poies are generally stronger and thus better able to withstand extreme
8                  wind gusts associated with high fire risk Santa Ana wind conditions. Stronger
                   steel poles can support a wider spacing of conductors, which, when combined
9                   with heavier conductors, lowers the likelihood of high winds causing contact
                    between conductors that could result in line faults, sparking, and potential
10
                    ignitions of ground vegetation. The installed steel poles are taller than the
11                  wooden poles they replace, so conductors are raised higher above potential
                    ground fires which have the potential to damage line insulation or cause
12                  excessive line sag. Finally, steel poles are more resistant to damage from ground
                    fires than wooden poles.'
13
                   (Pitre Deck, Exhibit E, pg. 4, citing to San Diego Gas & Electric Company.
14
                   (2013). Application ofSan Diego Gas & Electric Company for a Permit to
15
                    Construct The Tie-Line 637 Wood-to-Steel Project (A13-03-003). San Diego,
                    CA: SDG&E.).
16
            SDG&E prioritizes the maintenance of poles in each power line in high-risk fire areas
17   according to the existing vegetation and fuel conditions,the history of high-speed winds, and the
     age and condition ofexisting infi'astructure as part ofa strategy to strengthen power lines connecting
18
     substations for improved reliability.(Pitre Deck, Exhibit I[San Diego Gas & Electric Company Tie
19
     Line 649 Wood-to-Steel Replacement Project: Chapter 2-Project Purpose and Need (Aug. 2015)]
     pg.2-3)."
20

     RESPONSE TO PARAGRAPH 19:
21

22
            PG&E admits that Paragraph 19 accurately quotes from a May 2014 Master's Project titled

23
     "Quantifying the Economic Risk of Wildfires 2ind Power Lines in San Diego County" and an August

24
     2015 chapter fi-om SDG&E's Tie Line 649 Wood-to-Steel Replacement Project. To the extent that

25
     Plaintiffs quote from these sources to suggest that PG&E can take similar measures,PG&E agrees

26
     and following the 2017 and 2018 wildfires, PG&E is taking these steps to harden its system. Among

27
     other measures,PG&E is implementing the following in HFTD areas:
                                                       57
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 59 of 113




               • Replacement of bare overhead primary(high voltage) conductor as well as lower
1
                   voltage conductor with insulated conductor.
2
               • Replacement ofexisting primary line equipment such as fuses/cutouts and switches
3
                   with equipment that CAL FIRE has certified as low fire risk.
               • Installation ofnon-wood poles to support the additional weight ofinsulated wire,
4
                   which will also further reduce the likelihood of pole failures during extreme weather
5                  events.


6    (WSP at 52-69.)
7    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 19:

8           Refer to Paragraphs 2, 3,4 and 5 responses. Further, nothing in PG&E's response provides
9    evidence as to what PG&E has actually done.
10
     PARAGRAPH 20 OF PLAINTIFFS* SUBMISSION:
11
            "Furthermore,
12                  As part of its Community Fire Safety Program,SDG&E has undertaken one of the
                   largest deployments of state-of-the-art pulse reclosers,focusing heavily on the
13                  IHigh Fire Threat District]. This equipment allows SDG&E to operate its system
                    with significantly reduced energy flows during reclosing operations and be able to
14                  sectionalize various elements of its distribution system to better manage system
                    operations and reliability. ... In addition, SDG&E has implemented more sensitive
15
                    relay settings to all SCADA reclosers in the[High Fire Threat District]. These
16                  sensitive relay settings provide very fast clearing offaults on distribution circuits and
                    are remotely operated via SCADA,allowing for real-time adjustments triggered by
17                  adverse weather conditions.

18                 (Pitre Deck, Exhibit J [San Diego Gas & Electric Company Fire Prevention Plan
                   (Oct. 31,2018)1 pg. 12)."
19

20   RESPONSE TO PARAGRAPH 20:

21          PG&E admits that Paragraph 20 accurately quotes from SDG&E's October 31,2018 Fire
22   Prevention Plan. To the extent that Plaintiffs quote from this source to suggest that PG&E can take
23   similar measures,PG&E notes that it is continuing to automate recloser devices to enable selective
24   reclosing functionality as well as installing additional line reclosers at HFTD area boundaries.
25   PG&E's Wildfire Reclosing Disable program includes nearly 2,800 reclosing devices on PG&E's
26   distribution lines in Tier 2 and Tier 3 HFTD areas. At the end of2018, approximately 2,100 ofthe
27
                                                        58
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 60 of 113




1    distribution devices in the program were SCADA-enabled and capable of being disabled remotely.
2    Ifa protection zone does not have SCADA capability in Tier 2 or Tier 3 HFTD areas,PG&E
3    manually disables automated reclosing on these devices throughout fire season. These locations are
4    identified and scheduled for disablement prior to the projected beginning ofelevated wildfire risk
5    exposure. These manual devices will remain disabled for reclosing until wildfire risk is significantly
6    lower during the year.

7           PG&E is working to SCADA-enable all line reclosers in Tier 2 and Tier 3 HFTD areas by
8    June 1,2019. In addition, devices located on nearly 400 transmission lines with voltages of 115 kV
9    and below were included in the 2018 program. Over 95 percent ofthe transmission line devices are
10   SCADA-enabled and can be disabled remotely, and similar to the distribution devices that are not
11   SCADA-enabled,PG&E will manually disable the remaining devices for the duration of wildfire
12   season. PG&E also is implementing two pilot programs to evaluate alternative technologies to
13   further reduce potential ignitions: (1)Rapid Earth Fault Current Limiter Technology that
14   immediately reduces the voltage on a line experiencing a line to ground fault to reduce the energy
15   available for an ignition; and (2)Enhanced Wires Down Technology Detection Project to identify
16   when one ofthe lines in a distribution system is down and to help pinpoint the location ofany
17   outages to enable PG&E and first responders to respond more quickly. (See WSP at 109-112.)
18   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 20:

19          Refer to Paragraphs 2, 3,4 and 5 responses. Further, nothing in PG&E's response provides
20   evidence as to what PG&E has actually done.

21
     PARAGRAPH 21 OF PLAINTIFFS* SUBMISSION;
22
                    "B.       PG&E Can Identify and Remove Hazard Trees in Wildfire Prone Areas.
23
                              i.    PG&E Is Required by Law to Remove Hazard Trees
24
            According to PG&E:
25
                    [Public Resource Code section] 4293 requires a 4-foot clearance be maintained at
26                  all times for power lines between 2,400 and 72,000 volts, and a 10-foot clearance
                    for conductors 115,000 volts and above. GO 95,Rule 35 also requires the removal
27                  of dead, diseased, defective 2ind dying trees that could fall into the lines. The
                                                       59
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-OOl75-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 61 of 113




                    clearance requirements increase as the voltage increases. This applies in the SRA
 1
                    during designated fire season.
2                   (See de Ghetaldi Decl., Exhibit 1)"
3
     RESPONSE TO PARAGRAPH 21:

4
            PG&E admits Paragraph 21.
5    REPLY TO PG&E'S RESPONSE TO PARAGRAPH21:

6
            None.

7
     PARAGRAPH 22 OF PLAINTIFFS^ SUBMISSION;
8
            "In PG&E's parlance,'dead, diseased, defective and dying trees' are known as 'hazard' or
9           'facility protect' trees. The statutory clearance requirements apply whether a tree is a
            'hazard' tree or not. As PG&E recognizes, the required clearances must be maintained 'at all
10          times'.(See de Ghetaldi Decl., Exhibit 1)."
11
     RESPONSE TO PARAGRAPH 22;
12
            PG&E generally admits Paragraph 22, but clarifies that ifa tree or branch fails and contacts a
13
     line—where that tree or branch was healthy(not dead, old decadent or rotten, or weakened by decay
14
     or disease) and was outside the clearance requirements prior to the contact ^there is no Public
15
     Resource Code § 4293 violation.
16
     REPLY TO PG&E*S RESPONSE TO PARAGRAPH 22:
17
            PG&E's "clarification" is not supported by the plain language ofPublic Resources Code §
18
     4293 that imposes a duty on owners and operators of power lines to prevent contact between power
19
     lines and unhealthy trees as well as contact between power lines and otherwise healthy trees that are
20
     leaning toward a line or that might fall on or contact a line: "Dead trees, old decadent or rotten trees,
21
     trees weakened by decay or disease and trees or portions thereofthat are leaning toward the line
22
     which may contact the line from the side or may fall on the line shall be felled, cut, or trimmed so as
23
     to remove such hazard."
24
            PG&E is fully aware that trees that are otherwise green and healthy can be hazardous. In
25
     2014,PG&E published videos on its website showing Eric Woodyard,PG&E's Vegetation Program
26
     Manager for Technology and Innovation, stating that it is working to predict failures ofeven
27
                                                        60
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 62 of 113




 1   seemingly green healthy trees. Mr. Woodyard stated in one ofthe videos,"We want to hopefully get

2    the one three that has the possibility offailing and causing a catastrophic fire." He testified at his
3    deposition that includes "even seemingly green and healthy trees." (Supplemental Declaration of
4    Dario de Ghetaldi("Supp. de Ghetaldi Decl."), 1I1I4-8; Woodyard Depo. TX,Ex. 7, pp. 81:1-82:22,
5    85:12-86:15; and Exs. 8-11; see also Reply to PG&E's Response to Paragraph 32.)
6           Stephen Tankersley,PG&E's former Senior Manager of Vegetation Management
7    Operations, testified that a "green, healthy tree" can be a Facility Protect Tree (i.e., a tree with the
8    potential offalling into PG&E's lines or poles). (Supp. de Ghetaldi Deck,^ 9; Tankersley Depo.
9    TX,Ex. 12, pp. 235:4-236:5.)

10           Geisha Williams, PG&E's former CEO,testified that PG&E sought increased incremental
11   funding in its General Rate Case for added additional mitigation measures in 2014 to increase
12   vegetation work at historic outage locations and analyze failure characteristics ofotherwise healthy
13   trees in high-risk locations. She described PG&E's Hazard Tree Rating System that first formulated
14   by Niel Fischer in 2007:

15          "My recollection was that our vegetation management program tended to focus, when
             it had to do with trees themselves, focused on dead and diseased trees. And this was
16           a mitigation that said. We've got to look at otherwise healthy trees to see ifthere is a
             hazard tree potential. So this was an incremental, a new mitigation, really, taking our
17           vegetation management program to a higher level.... My understanding is that we
             put in place a process with specific guidelines in terms of, again, when our patrollers
18           are out there to look for certain attributes, to look for certain characteristics ofthese
             otherwise healthy trees from the perspective ofcould they fail, could they fall, could
19           there be an impact to our conductor,to our lines."
20   (Supp. de Ghetaldi Deck,^ 12, Williams Depo. TX,Ex. 15, pp. 77:6-79:25.)
21   PARAGRAPH 23 OF PLAINTIFFS'SUBMISSION:

22          "The CPUC interprets the statutory requirements in the same way:'It's the LAW.State law
            requires utility companies to maintain specific clearances(depending on voltage running
23          through the line) between electric power lines and all vegetation.'(See de Ghetaldi Deck,
             Exhibit 2)."
24

25

26

27
                                                         61
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 63 of 113




 1   RESPONSE TO PARAGRAPH 23:

2           PG&E admits that Paragraph 23 accurately quotes from a web page concerning tree trimming
3    safety on the CPUC's website.

4    REPLY TO PG&E*S RESPONSE TO PARAGRAPH 23:

5           PG&E's "response" is evasive and equivocal. It admits Paragraph 23 "accurately quotes
6    from a web page" but does not admit or deny that the CPUC interprets the statute to require "utility
7    companies to maintain specific clearances ... between electric power lines and all vegetation.

8    [Emphasis added.]"

9    PARAGRAPH 24 OF PLAINTIFFS^ SUBMISSION:

10          "Public Resources Code § 4293 operates in conjunction with rules and orders promulgated
            by the CPUC. Originally adopted in March 1929, General Order('GO')95, Rule 11
11          provides:
12                  'The purpose of these rules is to formulate, for the State of California,
                    requirements for overhead line design, construction, and maintenance, the
13
                    application of which will ensure adequate service and secure safety to persons
14                  engaged in the construction, maintenance, operation or use of overhead lines
                    and to the public in general.'"
15
     RESPONSE TO PARAGRAPH 24;
16
            PG&E admits Paragraph 24.
17
     REPLY TO PG&E*SRESPONSE TO PARAGRAPH 24:
18
            Public Resources Code § 4293 would not "ensure" safety to the public if it did not apply to
19
     all trees that could fall into or contact a line, and, as PG&E would have it, only applied to dead,
20
     diseased, or dying trees.
21
     PARAGRAPH 25 OF PLAINTIFFS'SUBMISSION;
22
            "Thus, one ofthe citations issued by the CPUC to PG&E for the 2015 Butte Fire was for
23
            'One violation ofGO 95, Rule 35,for failing to maintain the minimum required clearance
            between the 12 kV conductor and the subject grey pine tree, which lasted for at least one(1)
24          day.'(See de Ghetaldi Deck, Exhibit 3, pp. 1-2.)"

25

26

27
                                                        62
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 64 of 113




 1   RESPONSE TO PARAGRAPH 25:

2           PG&E admits Paragraph 25,to the extent that it accurately quotes the citation issued by the
3    CPUC. PG4&E denies that it was out ofcompliance with GO 95, Rule 35 when the Butte Fire

4    ignited. PG&E also notes that the CPUC stated in the citation that "[t]here [wa]s no evidence
5    available to determine when the 18-inch minimum clearance was breached/violated, other than the

6    day ofthe incident, when the subject tree contacted the 12 kV overhead conductor", (de Ghetaldi
7    Decl. Exhibit 3, Dkt. 1007-3 at 2.)

8    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 25:

9           PG&E's denial that it was "out ofcompliance with GO 95, Rule 35 when the Butte Fire
10   ignited" is an unsupported argument completely at odds with the Superior Court's findings and
11   PG&E'sjudicial admissions in the Butte Fire Cases^ JCCP 4853. It is utterly false and tantamount
12   to a revival ofPG&E's disproved contention that the 44-foote tall grey pine tree did not contact
13   PG&E's distribution line and ignite the Butte Fire.

14          On June 22,2017,the Superior Court in the Butte Fire Cases issued an order granting
15   Plaintiffs' motion under Code of Civil Procedure § 1260.040 and holding PG&E liable inverse
16   condemnation for damages caused by the Butte Fire. (Supp. de Ghetaldi Deck,H 11, Ex. 14.) The
17   Superior Court found that the "Butte Fire was caused by contact between a tree and PG&E's power
18   line" and specifically pointed to PG&E's discovery admissions that supported that finding:
19             "First, PG&E responded to Plaintiffs' Special Interrogatory No. 17 in part as
            follows:'At this time,PG&E does not contend that tree-line contact was not a cause of
20          the fire. PG&E accepts Cal Fire's finding that a tree made contact with a power line,
            but PG&E does not believe it is clear what caused the tree to fail.'" [PG&E's
21          Supplemental Responses to Special Interrogatories, Set One, SI No. 16.]
                "Second,PG&E stated it 'accepts and admits the Cal Fire report's finding that the
22          tree described by Plaintiffs as the Subject Tree made contact with a power line ....'
            [PG&E's Amended Response to Plaintiffs' Request for Admissions, Set One, RFA
23          Nos. 17-19.]
                "Third, PG&E stated it 'does not contend that tree-line contact was not a cause of
24          the fire.' [PG&E's Response to Plaintiffs' Request for Production, Set 16, RFP No.
            248.]
25              "Finally, and most clearly, PG&E stated,"PG&E accepts Cal Fire's finding that a
            tree made contact with a power line and that tree-line contact was a cause ofthe fire.'
26          ]PG&E's Supplemental Responses to Special Interrogatories, Set One, SI No. 17.]"
27   (Supp. de Ghetaldi Deck,^ 11, Ex. 14, pp. 8:6-9:15.)
                                                      63
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 65 of 113




 1            The CPUC cited PG&E for violation of General Order 95, Rule 31.1 "for failing to maintain

 2    its 12KV [sic] overhead conductors safely and properly. The violation began on January 6,2015,
 3    when PG&E and/or its contractors failed to identify a gray pine tree as a hazard or as needing

 4    trimming or removal to prevent contact with a PG&E 12 kV overhead conductor. Such contact
 5    occurred on September 9,2015 and started the Butte Fire." (de Ghetaldi Declaration, Dkt. 1007,Ex
 6    3,p.l.)

 7            In the "Statement of Facts," the CPUC found: "SED's [Safety and Enforcement Division]
 8    investigation found that neither PG&E nor its contractors took appropriate steps to remedy the
 9    condition and consequences when two grey pine trees in a stand were removed. The appropriate
10    steps were not taken to prevent a remaining grey pine tree from leaning and contacting the 12 kV
11    overhead conductor. This failure created an unsafe and dangerous condition that resulted in the

12    subject tree leaning and making contact with the 12 kV overhead conductor, thus causing a fire."
13    {Id., at p. 2.)

14            It is unclear why the CPUC chose to cite PG&E for a violation ofGeneral Order 95, Rule
15    31.1 instead ofa violation ofPublic Utilities Code § 4293 on which GO 95, Rule 31.1 is based.
16    However,the factual findings by the SED would be sufficient for a charge under Section 4293.
17            Indeed, Geisha Williams, former CEO ofPG&E,admitted at her deposition that one ofthe
18    violations relating to the Butte Fire for which PG&E was cited by the CPUC "was ultimately the
19    gray pine made contact with the electric line. So by having made contact it absolutely violates the
20    clearance requirement. [Emphasis added.]" (Supp. de Ghetaldi Deck,112, Williams Depo.TX,
21    Ex. 15, p. 93:5:22.)

22            The CPUC's General Order 95, Rule 35, Case No. 13, requires PG&E to maintain clearance
23    18 inches of"radial clearance of bare line conductors from tree branches or foliage." As Ms.

24    Williams admitted, that clearance requirement was violated when the gray pine came within that 18-
•25   inches and contacted the line.

26             It exceeds the bounds ofreason and zealous advocacy for PG&E to now deny "that it was out
27    ofcompliance with GO 95, Rule 35 when the Butte Fire ignited."
                                                       64
28          ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 66 of 113




 1   PARAGRAPH 26 OF PLAINTIFFS* SUBMISSION:

2                        "ii. As OfJune 2017,PG&E Failed To Remove Or Otherwise Trim More
                               Than 6000 Hazard Trees Which It Had Identified In 2016
3

4           As ofJune 7,2017,there were more than 6000 Facility Protect Trees(FPT),identified by
            inspectors during 'routine patrol' in 2016 which had not been addressed. Ofthat number,888
5
            were in the divisions where fires occurred in 2017.(See Campora Decl., Exhibit F[Depo of
6           Biancardi - Exhibit 007-006])."

7
     RESPONSE TO PARAGRAPH 26:

8
            Paragraph 25 requires clarification. Plaintiffs cite to a June 6,2017 email attaching a
9
     screenshot taken from PG&E's Vegetation Management Database. The number reflected in the
10
     June 6,2017 email does not accurately reflect the number ofFPTs identified in 2016 that had not yet
11
     been worked as ofthat date because PG&E's Vegetation Management Database does not register
12
     work as "complete" until the tree contractor has submitted all required invoicing paperwork.
13
     (Biancardi Decl.121.) As ofJune 6,2017,there were 3,962 FPTs(not 6,000)identified by PG&E
14
     pre-inspectors in 2016 that remained pending. {Id. at ^ 27) Moreover, by October 8,2017, when the
15
     October 2017 North Bay Wildfires began, 131 ofthe 6,000 FPTs referenced in the June 6,2017
16
     email were still pending, and 50 ofthose trees were in divisions affected by the October 2017 North
17
     Bay Wildfires. {Id. at^ 28.) PG&E's records indicate there was no FPT work remaining to be
18
     performed at any ofthe alleged origin points associated with the October 2017 North Bay Wildfires.
19
     {Id. Exhibit E,PGE-CPUC_DR-112117_Common_Q69 at 2.)
20
     REPLY TO PG&E*SRESPONSE TO PARAGRAPH 26:
21
            Mr. Biancardi's deposition testimony is not consistent with his declaration. Plaintiffs hav ;
22
     produced portions of Mr. Biancardi's deposition which show that he was first questioned about an
23
     email that identified 22,000 FPT trees. (See Biancardi Deposition Exhibit 70-005, Exhibit L to th j
24
     Campora Declaration.) At that time, he testified that he thought some of those FPT trees might bu
25
     related to budgeting or invoicing. {Id.) As a result. Plaintiffs questioned Mr.Biancardi about the emai 1
26
     which referenced 6,000 FPT trees. He then testified as follows:
27
                                                       65
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 67 of 113




            6        Q Okay. And it says: "Team: The 2016 work
 1
            7 is still not done and I wanted to bring it to your
            8 attention."
2
            9            Did I read that accurately?
3           10       A    You did.
            11    Q Okay. So we're not talking about
4           12 budgeting now; we're talking now about work not
            13 being done, right?
5
            14       A    Yes.

6
            15           MS. NORTH: Objection. Vague.
            16           THE WITNESS: That's very clear.
7           17 BYMR.CAMPORA:
            18       Q    Okay. It says-
8           19           MS.NORTH: Outside the scope.
            20 BY MR.CAMPORA:
9
            21    Q — "There are still over" 6,000
10          22 "outstanding 1st patrol FPTs from 2016."
            23      Did I read that accurately?
11          24       A    You did.
            25       Q     Any reason to believe that's not true?
12           1       A    No.

13
     Biancardi Deposition, pages 73:6-74:1, Exhibit L to Campora Declaration.
14

15
            However, even if we now assume there were only 3,962 FPT trees, which had been carried

16
     over from one year to the next, these are trees which PG&E identified has posing a risk to its lines.

17
     As ofJune 2017,PG&E admits that 3,962 trees identified in 2016 had not been worked. As ofOctober,
     PG&E admits that 131 trees had not been worked.
18

19
            Mr. Biancardi was PG&E's Person Most Qualified to testify as to the danger posed by an FPT

20
     tree posed the risk of death. (See Biancardi Deposition, pages 77:3-81:8, Exhibit L to the Campora

21
     Declaration.)

22
            PG&E's response ignores the import of Plaintiffs' evidence. Plaintiffs did not state that the

23
     FPT trees, which had existed for more than a year, caused the fire. Plaintiffs offered evidence ofthe

24
     condition of PG&E's system, as it was being operated by PG&E, immediately prior to the fires.

25
     Apparently, PG&E seeks to excuse the fact that FPT trees were identified for work in 2016, but still

26
     not worked as of June and October of2017. Even assuming PG&E's representation that as of June

27
                                                       66
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 68 of 113




 1   6, 2017, 3,962 FPT existed, PG&E had allowed trees, which it had identified as posing a risk to the

2    line, to exist from one year to the next fire season and beyond.

3    PARAGRAPH 27 OF PLAINTIFFS* SUBMISSION:

4             "A Facility Protect Tree is a tree which, because ofa disease, defect or condition, poses a
              danger offalling into the line. A green healthy tree can be an FPT tree.(See Campora Decl.,
5             Exhibit F [Depo ofBiancardi], pgs. 43-55 and Exhibit G[Depo ofTankersley], pgs. 235-
              236)."
6

7    RESPONSE TO PARAGRAPH 27;

8             PG&E denies Paragraph 27 to the extent that Plaintiffs assert that a green and healthy tree
9    can be an FPT. PG&E defines FPTs as "[tjrees that are dead,show signs of disease, decay or ground
10   or root disturbance, which may fall into or otherwise impact the conductors, towers or guy wires
11   before the next inspection cycle". (Biancardi Decl., Exhibit B,at PGE-CPUC 00005483;see id.
12   Exhibit A,at 44:1-6.)

13   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 27:

14            Mr. Biancardi is the only PG&E employee to state that an FPT tree cannot be a green healthy
15   tree.

16            Mr.Tankersley was the former head of Vegetation Management. AtPG&E he was referred to
17   as the Godfather of Vegetation Management. (See Declaration of Steven M.Campora, paragraph 1.)
18   He testified that an FPT tree can be a green healthy tree. (Tankersley Deposition, May 23,2017,pages
19   231:12-24 and 236:3-5, Exhibit M to the Campora Declaration.)
20             In his deposition, Mr. Oldford stated that he would "defer" to Mr. Tankersley. (See Oldford
21   Deposition, pages 29-30,Exhibit C to the Campora Declaration.) In addition, Mr. Woodyard,aPG&E
22

23
              PG&E's definition ofFPT is based on state regulations governing vegetation management.
24
     Public Resource Code Section 4293 requires that all utilities trim or remove "[d]ead trees, old
     decadent or rotten trees, trees weakened by decay or disease and trees or portions thereofthat are
25   leaning toward the line which may contact the line from the side or may fall on the line." CPUC
     General Order 95, Rule 35 similarly requires utilities to trim or remove "dead, rotten or diseased
26   trees or dead, rotten or diseased portions ofotherwise healthy trees overhang or lean toward and may
     fall into a span ofsupply or communication lines."
27
                                                        67
28           ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 69 of 113




 1   forester, specifically testified that in fact PG&E was looking for the green healthy trees which pose
2    risk to the line. (See Woodyard Deposition, pages 81-87, Exhibit N to Campora Declaration.)
3    PARAGRAPH 28 OF PLAINTIFFS* SUBMISSION:

4           "On October 3,2017,5 days before the fires in the North Bay, an email exchange between
            PG&E employees, read as follows:
5
                    Employee One:'Looks like we got creamed yesterday in North Bay assuming due
6                   to wind. Luckily no Wires Down on any ofthe outages.'
                    Employee Two:'We did. Unfortunately, a line clearance job was cancelled today
7
                    because there were no available PG&E line crews.'
8                   Employee One:'2016 work?' Employee Two:'Yes, expired units.*'

9                  (Campora Deck, Exhibit F[Depo of Biancardi - Exhibit 0070-007]).

10                  *[FN 5]: An 'expired unit' is a tree schedule for work, which 'has gone past one
                    year.'(See Campora Declaration, Exhibit C.)"
11

12   RESPONSE TO PARAGRAPH 28:

13          Paragraph 28 requires clarification. As Plaintiffs quoted, in an October 3,2017 email, a
14   PG&E employee wrote,"Unfortunately, a line clearance Job was cancelled today because there were
15   no available PG&E line crews." A "line clearance job" in this context refers to ajob requiring
16   PG&E to de-energize its lines prior to performing trimming or removal. Federal regulations require
17   power conductors and equipment to be de-energized and grounded before any employee approaches
18   or teikes any conductive object closer than the minimum approach distance prescribed by the
19   Occupational Safety and Health Administration("OSHA"). 29 C.F.R. 1910.268(b)(7). PG&E's
20   records indicate that the tree at issue in this email was inspected and prescribed for work in 2016, but

21   upon arrival at the site in 2016, the crew members who were to perform the work found that thejob
22   required de-energization ofthe line. The contractor was unable to perform the work during this
23   initial visit, but put in a request with the local Vegetation Program Manager("VPM")to schedule a
24   date when the line could be de-energized. Because de-energization requires coordination among
25   numerous departments, thejob was scheduled for October 2,2017. As indicated in the email
26   exchange, the job was rescheduled due to a wind storm on October 2,2017, and was ultimately
27   completed on December 29,2017.
                                                       68
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 70 of 113




 1          The tree at issue(which was located several miles away from any ofthe October 2017 North
2    Bay Wildfire fire perimeters) presented a low potential for wildfire ignition because it was in the
3    vicinity ofa secondary conductor, which operates at a lower voltage than primary distribution or
4    transmission lines and therefore poses a lower risk of ignition ifcontact occurs. For this reason,
5    California law actually permits contact between vegetation and secondary lines below a certain
6    voltage. Gal. Pub. Res. Code § 4293; CPUC General Order 95 Rule 35. Further, the tree was in a
7    Tier 1 area, which presents a lower fire risk than Tier 2 or Tier 3.

8    REPL Y TO PG&E*S RESPONSE TO PARAGRAPH 28:

9           PG&E's response ignores the import of Plaintiffs' submission.          The point of Plaintiffs'
10   submission was that there were in fact "expired units." "2016 work," which had existed for more
11   than one year. Plaintiffs' submission is meant to provide the Court with information concerning
12   PG&E"plan," i.e. to inspect and perform work within 2016,and its actual performance, i.e. identified
13   tree work not being completed within one year.

14          The tree was marked for work because it posed a risk to a line. By PG&E's own admission,
15   the tree was "expired work." PG&E simply ignores this fact. (See Biancadi Deposition, Exhibit M,
16   page 92:7-21, Exhibit M to Campora Declaration.)
17   PARAGRAPH 29 OF PLAINTIFFS* SUBMISSION;

18          "PG&E did not complete this work despite admitting that it knew FPT trees posed the risk of
            death to the public.
19
                    Q. And PG&E knew, in October of2017, that an FPT tree could come down,
20                  cause a fire that could kill people, true?
21                  A. That's correct.

22
                    (See Campora Deck, Exhibit F[Depo of Biancardi] pg. 81:5-8.)"
23
     RESPONSE TO PARAGRAPH 29:
24
             PG&E denies Paragraph 29 to the extent it asserts that PG&E did not complete the work
25
     referenced in the October 3,2017 email exchange despite knowing that the tree in question posed a
26
     risk ofdeath to the public. First, as noted above,the work was completed on December 29,2017.
27
                                                        69
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 71 of 113




 1   Second,the tree in question did not pose a high risk of wildfire ignition because it was located near a

2    secondary conductor in a Tier 1 area (several miles away from the fire perimeters of all October

3    2017 North Bay Wildfires).'^
4           PG&E further denies Paragraph 29 to the extent it asserts that all FPTs pose the same level of
5    risk. Rather, the level of risk depends upon the location ofthe tree and conditions on the ground.
6    (Biancardi Decl. Exhibit A,at 84:10-20.) For example, as noted above,the risk of wildfire ignition
7    is significantly lower for trees in near secondary conductors.
8           PG&E*s vegetation management program is designed to take risk, including wildfire risk,
9    into account and is intended to schedule work on the highest risk trees first. In fact, when a pre-

10   inspector identifies a tree for work, he or she must assess the risk of wildfire posed by that individual
11   tree. Ifa tree poses an imminent threat, the pre-inspector must immediately notify the Supervising
12   Vegetation Program Manager("SYPM")or local VPM and remain on site until a tree crew arrives to
13   trim or remove the tree. (Biancardi Decl. Exhibit C,at PGE-CPUC 00005996.) Ifa tree "requires
14   urgent mitigation but does not pose an imminent threat," the pre-inspector may not leave the site
15   until they receive confirmation fi'om either the SYPM or YPM that notice ofthe hazard was
16   received. (Id. at PGE-CPUC 00005994-96.) Given the high volume of vegetation management
17   work PGifeE performs—which in 2016 included removing approximately 280,000 FPTs—
18   prioritizing risk is a critical aspect ofits vegetation management program. PG&E supervisors and
19   managers also track all pending work on an ongoing basis by,for example, issuing regular reports of
20   FPTs to SYPMs and YPMs in their divisions and districts. SYPMs and YPMs may also
21   independently track pending FPTs. (Biancardi Decl.^ 20-22.)
22           Moreover, PG&E's vegetation management program is designed to manage external factors
23   that may delay work. PG&E is required to abide by numerous state and federal regulations that may
24   delay FPT work. For example, as noted above, OSHA imposes de-energization requirements for
25
           As discussed in Response to Paragraph 28, California law permits contact between vegetation
26   and secondary lines below a certain voltage. Cal. Pub. Res. Code § 4293; CPUC General Order 95
     Rule 35.
27
                                                        70
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 72 of 113




 1   tree work that puts workers within a certain proximity to live conductors, and numerous other federal
2    agencies restrict vegetation management work that may interfere with protected or endangered
3    species. Customers may also refuse to allow PG&E on their property or otherwise prevent PG&E
4    from performing necessary vegetation management work. In 2016,for example,there were more
5    than 40,000 instances in which work was delayed because a customer refused to permit PG&E to
6    conduct necessary vegetation management work,and more than 1,200 instances in which work was
7    delayed because a protected bird's nest was found in a tree prescribed for work.'^ Where such
8    conditions exist,PG&E has procedures to address the issue, which may include obtaining any
9    necessary permits or de-energizing the area until work is completed.
10          In short, PG&E's vegetation management program is designed to prioritize work posing the
11   highest risk to public safety, and additional measures have been implemented to allow PG&E
12   employees to monitor all delayed and low-risk tree work over time.
13   REPLY TO PG&E'S RESPONSE TO PARAGRAPH29:

14           Without acknowledging that the tree was "expired," PG&E seeks to minimize its failure by
15   stating that work must be done on a priority basis. Plaintiffs do not dispute this fact. However,
16   PG&E's position ignores the fact that the work was identified as an FPT tree, a tree which was
17   identified as posing a risk offalling into the line. (See Biancardi Deposition, page 76:8-15, Exhibit
18   M,to Campora Declaration.) In response to paragraph 28,PG&E actually acknowledges that the tree
19   posed a fire risk.

20          Brian Biancardi, PG&E's Person Most Qualified testified that PG&E understood that the risk
21   posed by an FPT tree, was the risk of death. Apparently,PG&E seeks to justify failing to actually
22   work the subject tree within one yeary on the basis that it posed less ofa risk of death.
23

24

25
           The Migratory Bird Treaty Act makes it unlawful to pursue, hunt, take, capture, kill or
26   possess any migratory bird or their eggs, nest and body parts without allowance via regulation or
     federal permit.
27
                                                        71
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 73 of 113




 1   PARAGRAPH 30 OF PLAINTIFFS* SUBMISSION;

2                        "iii. PG&E Officers Ignored Audit Results Showing 'Statistically
                               Significant Sample' OfHazard Trees Near Powerlines Were Missed
3                              by Tree Inspectors

4
            "In 2016,PG&E auditors inspected 1,539 miles of line in SRA.In that distance they
5           evaluated 102,502 trees and identified 3,603 FPT trees. 0.035% ofthe trees its auditors
            inspected posed a danger to its lines. (See Campora Decl., Exhibit H[Depo ofOldford -
6           Exhibit 0052-006]). Despite finding that after its Pre-Inspectors and Tree Trimmers had
            done their work, more than 3 trees out of 100 still posed a risk to its lines. PG&E chose not
7
            to extrapolate its 'statistically significant sample.'(See Campora Decl., Exhibit H[Depo of
8           Oldford], pgs. 78-79, 85-90, and 128-129)."

9
     RESPONSE TO PARAGRAPH 30:
10
            PG&E admits Paragraph 30 to the extent that Plaintiffs assert that in 2016,PG&E inspected
11
     1,539 miles ofline in state responsibility areas("SRAs")through PG&E's Quality Assurance
12
     ("QA")audits and identified 3,603 FPTs within that audit mileage. The remainder ofParagraph 30
13
     requires clarification, however, as Plaintiffs suggest that once PG&E identified these FPTs it should
14
     have extrapolated this number across its entire service territory to determine the total number of
15
     FPTs that could exist.
16
            PG&E's QA audits are designed to obtain a "real-time" assessment ofPG&E's vegetation
17
     management program and whether the conditions in its service territory are consistent with PG&E's
18
     legal obligations.^^ To ascertain a true "real-time" condition ofthe program, audits are performed
19

20
             Plaintiffs also appear to imply that the trees identified in these audits were "missed" by pre-
     inspectors and tree workers. This is not correct. Auditors conduct a root cause analysis for all FPTs
21   identified during the audit, including whether the tree appeared to have declined before or after the
     last inspection. For example, the 2016 QA audit for the North Bay Division(which includes parts of
22   PG&E's service territory affected by the October 2017 North Bay Wildfires)found that out of 16
     FPTs identified, eight did not begin to decline until after the last inspection and therefore they were
23
     not"missed" by the pre-inspector who patrolled that line. (Biancardi Decl., Exhibit D,at PGE-
24
     CPUC 00006639.)

25
            In addition to these inspections, PG&E also conducts system-wide quality control("QC")
     reviews, designed to assess whether the vegetation management contractors are performing
26   according to PG&E's expectations, including whether they are complying with the applicable
     regulations. The QC reviews assess whether pre-inspection contractors identify and prescribe the
27   proper work, as well as whether the tree workers' performance is consistent with contractual
                                                       72
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 74 of 113




1    throughout the year. Unlike QC reviews, QA audits are not scheduled to follow inspections and tree
2    trimming/removal work, but are instead scheduled independently. The audits indicate whether any
3    identified issues pose compliance violations or potential violations (e.g., potential violation may
4    occur within 90 days). The auditors perform a root-cause analysis ofany actual or potential
5    compliance issues, identify trends and report the results to the VM-Operations Managers and the
6    VPM for the area. The VPM is responsible for taking short-term action to correct identified
7    deficiencies and for communicating any required corrective actions to the contractors. Ifan auditor
8    identifies a recurring or systemic issue, the VM Operations group, working in conjunction with the
9    QA Specialists, develops long-term action plans to reduce or prevent the issue from recurring.
10          The QA audits are not intended to determine the number of non-compliant trees or FPTs
11   throughout the system. Instead, the QA audits are designed to assess contractors' compliance in a
12   given area with internal PG&E Vegetation Management policies, standards, and work procedures, as
13   well as the applicable laws. To the extent the auditors identify any actual or potential compliance
14   issues, those issues are communicated to the contractors who are then responsible for implementing
15   any assigned corrective actions. Ifthe auditors identify systemic or recurring issues, preventive
16   actions may be implemented, designed to prevent the deficiency or non-conformance from
17   happening again. Reporting on-going and relevant QA information to PG&E's contractors provides
18   them with the opportunity to take appropriate corrective action to maintain compliance with the
19   applicable laws.

20

21

22   requirements (e.g., completing work prescribed by pre-inspectors). The reviewers pull random
     samples of work performed by pre-inspectors and tree workers from all locations recently worked
23
     within a given date range. The reviewers use a set ofcriteria to measure each pre-inspector's or tree
24
     worker's performance in that random sample of work. Because reviewers use the same set of
     criteria, the expectation is that a reviewer working in one division would make the same assessment
25   ofcontractor work product as a reviewer in another division. Assigned corrective actions are
     documented by VPMs, who help track whether the corrective actions are fully implemented. The
26   SVPM,VPM,and VM-Operations Manager monitor and track compliance, quality control results,
     and corrective actions.
27
                                                        73
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 75 of 113




 1   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 30:

2           PG&E does not dispute that they fail to extrapolate the findings oftheir "statically significant

3    samples."

4            As set forth in the Plaintiffs' Response to Court's Question Concerning Percentage of
5    Contact Trees, the audits are done to assess contractor performance. However, as previously set

6    forth, the audits are supposed to be statistically significant samples ofPG&E's system. Plaintiffs
7    have provided the Court with the Declaration ofNicholas Jewell,PhD. (See Exhibit F to the
8    Declaration ofSteven M.Campora.) PG&E has the ability to evaluate its entire system, based on its
9    "statically significant" samples, but it chooses not to do so. (See Declaration of Nicholas Jewell,
10   paragraphs 7,9,10, and 31, Campora Declaration, Exhibit F.) PG&E uses the percentages of
11   compliance, set forth in the audits, to judge contractor compliance, but then fails to apply the number
12   oftrees to the percentage to assess risk. (See Jewell Declaration, paragraph 7, Campora Declaration,
13   Exhibit F.) The failure to apply the percentage to the number oftrees results in a false sense of
14   security. {Id.) For example, if we assume the contractor is performing at the 99.0% performance rate
15   accepted by PG&E,and there are 100,000,000 trees, as stated by PG&E,there would be 1,000,000
16   non-compliant trees.

17   PARAGRAPH 31 OF PLAINTIFFS* SUBMISSION;

18                        "iv. PG&E Ignored Lessons from the 2015 Butte Fire Which Evidenced
                               Clear Failures by Its Vegetation Management Contractors to Perform
19                              Their Job Duties Responsibly and Adequately
20           First and foremost, it is important to note that PG&E contracts out all of its vegetation
             management responsibilities, including tree inspections, tree removals, and LiDAR. From
21
             depositions in the Butte Fire case, it is apparent the employees of the tree inspection and
22           removal companies are not sufficiently trained,experienced,or knowledgeable about
             their iob responsibilities."
23

     RESPONSE TO PARAGRAPH 31:
24

25          PG&E denies Paragraph 31 to the extent Plaintiffs state that the pre-inspectors and tree

26   workers employed by PG&E's contractors are not sufficiently trained, experienced or

27   knowledgeable. PG&E contracts with a limited number of well-established, large scale vendors who
                                                       74
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 76 of 113




1    employ qualified and trained pre-inspectors, many of whom hold industry certifications. Although
2    PG&E relies on these vendors to conduct contractor training,PG&E requires that its contractors

3    annually review PG&E's policies to drive consistency across their vegetation management work.
4    PG&E also provides two days per year oftraining to all pre-inspectors to align on safety practices
5    and relevant procedures. Throughout their training and once deployed, pre-inspectors follow an
6    established set of procedures for consistency in how their pre-inspection work is performed, and pre-
7    inspectors' findings and tree prescriptions (/.e., whether a tree needs to be pruned or removed)are
8    recorded.

9           Additionally, for pre-inspectors to move up in their career paths,they are required to acquire
10   professional certifications from outside authorities. Specifically, the International Society of
11   Arboriculture grants Certified Arborist and Utility Specialist certifications that directly support and
12   validate proficiency in this kind of work. Maintaining these certifications also requires completing
13   continuing education requirements as well as recertification every three years. Arborists can also be
14   certified as a Registered Professional Forester from the California State Board ofForestry and Fire
15   Prevention. A pre-inspector cannot attain the third or fourth step oftheir career progression without
16   validating their proficiency through acquiring one or more ofthese certifications.
17          PG&E agrees that it is important both for efficacy and for safety that tree inspectors and
18   workers be adequately trained. Not only is logging and felling one ofthe most hazardous industries
19   in the nation, but the Northern California forests pose unique challenges. Safely removing a 200+
20   foot tall tree in the proximity ofa high voltage distribution line takes a significant degree ofskill that
21   not all tree workers possess, and, absent adequate training, there is a risk that contractors can be
22   fatally injured. PG&E's agreements with its contractors require that the tree workers used for each
23   job be trained for the type of work involved with that particular job. This is why the most
24
            Different types oftree work require different training. For example, pursuant to regulations
25
     promulgated by the California Department ofIndustrial Relations, before a tree worker can remove
     vegetation within 10 feet ofa power line, he or she must be certified by his or her company for such
26   work, which requires the tree worker to complete 18 months oftraining and related on-the-job
     experience. Cal. Code Regs. tit. 8, §§ 2950,2951 (establishing minimum approach distances and
27   excepting qualified line clearance tree trimmers); § 2700(defining "qualified line clearance tree
                                                         75
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 77 of 113




 1   significant challenge to the EVM program schedule is the limited availability ofa qualified work
2    force, in particular, limited qualified tree workers.

3    REPLY TO PG&E'SRESPONSE TO PARAGRAPH31:

4           PG&E provides no evidence for its claims regarding the training, experience and/or
5    knowledge of its tree contractors. Ofnote, as Paragraph 1 response shows,PG&E's tree contractors
6    have been liable for several wildfires in Northern California along with PG&E for their negligence

7    in tree trimming. Further, we refer the Court to Paragraphs 22-30 and 32-37 ofour replies herein.
8    PARAGRAPH 32 OF PLAINTIFFS* SUBMISSION;

9           "In 2014-2015,PG&E used foot patrols to inspect its distribution circuits. In October 2014,
            an employee ofa company PG&E used to conduct inspections marked two *edge trees' near
10          the Electra 1101 circuit in southern Amador County. The inspector did not mark for removal
            a top heavy 44-foot grey pine that was being supported by the edge trees the inspector
11
            marked for removal. The inspector admitted to not using anv measuring device to
            determine the height of the tree or its distance from the power lines, nor did the
12
            inspector walk around the grev nine to inspect whether it was diseased or dying."
13

     RESPONSE TO PARAGRAPH 32:
14

15
            PG&E denies paragraph 32 to the extent that Plaintiffs allege that a closer inspection would

16
     have identified any issues. PG&E's pre-inspectors and tree workers were on site three times in the

17
     year before the Butte fire, and the evidence does not establish that the grey pine had defects

18
     requiring its removal at the time those inspections occurred.

19
                • October 2014: A pre-inspector patrolled the area and marked two nearby trees for
                    removal but did not prescribe any work for the grey pine.
20
                • January 2015: Tree workers removed the two nearby trees. The tree workers did not
21                identify any condition with respect to the grey pine. Iftree workers identify a
                  condition that does not conform to legal requirements, including required clearances,
22                they are required to notify PG&E and abate the condition if it exists on the same
                  property as the trees for which the work request was issued.
23
                • July 2015: A pre-inspector patrolled the area and did not identify the grey pine as
24                  leaning.
25

26   trimmer"). Trainees are also permitted to do this work under the direct supervision and instruction
     of certified individuals. Cal. Code Regs. tit. 8,§ 2951.
27
                                                         76
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 78 of 113




 1          PG&E further denies that the grey pine was being supported by the two trees marked for
2    removal and that removing those trees caused the grey pine to fall. Additionally, Plaintiffs do not
3    contend that the grey pine was diseased or dying or that it displayed any visible sign ofdefect, and
4    there is no evidence ofany such defect,

5           PG&E admits that the pre-inspector did not use a measuring device, nor was she required to
6    do so under PG&E policies. The pre-inspector was trained to use herjudgment to determine
7    whether a tree could fall into the lines, which is the same way that the pre-inspector identified the

8    two trees near the grey pine for removal. The pre-inspector did not mark the grey pine for removal
9    because she did not believe it required removal given its condition, not because she concluded the
10   tree was too short to strike the line even if it were diseased, dying or defective.

11   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 32:

12          PG&E does not cite any evidence to support its revived denials offault relating to the cause
13   and origin ofthe Butte Fire because there is no such supporting evidence.
14          Throughout the many depositions taken over almost two years in the Butte Fire Cases, no
15   evidence came forward to refute the conclusions ofthe defective nature ofthe gray pine contained in

16   the Arborist Report that was prepared for Cal Fire by Michael Mahoney. (Supp. de Ghetaldi Deck,
17      13-14, Mahoney Depo. TX,Ex. 16, at p. 86:17-87:13, and Mahoney Report, Ex. 17.)
18           Mr. Mahoney concluded: (a)"The subject tree was defective and prone to failure";(b)"the
19   tree lacked reaction wood and was unable to stand on its own";(c)"Recent tree/line maintenance

20   activities caused the tree to fall";(d)"Trees that are captured within the confines ofa dense stand do
21   not develop reaction wood, have poor trunk taper, and are inherently unstable";(e)"Stable trees
22   were removed exposing the weak interior trees to the elements";(f)"The fallen pine tree was tall
23   enough to reach the conductor at least 1 year prior to the incident";(g)"Orientation ofthe stand of
24   Gray pines and its proximity to energized conductors guaranteed the failure would result in tree/line
25   contact";(h)"Prevailing winds are to the south in the Jackson CA vicinity predisposing the unstable
26   Gray pine to fall toward the conductors";(i)"Primary growth developing in the subject tree's
27   canopy and other recently exposed tree canopies would be the most prolific on their southern side —
                                                         77
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 79 of 113




 1   facing the energized conductors"; and (j)"Gravitational leverage resulting from new foliage and tip
2    growth causes the tree to fail to the south," (Supp. de Ghetaldi Decl.,f 14, Mahoney Report, Ex. 17
3    at p. 7.)

4            The effect ofremoving edge trees that support previously supported interior trees is well-
5    known to practicing arborists.

6            One ofthe documents PG&E would expect its subcontracts to be familiar with and to execute
7    is entitled "A Handbook ofHazard Tree Evaluation for Utility Arborists"(the "Handbook"). (Supp.

8    de Ghetaldi Decl.,     9 -10, Tankersley Depo. TX,Ex. 12 at pp. 324:5-330:9, and Handbook, Ex.
9    13.) The Handbook is a step-by-step guide to help utility arborists evaluate trees for their potential
10   to fall onto a utility facility. It graphically and textually makes the following relevant points:
11         "Health and hazard are not the same."
                 "Trees that look healthy can fail due to decay, weak branch attachments, and other
12               structural defects.
          "Any tree that could strike a target should be evaluated.
13               "Identify the 'inspection area' that includes any tree that would strike the target if it failed
                 (%2).
14         "Individual tree species tend to fall in certain ways, characteristics called failure patterns.
                "Knowledge about tree failure patters helps the evaluator 'key* in on specific
15              characteristics ofa species that are common to most failures.
           "Site factors to consider include:
16               "Site management history
                      "Unmanaged forests may be overly dense and composed oftall trees with poor
17                    trunk taper that fail when exposed (see Stand Considerations, p. 14)
                 "Site changes
18                     "Increasing exposure ofindividual trees when surrounding vegetaion is cleared can
                       increase failure (see Stand Considerations, p. 14)
19         "Stand Considerations
                 "Trees in closed forest stands have different canopy structure and trunk development than
20               open-grown trees (fig. 9). They usually:
                       "Are taller, with narrower crowns
21                     "Have less trunk taper
                     "Have branches and foliage concentrated at the top ofthe tree
22               "When closed stands are opened during development or right-of-way clearance, the
                 failure potential increases (fig. 10). Typical examples offailure include:
23                     "Whole tree failure ofunderstory and suppressed trees
                             "Trees with poor taper may bend over, especially under snow loads and
24                           interfere with lines without actually failing.
                 "Evaluation hint: Failure of newly exposed stands occur rapidly after site change. Such
25               locations should be evaluated shortly after clearing."
26   (Supp. de Ghetaldi Decl.,^ 10, Handbook, Ex. 13, pp. 4-5 and 10-15.)
27
                                                          78
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 80 of 113




 1          More extensive discussions ofthe same topics are contained in "Best Management Practices,
2    Tree Risk Assessment," a companion publication to the "ANSI A300 Part 9: Tree, Shrub, and Other
3    Woody Plant Management- Standard Practices(Tree Risk Assessment a. Tree Structure
4    Assessment"(BMP Tree Risk Assessment"). Niel Fischer, who developed PG&E's Hazard Tree
5    Rating System in 2007,testified that he used the BMP Tree Risk Assessment in his work. (Supp. de
6    Ghetaldi Dec!.,    15-16; Fischer Depo. TX,Ex. 18 at pp. 132:14-134:22; and BMP Tree Risk
7    Assessment, Ex. 19, pp. 5-7, 10-11, 27-28, 59,65-68.)

8           The inspector, Joy Mellera, determined after what must have been only a cursory inspection
9    that the gray pine was not going to be "newly exposed" after the two nearby edge trees were
10   removed. She estimated the gray pine was "35-ish feet tall" and 12-20" in diameter at breast height.
11   She did not know at the time that the tree was tall enough to strike the line. (Supp. de Ghetaldi

12   Deck,117, Mellera Depo.TX,Ex.20, at pp. 40:6-41:13, 123:19-124:4,135:17-136:22.) These
13   erroneous beliefs Ms. Mellera formed were based on tragic misperceptions.

14   PARAGRAPH 33 OF PLAINTIFFS'SUBMISSION:

15          "In January 2015,employees ofanother company that contracted with PG&E removed the
            two edge trees supporting the grey pine. Over the next nine months,the grey pine leaned
16          further and further over toward the sun in the direction ofthe power lines."
17
     RESPONSE TO PARAGRAPH 33:
18
            PG&E admits Paragraph 33 to the extent that the tree workers, who were employed by one of
19
     PG&E's contractors, removed two trees in the vicinity ofthe grey pine, but denies that the two trees
20
     were "supporting" the grey pine or that the grey pine leaned towards the line as a result ofthe
21
     removal ofthe two trees. PG&E further refers to its response to Paragraph 32.
22
     REPLY TO PG&E*S RESPONSE TO PARAGRAPH33:
23
            There is no factual basis to support PG&E's denial. See Reply to PG&E's Response to
24
     Paragraph 32.
25
     PARAGRAPH 34 OF PLAINTIFFS^ SUBMISSION;
26
            "In July 2015.PG&E hired a tree inspection contractor who used uncertified and
27          unqualified persons to conduct vegetation management inspections. The three men sent
                                                       79
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 81 of 113




            to conduct the supplemental CEMA foot patrol inspection ofthe Blectra 1101 circuit were a
 1
            Walmart greeter, a dog catcher, and a man who had worked in a plant nursery. When asked at
2
            their depositions, none ofthe three could recall patrolling the Blectra 1101 circuit."

3
     RESPONSE TO PARAGRAPH 34:

4
            Paragraph 34 requires clarification. The July 2015 vegetation management inspections were
5
     conducted by three pre-inspectors from one ofPG&B's contractors. One ofthe pre-inspectors had,
6
     at one time, worked as an automobile technician at Walmart, but he also had previously worked as a
7
     firefighter. Prior to his employment as a pre-inspector, that individual had received training on the
8
     identification oftree species and trees that have the potential for failure. At his deposition, he did
9
     recall patrolling the relevant circuit.^® The second pre-inspector had, at one time, worked in
10
     landscaping. PG&B admits that individual was unable to recall patrolling the relevant circuit during
11
     his deposition, but notes that his deposition occurred two years later, in July 2017. The third pre-
12
     inspector had most recently worked as an animal cruelty investigator, but had also worked for the
13
     California Department ofFish and Game in state refuges, pruning and removing trees that were dead
14
     or otherwise hazardous to the public. That individual testified that he did remember patrolling the
15
     relevant circuit.^' All three individuals received vegetation management training from ACRT when
16
     they were hired as pre-inspectors. As discussed in response to paragraph 31,PG&B denies that its
17
     pre-inspectors are unqualified.
18
     REPLY TO PG&E'S RESPONSE TO PARAGRAPH34:
19
             The three CBMA "inspectors" were unqualified by their own admission, and none ofthem
20
     could testify with even a faint semblance of memory that they had actually inspected the subject
21
     property.
22

23
          20 He referred to a July 2015 patrol ofthe Martell 1102 circuit, which is another name for the
24   Blectra 1101 circuit. Power lines run from the Blectra to the Martell substation, and vegetation
     management companies refer to it as the Martell 1102 circuit because they historically worked from
25   the Martell substation to the Blectra substation.

26        2' As with the first pre-inspector, at his deposition, this pre-inspector referred to a patrol ofthe
     Martell 1102 circuit.
27
                                                         80
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 82 of 113




 1          Art Ferrario, one ofthe three "inspectors" identified by PG&E as having possibly worked on

2    the July 2015 CEMA patrol ofthe subject property, is the only one who testified that he recognized

3    the name "Martell 1102." However, he could not remember what portion ofthe line he walked, nor

4    could he remember if he walked any portion ofthe property where the subject tree was located.

5    (Supp. de Ghetaldi Deck,^ 18; Ferrario Depo. TX,Ex. 21, at pp. 38:14-43:44, and 62:24-63:1.)

6           The only details of his training and instructions that Mr. Ferrario could remember was that he
7    was supposed to look for "50% dead" trees, and felt he was only qualified to identify trees that are
8    "50% dead." {Id., at pp. 27:1-38:13, and 60:18-62:13.)

9           Kenneth Pirtle, another ofthe three "inspectors," testified that his inspections covered areas

10   other than the subject property. He also testified that he had "serious doubts" about whether the
11   training he received qualified him sufficiently to do the work he was supposed to do. (Supp. de
12   Ghetaldi Deck,^ 19; Pirtle Depo. TX,Ex. 22, at pp. 76:16-83:25, and 152:17-153:17.)
13          Nicholas Perkins,the third "inspector," testified that he does not recall "back then" whether
14   he felt qualified to do hisjob, but did feel "underqualified" to do the work he was asked to do. Mr.
15   Perkins does not remember being at the subject property. (Supp. de Ghetaldi Deck,^ 20; Perkins
16   Depo.TX,Ex. 23, at pp.45:19-20, 59:17-60:8, and 105:17-20.)
17   PARAGRAPH 35 OF PLAINTIFFS* SUBMISSION:

18          "PG&E started using LiDAR ('Light-detecting and Ranging')remote sensing technology on
            a limited scale in 2014 to help identify hazard trees near high voltage lines. In 2015,PG&E
19          contracted with Quantum Spatial to obtain LiDAR scans of9,547 miles ofits distribution
            system and orthoimagery of 15,320 miles of its distribution system, including the portion of
20          the Electra 1101 circuit where the Butte Fire started. The 'deliverables' included:(a)the use
21
            of hyperspectral data processing to identify individual grey pine and black oak trees;(b)
            graphic identification of individual grey pine and black oak 'risk trees' with 'tree polygons';
22          and (c)a 'fall-in analysis' to identify trees with the potential to strike conductors."
23
     RESPONSE TO PARAGRAPH 35;
24
            Paragraph 35 requires clarification. PG&E started using LiDAR in 2014 to measure
25
     compliance with the then-governing NERC reliability standard regarding vegetation management on
26
     transmission lines, FAC-003-1. PG&E admits that it expanded its use ofLiDAR in 2015 as stated in
27
                                                       81
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-OOl75-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 83 of 113




 1   Paragraph 35 but notes that it surveyed approximately 13,450 distribution circuit miles in 2015 using

2    LiDAR and spectral imagery technologies.

3    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 35:

4           PG&E does not cite the factual basis for its clarification as to number of distribution circuit

5    miles surveyed by LiDAR in 2015.

6    PARAGRAPH 36 OF PLAINTIFFS'SUBMISSION:

7           **Aerial surveys of the selected circuits in high fire risk areas began in July 2105 and
            delivery of the results was scheduled for October 31« 2015--only weeks after the Butte
8           Fire ignited. The orthoimagery results identify the grey pine that hit the line as a hazard tree
            with the potential to strike the line,(de Ghetaldi Decl., Exhibit 4 and 5)."
9

10   RESPONSE TO PARAGRAPH 36;

11          PG&E admits Paragraph 36 with respect to the dates and locations of aerial surveys, but
12   clarifies that they began in July 2015. PG&E denies that the orthoimagery results could or do alone
13   identify the grey pine that hit the line as a hazard tree with the potential to strike the line. PG&E
14   defines "hazard tree" as a tree that is dead or shows signs of disease, decay or ground or root
15   disturbance and which may fall into or otherwise impact conductors, towers or guy wires before the
16   next inspection cycle. {See Biancardi Decl. H 11•) The orthoimagery results did not indicate that the
17   grey pine was "dead or show[ed] signs of disease, decay or ground or root disturbance and" may
18   have failed, only that the crown ofthe grey pine was within six feet ofthe circuit.^^
19   REPLY TO PG&E*SRESPONSE TO PARAGRAPH 36:

20           Mr. Biancardi's definition of"hazard tree" reflects the artificially narrow definition espoused
21   by some at PG&E to deflect attention from the plain language ofPublic Resource Code § 4293 that
22
            Orthoimagery does not identify leaning trees, because it is taken aerially and captures trees'
23
     crowns, not their bases. The location ofthe grey pine's base, depicted by the dot marked on Exhibit
24
     6 to the Declaration of Dario de Ghetaldi, was obtained by GPS surveys and scans taken after the
     Butte Fire, (de Ghetaldi Decl. Exhibit 4, Dkt. 1007-4 at 5-7.) The location ofa tree's base, and
25   therefore whether a tree is leaning, would not have been identifiable using the orthoimagery results.
     As noted in response to Paragraph 32,the inspectors who visited the location a few weeks prior to
26   the date on which the LiDAR image was taken did not note any abnormality with the subject tree
     requiring its removal.
27
                                                        82
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 84 of 113




 1   requires PG&E prevent contact between its power lines and "trees or portions thereofthat are
2    leaning toward the line which may contact the line from the side or may fall on the line."
3            As set forth in Paragraph 23,the CPUC interprets the statute to require "utility companies to
4    maintain specific clearances ... between electric power lines and all vegetation. [Emphasis added.]'
5    (See also Replies to PG&E's Response to Paragraphs 22 and 32.)
6    PARAGRAPH 37 OF PLAINTIFFS'SUBMISSION:

7           "Manipulation ofthe July 2015 'point cloud' data shows the grey pine leaning toward and
             within six feet ofthe circuit, demonstrating the incompetence ofthe July 2015 foot patrol
8            inspectors who failed to identify the grey pine as in violation ofPublic Resources Code §
            4293.(de Ghetaldi Decl., Exhibits 5 and 6)."
9

10   RESPONSE TO PARAGRAPH 37:

11          PG&E admits that the data shows the crown ofthe grey pine within six feet ofthe circuit,
12   (de Ghetaldi Decl. Exhibit 4, Dkt. 1007-4 at 23.) For the reasons set forth in its response to
13   Paragraph 34,PG&E denies that its contractors were "incompetent". PG&E also denies that it was
14   in violation ofPublic Resources Code § 4293. Section 4293 required four feet ofclearance around
15   the 12 kV conductor that the grey pine contacted. In its Investigation Report regarding the Butte
16   Fire, CAL FIRE, which investigated the potential cause ofthe Butte fire, did not allege that PG&E
17   violated Public Resources Code § 4293.

18   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 37:

19           Geisha Williams,former CEO ofPG&E,admitted at her deposition that one ofthe violations
20   that the CPUC cited PG&E for relating to the Butte Fire "was ultimately the gray pine made contact
21   with the electric line. So by having made contact it absolutely violates the clearance requirement
22   [Emphasis added.]" (Supp. de Ghetaldi Decl., H 12, Williams Depo. TX,Ex. 15, p. 93:5:22.)
23           The Cal Fire Investigation Report did not contain the legal conclusion that PG&E violated
24   Public Resources Code § 4293. However,the probative value or even the relevance ofthat fact is
25    highly questionable given that the CPUC cited PG&E for violation ofGO 95, Rule 31.1, stated facts
26    in its citation that would have supported a citation for violation ofPublic Resources Code § 4293,
27
                                                        83
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 85 of 113




 1   and fined PG&E $8 million, (de Ghetaldi Decl., Dkt. 1007, pp. 1-2; see Reply to PG&E's Response

2    to Paragraph 25.)

3    PARAGRAPH 38 OF PLAINTIFFS'SUBMISSION:

4                  "C. PG&E Can Develop Ways to Monitor Local Conditions in Wildfire Prone
                         Areas
5
            After the 2007 wildfires, SDG&E significantly increased its ability to monitor local
6           conditions and assess those conditions for fire risk. SDG&E installed 167 anemometers,or
            wind measuring devices. It hired three meteorologists *who provide operational
7           weather information' and *fonr experienced fire professionals who provide advice
            about fire risk and mitigation.'(Pitre Deck, Exhibit I, pg. 2-1)."
8

9    RESPONSE TO PARAGRAPH 38:

10          PG&E admits that Paragraph 38 accurately paraphrases and quotes from an SDG&E
11   document related to Wood-to-Steel pole replacement. (Pitre Deck, Exhibit 1, Dkt. 1006-9 at 3.). As
12   detailed in Response to Paragraph 15, as part ofits Wildfire Safety Plan,PG&E is implementing
13   several measures designed to enhance its situational awareness in HFTDs.
14   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 38:

15          Refer to Paragraphs 2,3,4 and 5 responses. Further, nothing in PG&E's response provides
16   evidence as to what PG&E has actually done. Instead PG&E simply claims it "is implementing
17   measures.


18   PARAGRAPH 39 OF PLAINTIFFS'SUBMISSION:

19          "According to the CPUC and CAL FIRE,these efforts have been successful: '[the CPUC
            Safety and Enforcement Division] and CAL FIRE have evaluated the benefits achieved by
20          San Diego Gas & Electric(SDG&E)through the use and implementation ofinformation
            learned from its network of weather stations and concluded that it provides substantial
21
            benefit to wildfire risk mitigation, system planning and hardening, operational awareness and
22
            emergency response.'(See Pitre Deck, Exhibit G,pg. 2)."

23
     RESPONSE TO PARAGRAPH 39:

24
            PG&E admits that Paragraph 39 accurately quotes from the CPUC Safety and Enforcement
25
     Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and Recommendation Report
26
     (Sept. 19,2018).
27
                                                      84
28        ATTOEINEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 86 of 113




 1          PG&E agrees that monitoring local conditions in HFTDs can be an important tool in

2    preventing and responding to wildfires. As detailed in Response to Paragraph 15, as part of its

3    Wildfire Safety Plan,PG&E is implementing several measures designed to enhance its situational
4    awareness in HFTDs.

5    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 39:

6           Refer to Paragraphs 2, 3,4 and 5 responses. Further, nothing in PG&E's response provides
7    evidence as to what PG&E has actually done. Instead PG&E simply claims it "is implementing"
8    measures.



9
     PARAGRAPH 40 OF PLAINTIFFS* SUBMISSION:
10          "Regrettably, it was not until after the North Bay Fires that PG&E announced it would
            install around 200 new weather stations in its service territory that would feed real-time
11
            weather data to a wildfire safety team that would interpret the data relative to wildfire risk.
12          But PG&E did not plan to complete the installation of the new weather stations until
            Hhe end of the vear\ Le. after the Camn Fire hit.* However,PG&E certainly understood,
13          and has understood historically, the importance oflocal weather conditions in assessing fire
            danger, as Kevin Dasso,PG&E Vice President of Electric Asset Management in July 2018
14          stated:

15
                      We saw first-hand last year how extreme weather events driven by climate change
16
                      are causing unprecedented and unanticipated wildfires. Adding new weather
                      stations in high fire-threat areas across our service area enhances our weather
17                    forecasting and modeling to help bolster wildfire prevention and response efforts
                      and keep our customers safe.
18
                      PG&E has historically used weather forecast data for many purposes, mainly for
19
                      predicting storm damage and for assessing fire danger.Its team ofmeteorologists,
20
                      which includes fire-weather specialists, performs daily monitoring ofcurrent and
                      forecast weather patterns and fire threat projections using in-house and publicly
21                    available data from the National Weather Service, CAL FIRE, US Forest Service
                      and more. This information helps PG&E predict when and where the fire threat
22                    will be high or extreme so additional steps can be taken to keep critical
                      infrastructure, utility crews and communities safe.
23
                      With these new weather stations, PG&E will be able to capture additional real
24                    time data related to temperature, wind speeds and humidity levels to provide
                      improved awareness of current fire danger conditions. PG&E's meteorologists
25                    will feed information to the company's new Wildfire Safety Operations Center
                      team to review data and determine any needed action to help reduce wildfire
26                    risks.*

27
                                                        85
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 87 of 113




                    *[FN 6]: https://www.pge.com/en/about/newsroom/newsdetails/index.page7ti-
 1
                    tle=20180716jpge_adds_over_50_new_weather_stations_to_advance_forecasti
                    ng_abilities_better_predict_extreme_weather_and_wildfire_potential.
2

3                   *[FN7]: Id."

4
     RESPONSE TO PARAGRAPH 40:
5
            PG&E admits that Paragraph 40 accurately paraphrases and quotes from a July 16,2018
6
     press release announcing that PG&E would install approximately 200 new weather stations by the
7
     end of2018. The quoted material accurately reflects that monitoring weather is an important part of
8
     PG&E's work, and PG&E has long had a team of meteorologists using internal and external data and
9
     modeling to assess storm and fire danger. PG&E denies Plaintiffs' suggestion that PG&E was slow
10
     to install additional weather stations. As discussed below, the scope ofthe threat of catastrophic
11
     fires in Northern California changed with the October 2017 North Bay Wildfires. {See Response to
12
     Paragraph 50.) PG&E responded by developing a comprehensive set ofadditional fire mitigation
13
     tools and continues to implement and improve and those measures today.
14
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 40:
15
            Refer to Paragraphs 2, 3,4 and 5 responses. Further, PG&E provides no evidence to support
16
     that its installation ofweather stations was not slow or that funding was not delayed for the project
17
     historically. Nor does PG&E provide evidence as to how many weather stations have been installed
18
     in the North Bay Counties, and whether a weather station close to Paradise was providing PG&E
19
     with real-time data to assist it with its decision not to proactively de-energize lines that fateful day.
20
     PARAGRAPH 41 OF PLAINTIFFS^ SUBMISSION:
21
                    "D. PG&E Can De-Energize Lines In Wildfire Prone Areas When Local
                       Conditions Indicate an Extreme Risk for a Catastrophic Wildfire
22

23
                            "i.     In 2008,SDG&E Began Shutting OffPower to Protect Public
                                    Safety
24
            In October 2007, Santa Ana winds caused SDG&E's overhead power lines to ignite the
25
            Witch Fire, the Guejito Fire, and the Rice Fire.(Pitre Decl., Exhibit N,CPUC Decision 09-
            09-030 at pg 24). Together, those fires burned more than 200,000 acres and 1,800 buildings
26          and killed two people.(Id.)"

27
                                                         86
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 88 of 113




 1   RESPONSE TO PARAGRAPH 41;

2           PG&E admits that the CPUC's September 2009 Decision 09-09-030 states that the Witch,

3    Guejito and Rice fire combined burned more than 200,000 acres and 1,800 buildings and killed two

4    people, but notes that the decision states that Santa Ana winds "reportedly" caused SDG&E lines to

5    ignite the fires, and the CPUC specified that its decision "does not prejudge any issues being
6    addressed in [the Witch, Guejito and Rice fire] Investigations". (Pitre Decl. Exhibit N,Dkt. 1006-14
7    at 27, n. 26.)

8    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 41:

9            As PG&E is aware, SDG&E paid enormous fines and settlements related to the Witch,
10   Guejito and Rice Fires due to findings that its equipment caused those fires. On April 22,2010,the
11   CPUC announced:"The California Public Utilities Commission(CPUC)today approved two

12   settlement agreements that resolve its investigations into the Witch, Rice, and Guejito fires of
13   October 2007 in the San Diego area. The CPUC approved a settlement between its Consumer
14   Protection and Safety Division(CPSD)and San Diego Gas and Electric Company(SDG&E)under
15   which SDG&E will pay $14.4 million to the state's General Fund."(Pitre Deck,Ex.26).^
16
     PARAGRAPH 42 OF PLAINTIFFS'SUBMISSION:
17          "A year later, in December of2008,SDG&E submitted an Emergency Power Shut-OffPlan
            for review by the CPUC.SDG&E sought permission to turn off electricity during periods of
18
            extreme fire danger in order to prevent its overhead power lines from igniting potentially
19          catastrophic wildfires.(Pitre Decl. Exhibit N [Decision 09-09-030] pgs. 3-4)."

20
     RESPONSE TO PARAGRAPH 42;

21
             PG&E admits that Paragraph 42 accurately summarizes information in CPUC Decision 09-
22
     09-030.

23
     REPLY TO PG&E'S RESPONSE TO PARAGRAPH 42:
24
             None.

25
     PARAGRAPH 43 OF PLAINTIFFS'SUBMISSION:
26
            "Although the CPUC rejected SDG&E's plan at that time, the CPUC made clear that it
27           believed all utilities were presently legally obligated to de-energize lines that would present a
                                                        87
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 89 of 113




            safety risk under extreme weather conditions pursuant to Public Utility Code Section 451 and
 1
            399.* (Id. at pg 61).
2
            SDG&E's statutory obligation to operate its system safely requires SDG&E to shut off
3           its system if doing so is necessary to protect public safety. For example, there is no
            dispute that SDG&E may need to shut off power in order to protect public safety if
4           Santa Ana winds exceed the design limits for SDG&E's system and threaten to topple
            power lines onto tinder dry brush. (Id. at pgs 61-62)
5
            *[FN 8]: The Commission noted that in 2003 SCE implemented a temporary program to
6
            shut off power to rural areas to protect against the possibility ofstrong winds causing dead
7
            trees to fall onto its power lines and igniting a wildfire.(Pitre Decl. Exhibit N [Decision 09-
            09-030] pg. 40). SCE did not wait for the CPUC's permission to initiate the program.(Id.) It
8           put the program in place then got the CPUC's blessing later.(Id.). During the time SCE's
            power shut-off program was in effect, SCE shut off power one time.(Id. at 41). When SCE
9           inspected its power lines prior to re-energization, it found six locations where trees had fallen
            onto the lines.(Id.). SCE credited the de-energization with preventing a catastrophic wildfire.
10
            (Id. at 41)."
11
     RESPONSE TO PARAGRAPH 43:
12
            PG&E admits that Plaintiffs' quotation from CPUC Decision 09-09-030 at pages 61-62 is
13
     accurate but otherwise disputes Plaintiffs' characterization ofthe decision. In its application,
14
     SDG&E sought pre-approval to turn offelectricity to certain regions during periods of high fire
15
     danger.2^ (Pitre Decl. Exhibit N,Dkt. 1006-14 at 5-6.) The CPUC rejected SDG&E's request. The
16
     CPUC noted that if SDG&E exercised its discretion and shut off power in an emergency situation to
17
     protect public safety, the CPUC could subsequently review whether that decision was reasonable
18
     based on its prudent operator standard. (See id. at 64-65.)
19
            The portion ofthe CPUC's decision Plaintiffs quote states that"SDG&E may need to shut
20

21
        23 PG&E notes that "[a]ll the intervening parties except SCE oppose[d] SDG&E's Power Shut-
22   OffPlan". (Pitre Decl. Exhibit N,Dkt. 1006-14 at 10.) The intervening parties included the Mussey
     Grade Road Alliance, Pacific Bell Telephone Company d^/a AT&T California and affiliated
23
     entities, the California Cable and Telecommunications Association, the California Farm Bureau,
24
     CoxCom,Inc., and Cox California Telecom, L.L.C., the CPUC's Consumer Protection and Safety
     Division, CTIA-The Wireless Association, the CPUC's Division of Ratepayer Advocates, Disability
25   Rights Advocates,the San Diego County Superintendent ofSchools, a consortium ofsix municipal
     water districts(Valley Center Municipal Water District, Ramona Municipal Water District, Padre
26   Dam Municipal Water District, Rainbow Municipal Water District, Fallbrook Public Utilities
     District, and Yuima Municipal Water District), and Utility Consumers Action Network. (Id. at 33.)
27
                                                        88
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 90 of 113




 1   off power in order to protect public safety if Santa Ana winds exceed the design limits for SDG&E's

2    system and threaten to topple power lines onto tinder dry brush", {id. at 61-62(emphasis added)),

3    not that it is legally obligated to do so. Indeed, Plaintiffs' next paragraph recognizes that in 2012,

4    the CPUC felt compelled to clarify that Decision 09-09-030 should not be interpreted "as an outright
5    rejection ofthe option ofshutting off power to prevent fire", {see infra ^ 44), which is inconsistent
6    with Plaintiffs' claim that Decision 09-09-030 stated that utilities were legally obligated to de-

7    energize under extreme weather conditions.^"^
8           With respect to footnote 8,PG&E admits that Plaintiffs accurately summarize the CPUC's
9    statements in Decision 09-09-030 regarding SCE's temporary program to shut off power in effect
10   from 2003 to 2005.

11   REPL Y TO PG&E'S RESPONSE TO PARAGRAPH 43:

12          PG&E contends that the CPUC Decision 09-09-030 does not support a clear statement from
13   the CPUC that a utility has a legal obligation to shut off power ifsafety reasons necessitate it. This
14   contradicts the exact language ofthe CPUC decision, which states:"SDG&E's statutory obligation
15   to operate its system safely requires SDG&E to shut off its system if doing so is necessary to protect
16   public safety."

17
     PARAGRAPH 44 OF PLAINTIFFS^ SUBMISSION;
18
                            "ii.    Investor Owned Utilities were Notified by the CPUC that they
19                                  Could Include Proactive De-energization as Part of Their Fire
                                    Prevention Plans Five Years Before the 2017 North Bay Fires
20
            In 2012,the CPUC revisited its decision to deny SDG&E's plan, clarifying that it should not
21          have been interpreted as an outright rejection ofthe option ofshutting off power to prevent
22
            fires.(Pitre Decl. Exhibit O [Decision 12-01-032] pg. 53). The Commission explained that a
            utility could include de-energization as part of its fire-prevention plan but must first file an
23

24
            Moreover, much of Decision 09-09-030 discusses why de-energization itself poses significant
     safety risks, including a potentially increased risk of wildfire ignitions. {See id. at 45.) The CPUC
25   stated that it would approve SDG&E's Power Shut-OffPlan only ifSDG&E could demonstrate that
     "shutting off power results in a net reduction in wildfire ignitions during hazardous fire conditions
26   and "the benefits ofSDG&E's Power Shut-OffPlan outweigh the adverse impacts". {Id. at 44.) The
     CPUC decided that SDG&E did not satisfy that standard. {Id. at 71.)
27
                                                        89
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 91 of 113




               application for authority to do so.(Id. at 51).'The application shall demonstrate with a cost-
 1
               benefit analysis developed in accordance with the guidance provided by D.09-09-030 that the
2
               benefits ofshutting off power in terms ofa net reduction in wildfire ignitions outweigh the
               substantial costs, burdens, and risks that shutting off power would impose on customers and
3              communities affected by the shut off. The application must also include mitigation measures
               to reduce or eliminate the inevitable adverse impacts caused by shutting off power.'{Id. at
4              51-52;see also Ordering Paragraph 6 at pg 175)."
5
     RESPONSE TO PARAGRAPH 44;
6
               PG&E admits that Paragraph 44 accurately quotes from pages 51 to 52 ofthe CPUC's
7
     January 2012 Decision 12-01-032 and that the CPUC states in the decision that Decision 09-09-030
8
     should not be interpreted as a rejection ofthe option ofshutting off power to prevent fires. PG&E
9
     disputes Plaintiffs' characterization ofthe decision as "revisiting" the CPUC's decision to deny
10
     SDG&E's proactive de-energization plan. As described by the CPUC,Disability Rights Advocates
11
     "represent[ed] that SDG&E... refused to commit to any plan for notifying customers when
12
     SDG&E anticipate[d] that it w[ould] shut off power for safety reasons pursuant to its statutory
13
     authority, or for helping customers to cope with statutory shut offs by providing shelter, evacuation
14
     assistance, generators, or financial assistance." (Pitre Decl. Exhibit P,Dkt. 1006-16 at 9.) Disability
15
     Rights Advocates was "concerned that shutting off power without notice or mitigation w[ould] place
16
     SDG&E's residential customers at serious risk, especially those with disabilities". {Id.) Disability
17
     Rights Advocates therefore petitioned the CPUC to modify Decision 09-09-030 to address these
18
     issues.
19
               In Decision 12-01-032, the CPUC thus considered and decided whether to adopt additional
20
     regulations "to reduce the fire hazards associated with overhead power-line facilities and aerial
21
     communication facilities in close proximity to power lines" as a part ofthe CPUC's Order Instituting
22
     Rulemaking to Revise and Clarify Commission Regulations Relating to the Safety ofElectric Utility
23
     zmd Communications Infrastructure Provider Facilities("Safety OIR"). (Pitre Decl. Exhibit O,Dkt.
24
     1006-15 at 9.)
25
               Notably,the CPUC found in Decision 12-01-032 that the wildfire risk in Northern California
26
     was not comparable to that in Southern California, holding that"we will require investor-owned
27
                                                         90
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 92 of 113




 1   electric utilities (electric lOUs)in Southern California to develop plans to reduce the risk ofsevere
2    windstorms igniting power-line fires during periods ofhigh fire danger"{id. at 55), but that "[u]nlike
3    Southern Califomia, the need for electric utilities to develop fire-prevention plans in Northern
4    California is not clear cut. To our knowledge,there has never been an instance in Northern
5    Califomia where strong winds have caused power lines to ignite large-scale wildfires". {Id. at 56
6    (footnote omitted)).

7           When the conditions in Northern Califomia changed with the October 2017 North Bay

8    Wildfires, PG&E developed a comprehensive de-energization program—its Public Safety Shutoff
9    ("PSPS")program—in advance ofthe 2018 fire season. {See WSP at 94-109(describing
10   development ofPG&E's PSPS program, scope ofcurrent program and planned enhancements).) As
11   discussed in more detail below, that program was modeled on SDG&E's proactive de-energization
12   program after performing extensive benchmarking with SDG&E in a variety ofareas, including
13   meteorology, operational processes, emergency response, restoration, communications and customer
14   support. {See Response to Paragraph 50.)

15   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 44:

16          In regard to PG&E citation to CPUC Decision 12-01-032 regarding the CPUC's knowledge
17   ofa prior instance "in Northem Califomia where strong winds have caused power lines to ignite
18   large-scale wildfires," we refer the Court(and the CPUC)to Paragraphs 2, 3,4 and 5 responses
19   where these wildfires had been clearly documented by federal, state, and local govemment agencies.
20   Not to mention,PG&E caused several ofthem and paid significant fines and settlements related to
21   those fires. Therefore,to claim ignorance ofthese events is not forthright.
22   PARAGRAPH 45 OF PLAINTIFFS'SUBMISSION:

23          "ADDroximatelv four months later, the CPUC issued a decision authorizing SDG&E to
            proactivelv shut off power in emergency situations when necessary to protect public
24          safety.(Pitre Decl. Exhibit P [Decision 12-04-024] pg. 35)."
25

26

27
                                                       91
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 93 of 113




 1   RESPONSE TO PARAGRAPH 45:

2           PG&E denies Plaintiffs' characterization ofthe CPUC's April 2012 Decision 12-04-024 and
3    clarifies that Decision 12-04-024 reviewed a petition by the Disability Rights Advocates to modify
4    Decision 09-09-030,(see supra ^^142-43),"to provide notice and mitigation, to the extent feasible
5    and appropriate, whenever SDG&E shuts off power for public-safety reasons." (Pitre Decl. Exhibit
6    P, Dkt. 1006-16 at 4.) The decision did not mandate that SDG&E proactively shut off power but
7    provided additional guidance with respect to the CPUC's earlier determination (in Decision 09-09-
8    030)that SDG&E had the statutory authority to shut off power in order to protect public safety. {Id)
9    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 45:

10          None.

11
     PARAGRAPH 46 OF PLAINTIFFS'SUBMISSION;
12          "Since 2014.SDG&E*s electrical equipment has only caused 109 wildfires with only
            ONE wildfire being over 10 acres,and even that fire was contained before it reached
13
            300 acres.(See Pitre Decl., Exhibit A[CPUC Fire Incident Data submitted by PG&E,
14          SoCalEd, and SDG&E for 2014-2017]). Compare that to PG&E who caused 1552
            wildfires during the same timeframe with 68 of those fires burning over 10 acres* (Id.)'
15

16   RESPONSE TO PARAGRAPH 46:


17          PG&E admits that Paragraph 46 accurately calculates the number offire incidents reflected

18   in the CPUC Fire Incident Data for 2014-2017, but otherwise denies the accuracy ofParagraph 46

19   and offers the following additional clarification. First, the data Plaintiffs cite excludes the 2018 fire

20   season, during which SDG&E reported two fire incidents over ten acres. {See CPUC Feb.6 Br.,

21   Dkt. 1010 at 4.) Second, a direct comparison does not take into account the significant differences

22   between SDG&E's and PG&E's territories. As the CPUC explained in its supplemental submission

23   to the Court,"SDG&E's history and development of its de-energization program must be understood

24   in the context ofSDG&E's service territory, which is considerably smaller and less geologically

25   diverse than PG&E's." {Id. at 3.) PG&E's territory covers more than 17 times the acreage of

26   SDG&E's territory, and PG&E has approximately five times the number oftransmission and

27
                                                        92
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 94 of 113




 1   distribution line miles ofSDG&E.^^ {Id.) PG&E's territory includes more dense vegetation in more
2    rural areas than SDG&E's territory and, not surprisingly given its size, covers a far wider range of
3    climatic and topographical conditions. {See id.\ WSP at 18-19.) Third,the fact that an ignition does
4    not spread and result in a catastrophic wildfire is also a function ofconditions on the ground where
5    the ignition occurs (e.g., whether the location contains dry fuel).
6    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 46:

7           Refer to Paragraphs 2, 3,4 and 5 responses.

8
     PARAGRAPH 47 OF PLAINTIFFS'SUBMISSION:
9
                            "iii.   The CPUC Outlined Basic Factors for SDG&E to Consider Prior
10                                  to De-energization and Ordered SDG&E to Submit A Report
                                    Each Time It Shut OffPower to Prevent A Wildfire
11
            In its decision authorizing SDG&E to proactively de-energize power lines, the CPUC made
12
            clear that the utility should first deploy other measures as an alternative to shutting off power.
            'These measures include reliance on sensitive relay settings to shut off power in
13
            milliseconds if there is an electrical failure caused bv power lines falling to the ground
14           and disabling reclosers to keen power off until SDG&E can inspect its facilities to
             determine if it is safe to re-energize its power lines.'(Pitre Decl. Exhibit P [Decision 12-04-
15          024] pgs. 30-31)."

16
     RESPONSE TO PARAGRAPH 47;
17
            PG&E admits that Plaintiffs accurately quote from the CPUC's April 2012 Decision 12-04-
18
     024 at pages 30 to 31, but denies Plaintiffs' characterization ofthe decision as authorizing SDG&E
19
     to proactively de-energize {see supra Response to ^ 45), and clarifies that the decision states that
20
     SDG&E should rely on other measures "to the extent available" as an alternative to de-energization
21
     (Pitre Decl. Exhibit P, Dkt. 1006-16 at 32.). PG&E notes that, consistent with the CPUC's guidance,
22
     PG&E relies on alternatives to de-energization where possible because de-energization is a tool of
23
     last resort and refers to its response to Paragraph 20.
24

25          SDG&E serves two counties in Southern California covering approximately 4,100 square
     miles with 2,090 transmission and 23,479 distribution line miles. PG&E serves 44 counties in
26   Northern California covering approximately 70,000 square miles with 18,466 transmission and
     106,681 distribution line miles. Id.
27
                                                        93
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 95 of 113




1    REPLY TO PG&E*SRESPONSE TO PARAGRAPH 47:

2           None.

3
     PARAGRAPH 48 OF PLAINTIFFS^ SUBMISSION:
4           "SDG&E thereafter submitted a 39-page Fire Prevention Plan to the CPUC that provided 'a
            comprehensive inventory ofthe organizational and operational activities SDG&E undertakes
5
            in order to address the risk offire in the SDG&E service territory.'(Pitre Decl. Exhibit Q
6           [Attachment A to SDG&E Supplemental Advice Letter 2429-E-A 6/3/13 Fire Prevention
            Plan] pg. 4)."
7

8    RESPONSE TO PARAGRAPH 48:


9           PG&E admits that SDG&E submitted a Fire Prevention Plan to the CPUC in June 2013 and

10   that Plaintiffs accurately quote from page 4 ofthat plan, but clarifies that SDG&E submitted the plan

11   as required by Decision 12-01-032(the CPUC's order in the Safety OIR), not in response to

12   Decision 12-04-024(the CPUC's review ofits earlier decision regarding SDG&E's de-energization
13   program).

14   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 48:

15          None.


16   PARAGRAPH 49 OF PLAINTIFFS'SUBMISSION:

17          "With respect to de-energization, SDG&E explained that when the National Weather
            Service declared a Red Flag Warning,the utility would activate its Emergency
18          Operations Center-'a secure and dedicated facility which serves as a command center for
19
            SDG&E operations under high- threat conditions.'(Pitre Decl. Exhibit Q [Attachment A to
            SDG&E Supplemental Advice Letter 2429-E-A 6/3/13 Fire Prevention Plan] pg. 27). That
20          triggering event would also require certain senior managers and operating personnel to report
            to the Emergency Operations Center.{Id at pg 27). Those persons would then closely
21          monitor the electrical system and« if necessary,shut off power *in order to protect the
            public safety and defend against the threat that SDG&E*s electrical facilities will
22
            become a source of ignition.* (Id. at pg 27)."
23
     RESPONSE TO PARAGRAPH 49:
24
            PG&E admits that Plaintiffs accurately summarize and quote portions ofSDG&E's June
25
     2013 Fire Prevention plan at page 27, but clarifies that the cited section does not concern SDG&E's
26
     Power Shut-OffProgram specifically. Instead, de-energization is identified as one ofa number of
27
                                                      94
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 96 of 113




 1   "appropriate and timely actions" SDG&E might take "as necessary in order to protect the public
2    safety and defend against the threat that SDG&E's electrical facilities will become a source of
3    ignition". (Pitre Deck Exhibit Q,Dkt. 1006-17 at 33-37.)

4    REPLY TO PG&E*S RESPONSE TO PARAGRAPH 49:

5           None.

6    PARAGRAPH 50 OF PLAINTIFFS'SUBMISSION:

7                          "iv.    PG&E Resisted the Notion of Utilizing De-energization to Prevent
                                   Wildfires Until After the North Bay Fires
8

9
            PG&E did not follow SDG&E's lead and implement a comprehensive approach to prevent
            wildfires. After the October 2017 fires erupted, the CPUC asked the following question as
10          part of its post-fire investigation:

11                  Some utilities, for example SDG&E, have procedures in place to proactively de-
                    energize power lines when weather conditions indicate extremely high risks offires
12                  (based on temperature, humidity, wind-speed and other factors). Does PG&E have
                    similar procedures in place?
13

14
                    (Pitre Deck Exhibit R [10/17/17 PG&E Response to Safety and Enforcement
                    Division Question No. 5])"
15
     RESPONSE TO PARAGRAPH SO:
16
            PG&E admits that Plaintiffs accurately quote the CPUC Safety and Enforcement Division's
17
     Question 5, but denies Plaintiffs' suggestion that PG&E should have implemented a proactive de-
18
     energization program at the time that SDG&E did so. PG&E refers to its response to Paragraph 44
19
     with respect to wildfire risk in Northern California.
20
            In its 2012 Safety OIR decision, the CPUC found that the need for fire prevention plans in
21
     Northern Califomia was "not clear cut" as it was in Southern California and noted that to its
22
     knowledge "there has never been an instance in Northern Califomia where strong winds have caused
23
     power lines to ignite large-scale wildfires". (Pitre Deck Exhibit O,Dkt. 1006-15 at 56.) It was not
24
     until July 2018 that the CPUC expanded its de-energization regulations to apply to all investor
25
     owned utilities, which it did because "[rjecent Califomia experience with wildfires demands that we
26
     enhance existing de-energization policy and procedures". CPUC Resolution ESRB-8(July 16,
27
                                                       95
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 97 of 113




 1   2018), at 5, available at httD://docs.CDuc,ca.gov/PublishedDocs/Published/G000/M218/Kl86/-
2    218186823.PDF.^^ As the CPUC has reiterated in each of its decisions concerning de-energization,

3    shutting offthe power poses significant public safety risks and should only be used as a last resort
4    after carefully balancing the relative risk of wildfire ignitions against the substantial costs, burdens
5    and risks that shutting off power imposes. {See id. at 4; Pitre Deck Exhibit N,Dkt. 1006-14 at 5,63-
6    64; Pitre Decl. Exhibit P,Dkt. 1006-16 at 32-33.) PG&E respectfully submits that the calculus for
7    determining that a de-energization program was a necessary additional wildfire mitigation measure
8    in Northern California did not shift until after the October 2017 fires.

9           Following the October 2017 North Bay Wildfires, PG&E developed a comprehensive de-
10   energization program—its Public Safety Power Shutoff("PSPS")program—in advance ofthe 2018
11   fire season. {See WSP at 94-109(describing development ofPG&E's PSPS program,scope of
12   current program and planned enhancements).) PG&E's PSPS program was modeled on SDG&E's
13   proactive de-energization program after performing extensive benchmarking with SDG&E in a
14   variety ofareas, including meteorology, operational processes, emergency response, restoration,
15   communications and customer support. {Id. at 95.) In particular, PG&E utilized SDG&E's
16   methodology for determining the circumstances under which it would initiate a PSPS, its early
17   steikeholder communication strategy (including with customers) and its methods for determining
18   readiness for post-event patrols and verifying the safety ofoverhead facilities before re-energization.
19   {Id. at 95-96.)

20           Consistent with SDG&E's de-energization plan, before making the decision to de-energize,
21   PG&E considers numerous real-time factors, including red flag warnings, wind, weather and fuel
22   conditions, ignition spread modeling and on-the-ground observations from its Emergency Operations
23

24
            The CPUC noted in its press release that prior to that time "regulations regarding de-
     energization applied only to San Diego Gas & Electric. Today's decision extends the existing
25   regulations to all electric investor-owned utilities in California and also strengthens the
     requirements." CPUC Press Release,"CPUC Strengthens Utility Public Notice Requirements for
26   De-energizing in Emergencies"(July 12,2018), available at
     http://docs.cpuc.ca.gOv/PublishedDocs/Published/G000/M217/K918/217918600.PDF.
27
                                                         96
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 98 of 113




 1   Center teams. {Id. at 97-98.) PG&E also developed (based on SDG&E's practices) a

2    comprehensive notification system designed to provide early and continuous communications with

 3   customers, local communities, first responders, health care facilities and other critical service

4    providers, including in-person notification as needed for Medical Baseline customers.^' {Id. at 100-
5    109.)

6            In addition, like SDG&E,PG&E is implementing several key enhancements to its de-

7    energization program in 2019, including increased density of weather stations and improved base

8    meteorological modeling. {Id. at 87-88.) PG&E has also engaged the same company that SDG&E
9    used to develop an advance fire ignition spread model tailored to PG&E's service area to help focus
10   on the areas ofhighest risk. {Id. at 96.)

11           To be clear, PG&E did not—^and cannot—^adopt SDG&E's program wholesale because each

12   system is different both in terms of its construction and the risks confronting the utility based on

13   environmental, geographic and human factors; rather, using SDG&E's best practices,PG&E
14   developed its de-energization program to fit the attributes ofPG&E's service territory.^^ {Id.) In
15   fact, in 2019,PG&E will expand its program's scope to include high voltage transmission lines(500
16   kV and below)in the Tier 2 and Tier 3 HFTD areas. {Id.)

17   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 50:

18           Refer to Paragraphs 2,3,4,5 and 44 responses. Further, nothing in PG&E's response
19   provides evidence as to what PG&E has actually done. Instead PG&E simply claims it "is
20   implementing" measures.

21

22

23
             Medical Baseline customers are customers who rely on life-sustaining medical equipment that
24   requires electricity or who require life-sustaining temperature control from heat and/or air
     conditioning.
25
            For example, SDG&E's de-energization decision factors include a Santa Ana Wildfire Threat
26   Index. However, because Santa Ana winds are not prevalent in PG&E's Northern California service
     territory, PG&E's de-energization decision factors do not include a similar index.
27
                                                        97
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 99 of 113




 1   PARAGRAPH 51 OF PLAINTIFFS^ SUBMISSION:

2           "PG&E replied, in pertinent part:'PG&E does not have a procedure to de-energize power
            lines and thereby disable power service to its customers in advance of weather conditions that
3           indicate extreme fire risk.* (Pitre Decl. Exhibit R [10/17/17 PG&E Response to Safety and
            Enforcement Division Question No. 5])"
4

5    RESPONSE TO PARAGRAPH 51:

6           PG&E admits that Plaintiffs accurately quote the first sentence ofPG&E's response to the
7    SED's Question No.5 and refers to its Response to Paragraph 50 for further clarification.
8    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 51:

9           Refer to Paragraphs 2,3,4,5 and 44 responses. Further, nothing in PG&E's response
10   provides evidence as to what PG&E has actually done. Instead PG&E simply claims it "is
11   implementing" measures.

12   PARAGRAPH 52 OF PLAINTIFFS'SUBMISSION:

13          "In response to the 2017 North Bay Fires,PG&E created a Community Wildfire Safety
            Program.(Pitre Decl. Exhibit S [Sept. 2018 PG&E Public Safety Power ShutoffPolicies and
14          Procedures] pg. 1)One component ofthat program was the 'Public Safety Power Shutoff -
            PG&E's 'policies and procedures related to proactively turning off power for safety — and
15
            later restoring power — when necessary due to extreme weather and wildfire danger.'(Id.)"
16
     RESPONSE TO PARAGRAPH 52:
17
            PG&E admits Paragraph 52.
18
     REPLY TO PG&E'SRESPONSE TOPARAGRAPH 52:
19
            None.
20

21   PARAGRAPH 53 OF PLAINTIFFS^ SUBMISSION;

22                         "v.    In the Days and Hours Leading Up to the Camp Fire,PG&E
                                   Notified Paradise That It Was Considering De-Energization,But
23                                 Never Turned the Power Off
24
            PG&E was aware in advance ofthe Camp Fire ofthe extreme fire danger presented by
25          weather conditions on November 8,2018. Two days earlier, on November 6,PG&E
            activated its Emergency Operations Center(EOC)'due to forecasted weather conditions with
26          increasing fire risk.'(Pitre Decl., Exhibit K[PG&E 11/2/7/2018 ESRB-8 Compliance Report
            for Potential Proactive De-energization]). PG&E then began notifying customers that it might
27
                                                      98
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 100 of 113




            be shutting down power in certain Northern California counties, including Butte County,on
 1
            November 8 due to forecasted high winds and low humidity."
2
     RESPONSE TO PARAGRAPH 53:
3
            PG&E admits that it was monitoring the risk ofextreme weather conditions and the potential
4
     for extreme fire danger presented by those weather conditions in advance ofNovember 8,2018.
5
     PG&E activated its EOC on November 6,2018, and the same day, initiated communications
6
     regarding a potential PSPS event to state agencies (the CPUC,Cal OES,CAL FIRE and the
7
     Governor's GfTice), local first responders and community leaders, then initiated out-bound
8
     communications to approximately 70,000 customers across portions of nine counties, including
9
     Butte County, where the forecasted weather and wildfire potential indicated a high likelihood of
10
     impact to PG&E's equipment and facilities. (Pitre Decl. Exhibit K,Dkt. 1006-11 at 4.) PG&E
11
     continued to issue communications to potentially impacted customers multiple times from
12
     November 6 through November 8, as discussed in PG&E's response to Paragraph 54. {Id. at
13
     Appendix Table A-2.)
14
            For a complete and accurate description ofthe potential PSPS events ofNovember 6 to 8,
15
     2018,PG&E directs the Court to the PG&E Public Safety Power ShutoffReport to the CPUC. {See
16
     generally id. Exhibit K,Dkt. 1006-11.)
17
     REPLY TO PG&E*S RESPONSE TO PARAGRAPH 53:
18
            None.
19

20   PARAGRAPH 54 OF PLAINTIFFS* SUBMISSION:

21
            "PG&E followed up with 17 additional warnings over the next two days advising that it was
            going to shut off power on the morning ofNovember 8. PG&E's warnings referenced
22          forecasts ofsustained winds of20 to 30 miles per hour, with gusts of40 to 50 mph overnight
            Wednesday into Thursday and lasting until late afternoon.*
23
            *[FN 9]: https://www.mercurynews.eom/2018/l 1/09/pge-power-lines-may-have-sparked-
24          deadly-buttecounty- wildfire-according-to-radio-transmissions/."
25

26

27
                                                      99
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 101 of 113




 1   RESPONSE TO PARAGRAPH 54:

2           PG4&E denies the accuracy ofPlaintiffs' description of"17 additional warnings over the next

3    two days" in Paragraph 54. PG&E issued multiple notifications regarding the potential PSPS event

4    from November 6 to November 8,2018, via telephone messages, emails, texts, website notices, news

5    releases and social media. (Pitre Decl. Exhibit K,Dkt. 1006-11 at 4-6.) The notifications' content

6    varied over time and by location, and different language was used for different notification modes.
7    {Id. at Appendix Table A-2.) A November 7,2018 PG&E press release advised ofa potential power
8    shutoffon the morning ofNovember 8,2018, and stated that "sustained winds of20 to 30 miles per
9    hour, with gusts of40 to 45 miles per hour, are forecasted overnight Wednesday into Thursday".
10   (PG&E News Release(Nov. 7, 2018),PG&E Continues to Closely Monitor Weather Conditions
11   Ahead ofPossible Public Safety Power Shutoffin Parts ofEight Counties, available at
12   https://www.pge.com/en/about/newsroom/newsdetails/index.page?title=20181107_pge_continues_to
13   _closely_monitor_weather_conditions_ahead_ofjossible_public_safety_power_shutoff_in_parts_o
14   f_eight_counties.) Other notifications did not specify the timing of a potential shutdown or detail
15   wind speeds. {See, e.g., Pitre Decl. Exhibit K,Dkt. 1006-11 at Appendix Table-A2.)
16          For a complete and accurate description ofthe potential Public Safety Power Shutoffevents
17   ofNovember 6 to 8, 2018,PG&E directs the Court to the PG&E Public Safety Power Shutoff Report
18   to the CPUC. {See generally id. Pitre Decl. Exhibit K., Dkt. 1006-11.)
19   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 54:

20          None.

21
     PARAGRAPH 55 OF PLAINTIFFS'SUBMISSION:
22          "At 7:56 a.m. on the morning
                                 morning of November 8 - over an hour after the Camp Fire had
            already started - PG&E was still reporting that it mav be shutting off power due to the
23
            ^potential extreme fire danger*. Unfortunately^ PG&E never did turn offthe power and
24          86 people died."


25

26

27
                                                       100
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                           Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 102 of 113




 1   RESPONSE TO PARAGRAPH 55:

2           PG&E denies Paragraph 55 and objects to PiaintifFs' suggestion that its decision not to de-

3    energize its distribution lines on November 8,2018 was the reason that the town ofParadise was
4    tragically destroyed in the Camp Fire.

5           PG&E activated its Emergency Operations Center on November 6,2018,"due to forecasted
6    weather conditions with increasing fire risk, including forecasted high winds and extremely low
7    humidity". (Pitre Decl. Exhibit K,Dkt. 1006-11 at 4.) That same day,PG&E initiated out-bound
8    communications across nine counties notifying customers ofa potential PSPS event. {Id.) On
9    November 7, weather conditions remained consistent, nearing but not reaching forecasted levels that
10   would warrant a PSPS event. {Id.) By 1:00 p.m. on November 8, winds were decreasing, and
11   conditions were no longer forecast to approach levels warranting a PSPS event; consequently PG&E
12   did not shut off its lines. {Id. at 5.) Plaintiffs do not point to any evidence indicating that PG&E's
13   data were wrong or that the factors it considered in making its decision not to de-energize were
14   wrong.

15            For a complete and accurate description ofthe potential Public Safety Power Shutoffevents
16   ofNovember 6 to 8, 2018,PG&E directs the Court to the PG&E Public Safety Power Shutoff Report
17   to the CPUC. {See generally id. Pitre Decl. Exhibit K., Dkt. 1006-11.)
18   REPLY TO PG&E*S RESPONSE TO PARAGRAPH 55:

19            First,PG&E provides no evidence to contradict Plaintiffs' claims. Second, PG&E's claim
20   that "Plaintiffs do not point to any evidence indicating that PG&E's data were wrong or that the
21   factors it considered in making its decision not to de-energize were wrong," was not forthright at the
22   time it was made, as PG&Ejust announced on February 28,2019 that its equipment probably caused
23   the Camp Fire,(https://www.nytimes.eom/2019/02/28/business/energy-environment/pge-camp-
24   fire.html). PG&E had to have had some indication offault before it made the announcement
25   yesterday. Further, 86 deaths should be enough data to understand that PG&E made the wrong
26   decision not to de-energize.

27
                                                        101
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 103 of 113




 1

2             Although the Court did not order PG&E to respond to Plaintiffs' summary recommendations,

3    PG&E is committed to significantly reducing the ignitions caused by its power lines and agrees that
4    it must enhance its wildfire reduction programs to address the increased wildfire risk in Northern
5    California. It is focused on doing just that. To that end,PG&E already has taken many ofthe
6    measures Plaintiffs suggest it could take to mitigate wildfire risk and is continually working to
7    improve on those measures. PG&E thus addresses each ofPlaintiffs' summary recommendations
8    below.

9    A.       PG&E's Response to Plaintiffs' Short-Term Recommendations
10            i.     Immediate adoption of SDG&E's policies, practices and procedures for de-
                     energizing conductors during prescribed high wind and high fire danger
11                   conditions.

12
              As PG&E stated to the Court at the January 30 hearing, after performing extensive
13
     benchmarking with SDG&E in a variety ofareas relating to de-energization, including meteorology,
14
     operational processes, emergency response, restoration, communications and customer support,
15
     PG&E modeled its proactive de-energization processes and technologies on SDG&E's. In
16
     particular, PG&E utilized SDG&E's methodology for determining the circumstances under which it
17
     would initiate a PSPS,its early stakeholder communication strategy (including with customers) and
18
     its methods for determining readiness for post-event patrols and verifying the safety ofoverhead
19
     facilities before re-energization. (See WSP at 95-96.)
20
              Consistent with SDG&E's de-energization plan, before making the decision to de-energize,
21
     PG&E considers numerous real-time factors, including red flag warnings, wind speeds and gusts,
22
     weather and fuel conditions, ignition spread modeling^'and on-the-ground observations from its
23
     Emergency Operations Center teams. (Id. at 97-98.) SDG&E and PG&E both share similar
24

25
              SDG&E's ignition spread modeling is based on current climate conditions. In 2018,PG&E's
26   ignition spread modeling was based on historic climatology, but in 2019,PG&E is developing its
     ignition spread modeling on current climate conditions, consistent with SDG&E.
27
                                                       102
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 104 of 113




 1   methodologies for making de-energization decisions, with neither relying on a set algorithm, but

2    instead making the decision based upon an analysis of all relevant factors and criteria. {Id.)

3           PG&E also developed (based on SDG&E's practices) a comprehensive notification system
4    designed to provide early and continuous communications with customers, local communities, first
5    responders, health care facilities and other critical service providers, including in-person notification
6    as needed for Medical Baseline customers and the use of multiple methods of notification, including

7    phone, text, email, social media, local news and radio, to provide a wide reach ofany notices. {Id. at
8    100-109.) PG&E's practice, similar to SDG&E's, is to provide 48 hours' notice to potentially
9    impacted customers when and where possible.^® {Id. at 6.)
10          In addition, like SDG&E,PG&E is implementing several key enhancements to its de-
11   energization progreim in 2019, including increased system sectionalization, increased density of
12   weather stations and improved base meteorological modeling. {Id. at 95-96.) PG&E has also
13   engaged the same company that SDG&E used to develop an advance fire ignition spread model
14   tailored to PG&E's service area to help focus on the areas of highest risk. {Id. at 96.)
15          To be clear, PG&E did not—and cannot—adopt SDG&E's program wholesale because each
16   system is different both in terms of its construction and the risks confronting the utility based on
17   environmental, geographic and human factors; rather, using SDG&E's best practices,PG&E
18   developed its de-energization program to fit the attributes ofPG&E's service territory. {Id.) In fact,
19   in 2019,PG&E will expand its program's scope to include high voltage transmission lines(500 kV
20   and below) in the Tier 2 and Tier 3 HFTD areas. {Id.)
21           PG&E notes as well that its de-energization program is the current focus ofSB 901 and the
22   CPUC-initiated Rulemaking 18-12-005 and respectfully submits that the Court permit the various
23   stakeholders the opportunity to review and comment on PG&E's program.
24

25

26
            Because weather conditions can change rapidly,48 hours' notice is not always feasible.
27
                                                        103
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 105 of 113




            ii.     Immediate concentration of inspections, tree removal and trimming focused on
 1                  Tier 3-Extreme areas identified in the CPUC Fire-Threat Map.
2
            Although PG&E agrees that vegetation work should be prioritized based on areas ofhigh
3
     wildfire risk,PG&E does not agree that this work should focus only on Tier 3 HFTD areas. That is
4
     why the various wildfire reduction measures that PG&E implemented following the 2017 and 2018
5
     wildfires are focusing on both Tier 2 and Tier 3 HFTDs. It is not enough to focus only on Tier 3 as
6
     the Tier 2 HFTD areas also present an elevated risk of wildfire and this risk must be addressed.
7
     PG&E is focused on both Tier 2 and Tier 3 HFTD areas, and is taking a nuanced, data-driven
8
     approach to prioritizing wildfire reduction work, including vegetation management, within those
9
     areas, as even within each area the risk may vary. As discussed in its Wildfire Safety Plan,PG&E
10
     analyzed historical outages and corrective maintenance notifications to inform the type ofasset
11
     conditions that could lead to wildfire risk, and used this analysis to assess wildfire risk for individual
12
     circuits considering three components: (1)likelihood ofasset failure;(2)risk of wildfire spread and
13
     consequence; and (3)egress risk (z.e., ease of entering/exiting a town in the event ofan evacuation).
14
     (WSP at 32-34.)
15
            This updated wildfire risk circuit prioritization presents a more robust approach to assessing
16
     potential wildfire risk across PG&E's service territory—notjust those portions of its territory that
17
     are classified as Tier 3—^and therefore should be more effective at reducing wildfire risk than
18
     Plaintiffs' proposal. For example,PG&E used its findings to shift the timing ofits 2019 enhanced
19
     and accelerated inspection schedules(when each circuit will be inspected and subsequently worked),
20
     including vegetation management inspections. Similarly, PG&E is using this information to develop
21
     a new vegetation management distribution routine inspection cycle, which will take into
22
     consideration relative wildfire risk, regrowth patterns and local weather and environmental
23
     conditions throughout the year. PG&E anticipates that this will result in a substantially realigned
24
     routine vegetation management plan that schedules the highest risk circuits in both Tier 2 and Tier 3
25
     HFTD areas for inspection and work prior to the peak ofthe wildfire season, while at the same time
26

27
                                                         104
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 106 of 113




 1   scheduling inspection and work for other circuits such that they are inspected in accordance with

2    relevant state laws and regulations.

3
            iii.    Any prior ambiguity over clearing of hazard trees near lines must be clarified to
4                   specifically include overhanging branches.
5
            As CAL FIRE stated in its February 6,2019 submission, Public Resource Code § 4293
6
     requires that utilities remove overhanging branches that are within the applicable clearance area.
7
     {See CAL FIRE Br., Dkt. 1012 at 3.) Regardless of what the regulation requires, however, in Tier 2
8
     and Tier 3 HFTD areas, PG&E,as part ofthe Enhanced Vegetation Management Program, is
9
     removing overhanging branches around electric power lines even ifthey do not fall within the
10
     applicable clearance area. In 2019,PG&E plans to clear overhangs in approximately 2,450
11
     distribution circuit miles in Tier 2 and Tier 3 HFTD areas. On the electric transmission system, all
12
     circuits are planned to be inspected and worked in 2019 to remove overhangs.^^
13

14   B.     PG&E's Response to Plaintiffs' Long-Term Recommendations
15          i.      Evaluation and re-structure of the process used to assess and manage wildfire
                    risk.
16
                    As stated above in response to Plaintiffs' short-term recommendation two, in
17

18
     response to the increased wildfire risk in Northern California,PG&E s process to assess and manage
19
     wildfire risk has evolved since the October 2017 North Bay Wildfires, and PG&E continues to refine

20
     its process. PG&E agrees that it cannot continue to use its prior risk approach in light ofthe
21
     significantly increased risk of wildfire in its service territory. Accordingly, since October 2017,

22
     PG&E has made some significant refinements to its risk model. First,PG&E revised the number of
23
     overhead circuit miles considered to be exposed to wildfire risk based on the CPUC s January 2018

24

25          Due to the historically broader clearances maintained between transmission lines and
     vegetation and a practice ofpreventing direct overhangs oftransmission lines, the number oftrees
26   anticipated to require work to align the electric system with this scope will be significantly less than
     for the distribution system.
27
                                                        105
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 107 of 113




 1   HFTD Map. (WSP at 21.) In addition,PG&E began using wind-related outage data from certain

2    wind events and the data collected in connection with its Fire Incident Data Collection Plan for the

3    CPUC to further expand its understanding ofthe highest risk areas within the HFTD areas. {Id. at
4    25.) Second,PG&E updated its assumptions regarding the likelihood of various factors to cause
5    ignitions {e.g., vegetation, equipment failure) based on this change in overhead circuit miles as well
6    as more recent fire incident data. {Id. at 21.) This demonstrated to PG&E that the primary drivers
7    for ignition risk varied between distribution lines(vegetation) and transmission lines(animal
8    actions), providing insight into how risk mitigation options may need to be deployed. {Id. at 27-28.)
9    Third,PG&E has taken a more comprehensive evaluation of wildfire risk mitigation options,
10   including a detailed assessment ofthe likelihood that specific measures could have reduced past fire
11   incidents. {Id. at 22.) Finally,PG&E Meteorology's Fire Potential Index is applied to 91 locations
12   across the entire HFTD area to capture sections ofthe service area with consistent fuel, topography
13   and exposure to meteorological conditions at a more granular level for more accurate weather
14   forecasting. {Id. at 30.)

15                  Following the 2017 and 2018 wildfires,PG&E used its updated analysis to help
16   design and implement additional programs intended to address the increased wildfire risks as well as
17   improve situational awareness, mitigation and response. {Id. at 22.) This revised methodology, in
18   conjunction with benchmarking results from several other utilities, informed the basis for the EVM
19   and system hardening programs that PG&E has implemented. {Id. at 31.)
20                  In addition, PG&E is partnering with the B. John Garrick Institute for the Risk
21   Sciences, University of California Los Angeles to leverage the rigorous modeling used in the nuclear
22   power industry to perform thorough and complex wildfire risk assessments and management
23   planning. {Id. at 35.) PG&E has used a probabilistic risk assessment model for over 30 years at its
24   Diablo Canyon Nuclear Power Plant. {Id.) The model is regularly updated with, among other
25   inputs, state ofthe art analysis methodologies, and is capable of performing quantitative assessment
26   ofrisks from a multitude ofcomplex factors {e.g., seismic events, fire and flooding). {Id.) The
27   model can also quantitatively risk rank over 3,000 individual system components. {Id.) PG&E is
                                                       106
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 108 of 113




 1   planning to develop a similar model for wildfire risks for its electrical assets within HFTD areas.
2    (Id)

3            ii.    Adoption of a mandatory process for training and certification of individuals
                    assigned to identify trees that pose a hazard to electrical conductors,in addition
4                   to required continuing education and re-certiflcation of inspectors every three
                    years.
5
             As stated in response to Paragraph 31,PG&E contracts with well-established, large scale
6
     vendors who are qualified and trained. Although PG&E relies on these contractors to train their
7
     workers,PG&E requires that its contractors annually review PG&E's policies to drive consistency
8
     across its vegetation management work. In 2018,PG&E began requiring each contractor to submit a
9
     roster verifying that its employees were trained on the required PG&E procedures. PG&E also
10
     provides two days per year oftraining to all pre-inspectors to align on safety practices and relevant
11
     procedures and,in 2019,PG&E began implementing additional training modules for its vegetation
12
     management contract employees. For 2019,the first ofthese modules, covering key policies related
13

14
     to vegetation management patrols and tree work, is currently underway and.will continue through
     May 2019.
15
             Historically,PG&E has required supervising contract employees who oversee pre-inspectors
16
     to become certified arborists or certified utility specialists within one year of becoming a supervisor.
17
     Beginning in 2019,PG&E is also requiring that the pre-inspectors themselves become certified
18
     arborists or certified utility specialists within an allotted time ffame.^^ Many ofthese pre-inspectors
19
     hold industry certifications. PG&E plans to implement a program to verify and record contractor
20
     certifications later this year. Maintaining these certifications already requires completing continuing
21
     education requirements as well as recertification every three years.
22

23

24
            Pre-inspectors have a range of minimum qualifications depending on their seniority, and pre-
     inspector rank ranges from Levels I through IV. New pre-inspectors(CUF-I) must have, at a
25   minimum,one year of arboricultural experience or certifications as an arborist or utility specialist or
     a two-year degree or higher in a related field. CUF III pre-inspectors are required to become
26   certified arborists or utility inspectors within one year, eind a CUF-IV pre-inspector must already
     have said qualifications.
27
                                                        107
28          ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 109 of 113




 1          PG&E is also continuing to explore all available options to hire additional trained pre-
2    inspectors who will be employees ofPG&E,including by exploring partnerships with the relevant
3    unions and contractors to create new training programs so that additional qualified workers can be
4    deployed as soon as possible.

5
             iii.    Prohibition against Facility Protection work being carried over from year to
6                    year.

7
            PG&E has already implemented plans to significantly reduce the percentage oftrees that are
8
     carried over from one year to the next; these plans apply to all trees identified for work, not only
9
     facility protection trees.
10
             All trees identified for work by pre-inspectors are evaluated for the urgency ofthe required
11
     tree work. Iftree failure isjudged to be possibly imminent, a crew will be dispatched the same day.
12
     Trees can also be flagged for immediate follow up work, while trees that require work but show no
13
     near-term risk factors are scheduled following the standard process. The standard cycle time for
14
     trees exhibiting no near-term risk factors would be expected to be in the 60- to 90-day range after the
15
     completion ofthe pre-inspection activity. This means that some trees identified for work in one
16
     period (year, quarter, etc.) will not be worked on until the next period. Although these trees are
17
     sometimes referred to as "carryover" trees, they do not represent a higher risk or a risk left un-
18
     addressed; they are simply trees where the normal work cycle resulted in them falling on the other
19
     side ofa particular date.
20
             Given the current risk environment and PG&E's understanding that vegetation contact is the
21
     primary risk driver with respect to ignitions on its distribution lines, PG&E has taken steps to
22
     significantly reduce the percentage oftrees that are carried over from one year to the next.^^ To that
23

24

25
           Because of external factors beyond PG&E's control, such as customer refusals and certain
     environmental restrictions, it may be the case that PG&E has to carry over a limited number oftrees
26   from one year to another. For example,there may be instances in which work is delayed because a
     customer refuses to permit PG&E to conduct necessary vegetation management work or because a
27   particular environmental permit is required prior to the work's commencement. Where such
                                                        108
28         ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 110 of 113




 1   end,PG&E recently entered into new contracts in vegetation management services indicating that if

2    any contractor is unable to complete all ofthe work assigned to them,they are required to inform
3    PG&E and PG&E will, at the contractor's expense, locate additional resources to complete any

4    remaining work. PG&E is monitoring contractor compliance at both a regional and system-wide
5    level.

6             iv.    Establishing budgets and timetables for burying lines underground or insulating
                     lines in areas of higher fire danger.
7

8             PG&E already has a forecasted budget and timeline for burying lines underground or
9    insulating lines in HFTD areas and is already replacing overhead distribution primary and secondary
10   conductor with insulated conductor or engaging in targeted undergrounding in HFTD areas. (See
11   WSP at 63,66t67; 2020 General Rate Case, Dkt. 976-6 at 397-400.) In 2018,PG&E initiated
12   construction pilots to evaluate various overhead conductor and equipment configurations, including
13   potential undergrounding, and to develop best practices. PG&E completed initial insulated
14   conductor projects on approximately 17 circuit miles ofdistribution lines in 2018.
15            PG&E's target for 2019 is to complete 150 circuit miles, and in 2020-2022,PG&E forecasts
16   completing work on approximately 600 circuit miles per year. (WSP at 63.) The precise scope of
17   hardening work (e.g., whether to install insulated conductor or underground lines) will be site-
18   specific and dependent on local conditions. Where appropriate,PG&E may perform some
19   undergrounding ofselect overhead lines. PG&E intends to complete this work on 7,100 circuit
20   miles and expects that completion will take approximately ten years due to the constraints on
21   available qualified personnel and materials.

22

23

24

25

26   conditions exist,PG&E may be required to obtain permits or discontinue electric service to the area
     until the issue is resolved.
27
                                                       109
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 111 of 113




            V.      Corporate Governance: creation of a wildfire safety and risk management
 1                  committee composed of three qualified process safety and risk management
                    officers.
2

3           PG&E does not believe that the creation ofan additional committee is the most effective way

4    to further mitigate wildfire risk. As PG&E has previously discussed with the Court,there are several
5    layers ofregulatory oversight—^hoth state and federal—ofits activities. In addition to oversight
6    from these state and federal agencies, PG&E also has the oversight ofthe Monitor, whom PG&E has
7    invited to take a more active role in reviewing and monitoring the progress ofPG&E's wildfire

8    mitigation work. PG&E does not object to expanding the Monitor's remit, and is willing to consider
9    other enhanced controls in addition to those it is already implementing, hut does not agree that an

10   additional oversight committee is a necessary or efficient control.
11          Further, in 2018,PG&E initiated the Community Wildfire Safety Program("CWSP")to
12   work closely with first responders, customers and communities, to implement new and enhanced
13   safety measures to help reduce wildfire risk and to improve situational awareness and emergency
14   response. (WSP at 12.) The CWSP utilizes a risk-based approach to identify and address the assets
15   most at risk of wildfire ignition and in areas with greatest potential fire spread to inform the
16   development of wildfire and safety programs. {Id.)

17          To support this recommendation. Plaintiffs state that "independent analysis continues to
18   confirm that PG&E's safety culture and governance are lacking". (Plf. Br. at 15-17.) Two ofthe
19   three documents Plaintiffs cite in support ofthat claim, however—excerpts from a deposition
20   discussing PG&E's risk management program in 2007 and a 2011 report ofthe CPUC's Independent
21   Review Panel following the San Bruno gas explosion—do not speak to PG&E's safety culture and
22   governance today. The only recent review ofPG&E's safety culture that Plaintiffs cite is the May
23   2017 report ofNorthStar Consulting Group ("NorthStar"), whose recommendations PG&E actively
24   supports.

25          In August 2015,the CPUC opened a proceeding to review PG&E's safety culture and
26   engaged NorthStar to evaluate PG&E's "organizational culture, governance, policies, practices, and
27   accountability metrics in relation to PG&E's record ofoperations, including its record ofsafety
                                                        110
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                             CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 112 of 113




 1   incidents, and to produce a report on the issues and questions contained in this order". (Pitre Decl.

2    Exhibit M,Dkt. 1006-13 at 5.) NorthStar began its review in April 2016 and conducted detailed

3    fieidwork from May to December 2016. In its report, NorthStar notes that it was provided
4    "unfettered access to PG&E personnel and executive management", including Board committee
5    meetings, executive management meetings and internal self-assessments. {Id. at 10.)
6           First and foremost, NorthStar affirmed "PG&E employees at all levels are committed to

7    safety". {Id.) NorthStar noted that both "PG&E executive management" and "field employees" are
8    committed to safety. {Id.) NorthStar also found that"PG&E has made positive strides in embedding
9    a safety consciousness throughout the workforce" and "has placed a heavy emphasis on training to
10   improve safety performance and promote a positive safety culture". {Id. at 12.)
11          At the same time, NorthStar identified opportunities for improvement, including the need for
12   a comprehensive company-wide health and safety plan and lack of clarity regarding the roles and
13   responsibilities ofPG&E's Corporate Safety organization and Chief Safety Officer. NorthStar made
14   60 recommendations for PG&E to address these and other safety and governance issues. PG&E

15   embraced NorthStar's work and advocated for the CPUC to adopt its recommendations. In fact,
16   PG&E began implementing NorthStar's safety culture recommendations immediately and had
17   implemented the vast majority ofthem by the end of2018. PG&E intends to implement the
18   remainder ofNorthStar's recommendations by this July.

19
     C.     Reply to FG&E's Response to Plaintiffs' Long-Term Recommendations
20
            Plaintiffs agree that PG&E's stated proposals for future enhanced policies and procedures for
21
     wildfire prevention address several ofthe suggestions included in the Responding Parties submission
22
     dated February 6, 2019. However,the most critical component ofany future Wildfire Safety Plan is
23

24
     missing, as history has repeatedly demonstrated that PG&E is incapable of policing itselfto ensure

25   that its promises to have learned from past mistakes are kept. Too many times since The San Bruno
26   explosion, catastrophic consequences have resulted from the same root cause - - management's
27
                                                       111
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1022 Filed 03/01/19 Page 113 of 113




     inability to perform a self-critical analysis of how well it is assessing safety risks (i.e. gas
 1

2
     transmission line explosions and wildfires) and auditing what it believes to be controls over those

3    risks to assure they are being implemented effectively.

4            The solution to avoiding both problems is continued monitoring by independent experts to
5
     ensure that:(1)established benchmarks for hardening the system are met within clear deadlines;(2)
6
     all potential wildfire risks are identified, properly assessed, controls developed and independently
7
     audited to verify that they are effectively implemented;(3) budgets for infrastructure upgrades and
8
     safety related projects are adequately funded for completion within established deadlines, avoiding
9

10   past practices ofcreating exceptions to explain delays.

11          PG&E needs to be supervised and monitored. The CPUC lacks the resources to perform the
12   detailed, sophisticated monitoring that is needed. The monitor or independent safety committee
13
     should be empowered to: request information from departments involved in day to day risk
14
     management operations; and issue periodic reports offindings and recommendations to the board
15
     CUPC to guarantee that PG&E's actions match their rhetoric.
16

17

18
                                                                     Respectfully Submitted,

19    Dated: March 1,2019                                         COTCHETT,PITRE & MCCARTHY,LLP
20

21
                                                                  By:           /s/ Frank M.Pitre
22
                                                                                   Frank M.Pitre


23                                                                DREYER BABICH BUCCOLA WOOD
                                                                  CAMPORA,LLP
24

25

26                                                                By: _      /s/ Steven M.Campora
                                                                             Steven M.Campora
27
                                                          112
28        ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S RESPONSE
                                              Case No. 14-CR-00175-WHA
